Approval of the Minutes of the previous sitting
The Minutes of yesterday' s sitting have been distributed.
Are there any comments?
Mr President, with regard to yesterday' s debate on Slovakia, I should like to point out that Belgium and other countries have introduced a visa requirement for Slovakia. I regard that as discrimination.
Mr President, ladies and gentlemen, in his policy statement yesterday, Mr Prodi, the President of the Commission, said that whoever weakened any institution of the European Union weakened the Union as a whole. We have, of course, debated the relations between the Commission and the Council here. I should like to refer to the relations between Parliament and the Council and to highlight the fact that there have recently been considerable delays in the Council's replies to our written questions. Let me cite two examples.
In September 1999 I asked a question on the subject of Hombach. It was answered in February 2000. I submitted a written question on the subject of European flight safety in February 2000 and am still awaiting a reply. Whoever weakens any institution weakens the entire Union. I have the impression that the Council in particular has now decided to ignore questions from Parliament. That is unacceptable! If we are to preserve the balance between the institutions, I believe we must take steps to ensure that this defect is rectified.
Thank you.
Are there any other comments on the Minutes?
There are none.
(The Minutes were approved)
Mr President, this very day we are going to enthusiastically approve - and with great interest in my case - the reports on enlargement involving candidate countries such as the Czech Republic, which is the subject of Mr Jürgen Schröder' s report. However, I must express my concern - and I ask that the Presidency communicate this to the Prague authorities - at the fact that two young Spaniards, Gaizka Azcona Cueva, 22 years old, and Mikel Oliva Martínez, 21 years old, have been detained arbitrarily since last Tuesday - nearly ten days. It is worrying that this can happen in a country which is going to join the European Union.
Mr Marset Campos, we shall certainly take note of your statement. I am sure that Mrs Fontaine will do all that needs to be done.
Agenda
The Committee on Legal Affairs and the Internal Market has requested that the debate on the oral question to the Commission on the rights of language teachers, which is currently scheduled to take place on Friday morning, be postponed until the next part-session.
I give the floor to Mr MacCormick, who will present the request on behalf of the Committee on Legal Affairs and the Internal Market.
Mr President, the question concerning language teachers which has been put down for this Friday comes from the Committee on Legal Affairs and the Internal Market. It was the intention of those who tabled that question in the committee that it should come before the House accompanied by a motion for a resolution. We are discussing a serious matter. From time to time it is rightly said in this House that a citizens' Europe would be a Europe in which rights were properly enshrined in the law of the Union. That would be no good if rights already in the law can be flouted by the Member States.
Twelve years ago the Court of Justice gave a judgment against Italy in the case of the foreign language lecturers. There have been two further judgments since then and the rights of these lecturers have not yet been satisfied. In my opinion, and I say it in the presence of a former attorney-general of Ireland, the Commission has not yet shown sufficient resoluteness in pursuing this matter. It is important that we have a question and debate with a resolution at the end of it. I ask it to be sent back to committee for preparation.
We have now heard Mr MacCormick' s proposal, on behalf of the Committee on Legal Affairs and the Internal Market.
Does anyone wish to speak in favour of this request?
Mr President, it may surprise you to learn that I do indeed wish to raise a point of order. I note from the Minutes that the aforementioned ...
(The President cut the speaker off)
I am very sorry, Mr Wuermeling, but the Minutes have been approved. I asked three times if there were any comments and the Minutes are now deemed to be approved. I am genuinely sorry, but I must stop you there.
I was asking if anyone wished to speak in favour of the committee' s request.
Mr President, I rise to support the request by the Committee on Legal Affairs and the Internal Market that this item be delayed until the next part-session in order to provide the opportunity to propose the inclusion of a resolution on this subject.
Excellent. Does anyone wish to speak against the proposal?
No one does.
I shall now put the request from the Committee on Legal Affairs and the Internal Market for a postponement to the vote.
(Parliament gave its assent)
Animal nutrition
The next item is the joint debate on the following reports:
(A5-0257/2000) by Mrs Paulsen, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on a proposal for a European Parliament and Council directive on undesirable substances and products in animal nutrition (COM(1999) 654 - C5-0344/1999 - 1999/0259(COD))
(A5-0256/2000) by Mrs Paulsen, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on a proposal for a European Parliament and Council directive amending Council Directive 1995/53/EC fixing the principles governing the organisation of official inspections in the field of animal nutrition and Council Directive 1999/29/EC on undesirable substances and products in animal nutrition (COM(2000) 162 - C5-0165/2000 - 2000/0068(COD)).
Mr President, today we are to discuss, and perhaps vote on, a total of three reports which deal with this subject, two of them mine. They constitute the first steps on the long, long road towards ensuring food safety for all 370 million inhabitants of Europe. We might well hope that, before the whole of this package is in place, there will be very many more of us, as citizens, who are affected by these rules. This is the first step, and it is now also a question of establishing incredibly important principles before the work as a whole begins.
The first of my reports concerns foreign substances in animal nutrition. The most important changes which the Commission has proposed and which I support are to the effect that the directive should include absolutely every imaginable product intended for animal nutrition, including products used to feed what I call small animals, that is to say cats, dogs, guinea pigs etc.. The rules are designed to apply in the first place, however, to feedingstuffs for those animals we eat ourselves. After what has happened in the European market, it ought to be crystal-clear to us all now that, as human beings, we get to eat what we give to our animals.
The other important principle is the so-called dilution ban. This means that, if a batch of raw materials for foodstuffs has unduly high limit values, it should not be diluted down in undamaged batches in order in that way to escape the limit values. The Commission' s proposal removes those rules which entitle local and national authorities to local derogations. My report supports this.
We know that the foreign substances in question are very rarely acutely poisonous substances, but are long-term and long-lived substances which can build up, such as dioxin and aflotoxin and heavy metals such as cadmium, lead and mercury. We know that the levels of these substances are constantly increasing in our food chain. The percentages are increasing slowly and continually in the earth, in feedingstuffs and in food. It is therefore important that we start the preventive process by removing a portion of these products from the chain. The percentages must not constantly increase in the body throughout life. We know, for example, that, in the long term, cadmium obstructs the kidneys in both animals and human beings. We know that dioxin and aflotoxin are carcinogenic etc.
I totally agree with all the proposals tabled by the Commission on this issue. Moreover - and this is important because it is to come up at the vote - the Commission wants to introduce something called an intervention level. For all these substances, there is, as it were, a natural background level of constant 'white noise' . We shall never escape this altogether. We have therefore set a limit value which may not be exceeded. The intervention level is a level at which vigilance is to be exercised and provides an opportunity to launch an investigation when it is discovered that a substance in a product or in a geographical area is increasing above the background level but still remains below the level at which it must be banned, that is to say the limit at which we must intervene. This is a crucial and important point in preventive work. In the long term, it is very important that we should be able to begin an investigation in peace and quiet and try to stop the increase in a particular substance before it reaches this emergency limit value. This is something which everyone at each stage in the food chain should in fact help with. If we let the matter rest until the limit value has been reached, the measures to be taken become very drastic. It is then a case of catastrophe intervention of the 'dioxin in Belgium' type. It is important for us to apply the precautionary principle in such a way that we can cope successfully with increases in foreign substances.
In both of these re-worked draft directives, I have tried to use a form of language which is readable. A legal text should be precise enough for it to be possible to comply with it. I also believe, however, that it is Parliament' s responsibility to try to produce laws, rules and regulations in the European Union which can be understood by our fellow citizens who have to comply with them and who need to read them. I have therefore made a lot of the language more straightforward and tried to simplify matters and make them crystal-clear.
When it comes to limit values, which must be set extremely rigorously in the future to check unwelcome developments, I would ask you to take account of the problems which low limit values, for example for dioxin, will mean for, for example, fishing communities in the Baltic, in parts of the North Sea and probably in Mediterranean coastal areas. I would also ask you to take account of farmers whose fields border either very busy roads or industries which have contaminated large areas. Many of these instances of poisoning or cases in which heavy metals were dispersed occurred before there was sufficient environmental awareness and before it was known what the effects would be. We cannot find the culprits. I would ask that we take account of these individual fishermen and farmers in future because they are innocent and are being hit by financial ruin.
When it comes to the directive on the official control of the field of animal nutrition, it is important that we really do have a form of inspection which is implemented and which is the same throughout the European Union. If inspection is not complied with and we are not in a position to inspect the inspectors, then all the thinking being done in connection with the safety of our fellow citizens will be undermined. The people of Europe cannot, however, properly rely upon such control' s really being carried out if there are major differences of approach between Member States and regions.
The second thing we must take into consideration is the fact that differences in the application of these inspection rules will mean serious disruption of the internal market. There will be a price to pay for safe food at every stage in the chain. It would therefore be dangerous if certain countries, areas or industries were to be able to escape inspection and compete over prices at the expense of safety. That would be an extremely undesirable situation.
Mr President, as Chairman of the Committee on Agriculture and Rural Development, I am delivering this opinion for Mrs Auroi, who drafted it for the committee. The majority of the committee adopted amendments to the opinion, amendments to which Mrs Auroi did not wish to subscribe. That is why it now falls to me to deliver the opinion, and I want to make the House clearly aware of this conflict of views.
The problem we have been considering is that of minimum and maximum values and the issue of dilution. You know that, during the BSE crisis, Parliament constantly called for these stricter directives and regulations for animal feed, and we also insisted that there must be no dilution, because maximum values, of course, always mean that something is in the feed and that we are making animals or people the final repositories of such substances, however minimal their volume. At that time we said that, if we accept maximum values, there must also be a dilution ban.
Our rapporteur had proposed that basic substances, components, which were not authorised for human consumption should not be used in animal feed either and would therefore have to be diluted with other substances until their content fell below the maximum permitted value. She also examined the other side of the coin. There are areas where farmers grow basic substances which exceed these maximum values. What about the people who produce these substances? Mrs Auroi said that they were helpless to prevent the excessively high values. At the same time, those who obtain these feed products cannot help the fact that the farmers are unable to alter the nature of their produce! That was the essence of the conflict. I can understand why the rapporteur dissociated herself from the amended opinion.
Let me make a suggestion to the Commission as to how this problem could be tackled. If this type of dilution is permitted, there must at least be a requirement to notify the monitoring bodies, and the fact that such dilution occurs must be made public, because the public also need to be aware of this problem and discuss it.
Mr President, ladies and gentlemen, we should bear in mind the fact that one of the new features in the White Paper on food safety was the 'farm to table' idea, which made farmers directly responsible for the quality and the safety of the animal and vegetable raw materials that they produce. Almost a year after the publication of this paper and following many food crises, many of them linked directly to animal nutrition, Mrs Paulsen' s report is the first investigation of the role of animal nutrition in food safety. This is something we must all welcome.
One of the strong points of the proposal is the principle of non-dilution, which prohibits using healthy feedingstuffs to dilute a batch of animal feedingstuffs contaminated by, for example, dioxins. This is the position Mrs Paulsen, from the Committee on the Environment, Public Health and Consumer Policy, has adopted. This was also my position as draftsman of the opinion of the Committee on Agriculture. The amendments proposed by members of the Group of the European People' s Party, Mrs Klass, Mrs Jeggle and Mr Sturdy, have made it possible to reintroduce dilution in the proposal adopted by the Committee on Agriculture. As I personally am not prepared to sacrifice food safety on the altar of the agri-food lobbies, I have withdrawn my name from the report.
Try as I might, ladies and gentlemen, I cannot understand the Group of the European People' s Party which, despite the successive crises, involving Belgian chickens contaminated by dioxins, French sewage sludge in animal feed or Dutch sump oils in cooking oil, wishes to continue to poison European consumers to some extent. Their idea is that we should not have to destroy a batch of products just because it is contaminated with dioxins! It would be much better to add healthy products until an acceptable level of pollution is reached.
Ladies and gentlemen of the Group of the European People' s Party, now that we have the White Paper, the precautionary principle and the principle of food safety, the only acceptable level of pollution in feedingstuffs for animals that will end up on our plate is the zero level measureable today. This is because dioxins are products that build up in the body. If we were to continue to allow dilution, this dioxin present in animal feedingstuffs would first build up in the animal, and then, to an even greater degree, this toxic product would gradually accumulate throughout the consumer' s body.
We must therefore join Mrs Paulsen and the Commission and adopt the principle of non-dilution in order to make animal nutrition safe and to effectively protect European consumers.
With regard to inspections, the Commission' s proposal for a directive on inspections in the field of animal nutrition stems from the report by Mr Staes. This reiterates and specifies the factors that are essential if we are to overcome the kind of aberration seen in the dioxin crisis in the summer of 1999. This report seeks to prevent poor coordination between national and European institutions. As draftsman of the opinion, I approve of the main amendments proposed by the Commission, such as the establishment of national contingency operational plans, giving the Commission the option to adopt interim protection measures, the obligation on Member States to inform the Commission as soon as contamination or serious risk thereof is detected, and the creation of a legal basis in this field.
It should be emphasised that inspections must take place on three levels in order to enable an emergency system to be established. The first level of inspection is the responsibility of the animal nutrition producing companies themselves as well as the farmers, who ought to be the most directly concerned with ensuring the quality and safety of the products that they use. The second level, of course, involves the Member States, who are responsible for carrying out inspections of food safety. The third level, which is the subject of this amendment, establishes the Commission as the supreme guardian of food safety, authorising it to intervene in emergencies, without necessarily consulting Member States, and to adopt any interim measures necessitated by the emergency.
This is all well and good, but Parliament must nevertheless identify its new role in this process. A slot must therefore be provided, at least at the end of the process, for the Commission to inform Parliament of the decisions that it has taken. What will the role of the European food agency provided for in the White Paper be, once it is up and running? We must ensure, on the other hand, that this process does not cause the Member States, businesses or producers to shirk their responsibilities.
Mr President, Commissioner, ladies and gentlemen, we want to guarantee the safety of animal feed and human foodstuffs, and to that end we need a workable European regulatory framework. The crises of recent years have made everyone, including ourselves, more keenly aware of the situation. One thing must be clearly emphasised: the dioxin crisis was the result of criminal infringements of the existing rules and regulations. The time has come for a review of the directives on food safety. In all our deliberations, however, we must be mindful of the entire supply chain; in other words, we need what Mr Glavany, the French President of the Council, has called a quality pact between society, industry and agriculture.
The correlation must be seen, from natural production via industrial processing to marketing. When setting maximum values, we must remember that nature has its own set of laws, that harvests vary from year to year and that farmers are ultimately harmed by environmental effects over which they have no control. For that reason I call on the Commission and the Council to create liability provisions which protect farmers and their land, by which I mean that they must make the compensatory regimes workable and ensure that the provisions are based on the polluter-pays principle.
The 1999 Directive was well thought-out, and it has already scored its first success by demonstrably reducing pollution levels. For that reason, I am starting to wonder whether we actually need tighter rules. What I think we really need is action against criminal offences. I should like to inform the House that Amendments Nos 41, 42, 43 and 44, which the PPE-DE Group tabled, have been withdrawn.
What is new in the present proposal is that it gives Member States scope to operate with action thresholds, which would enable them to use their own discretion as long as the established ceilings were not exceeded. In the context of a necessary European regulatory system, such discretionary scope surely entails a risk to producers as well as jeopardising trade and transactions. There are dangers, and from this dangers in the internal market as well. A prescribed European regime must therefore lay down the line that we all have to follow.
It is absolutely imperative that undesirable substances which are extremely toxic should be neither traded nor used in mixtures, and the withdrawal of the amendments does nothing to alter that position. Farmers have a right to flawless animal feed. Their economic success depends on healthy livestock. No rules can achieve anything if they cannot be strictly and comprehensively enforced. That is why the PPE-DE Group advocates effective controls, and we echo the rapporteur' s call for the food safety auditors in the Commission to be able to conduct unannounced on-the-spot inspections in close and constructive cooperation with the inspectorates of the Member States.
Mr President, may I thank my colleagues who have already spoken. Now that I have heard Mrs Klass, I am now in a somewhat calmer frame of mind. Looking over towards Mr Böge, with whom I cooperated very closely, and towards the coordinator, Mr Goepel, I wish to express my thanks to them too for the withdrawal of Amendments Nos 41 to 44, which would have permitted the various blending options.
I also say that very clearly in the context of the two reports we are dealing with here today. We want food safety, which means safe production from beginning to end of the food chain. That is something which this House has always unanimously advocated. During one of the greatest of all food crises, namely the BSE crisis, the House managed to cooperate in a spirit of mutual confidence, irrespective of party affiliations, and I should have found it very regrettable if, at such a juncture as this, a pseudo-interest group - for it would not have been a genuine interest group - had carried the day.
During the BSE crisis, we always said - and Mr Böge was the foremost proponent of this view - that dioxin-contaminated milk must never be mixed with non-contaminated milk as a means of reducing the level of the undesirable substance below the maximum permitted value. We dealt in exactly the same way with all other matters relating to the blending ban. That is why I am grateful to the Commission for introducing this new element to its legislative proposal and to the rapporteur for her master strokes which have introduced slight additions and improvements to the proposal at several points.
So what do we actually want? Of course we do not wish to treat the manufacturers of compound feed and other animal feed in any way unfairly, nor do we wish to be unfair towards the poor farmers. But it is not the answer simply to permit blending. Perhaps a register showing contaminated areas would actually be a solution. But I will not accept waste incinerators! Waste incinerators are no longer permitted to emit dioxins. If they still break the rules, it is not only to the detriment of farmers but to the population as a whole.
Mrs Klass, would you be so kind as to listen to me? I listened very patiently to you, although I sometimes find that difficult!
We must establish a register. We have long been demanding a dioxin register in the European Union which would show where contamination is occurring. And of course, where fields are close to motorways, we must look and see where heavy-metal contamination is occurring. In such circumstances I can certainly accept that farmers in those areas will go to their regional authorities and will tell the Commission too that regional planning, transport, road traffic and other factors are affecting the fields they have inherited from their fathers and that damage is occurring through no fault of their own. How shall we compensate them for this?. Mr Goepel here is making a gesture to indicate money. No question about that. Nor do I have any problem with allowing dilution or blending in the case of certain products, provided it is always carried out under the control of the Member State and of the Commission. That is something to be examined in due course.
Let me say again that we shall be doing nobody any favours, nobody in this entire world - neither manufacturers nor farmers nor consumers - if we act here as if this were a conflict between farmers and manufacturers of food products or consumers. We all want the same thing and we have to say this very clearly here in Parliament.
One more word on inspections. Yes, the Commission must be able to take protective measures. It can do that in the domain of foodstuffs, and it must also be able to do it in the domain of animal feed. If all of us were served animal feed in the canteen downstairs for a period of time, if we were able to see on our own plates exactly what animal feed is, we should perhaps deal with the issue rather differently and be just as hard and as stringent as we are on the safety of food for human consumption.
Mr President, "healthy and properly monitored from stable to table" . That is now the phrase that sums up the policy on protecting consumers and the food chain that the European Union wanted. This was absolutely vital.
The dioxin crisis that struck Belgium over a year ago made a deep impression on people all over Europe. This crisis not only cost billions of euros, but also resulted in even more suspicion about what we eat. More than ever before, the public is calling on us to act and is demanding strict standards, which will guarantee healthy food. This directive is the first link in a long series of decisions to be taken on food safety.
What can I say in one minute?
Very briefly, we must insist on Amendment No 37, concerning dioxins. The standards that we are demanding are, admittedly, extremely high but, until more accurate scientific studies are available, we must not take any risks. PCBs and dioxins are toxic substances, even in very small quantities.
Our rapporteur expressed what we should think of the principle of dilution. This would, to my mind, be an appalling message to send to consumers and producers. More than ever before, this consumer needs reassurance. This directive will contribute to food being, as I said before, healthy and of high quality from the stable to the table. This is what the public demands.
Mr President, I should like to join all the other Members who have congratulated Mrs Paulsen, both on the quality of her report and on her openness to the various amendments that have been tabled.
I would like to state at the outset that when we talk about undesirable substances and products, we immediately tend to think of dioxins and PCBs, but there are also heavy metals and, more generally, long-lasting organic pollutants which are by and large, as we know today, hormonal disrupters. In other words, even tiny amounts of these substances can have an effect. We must therefore adopt limit values, which are arrived at realistically, since our environment is already polluted by this type of substance, but which, at the same time, must also be as low as possible in order to limit the risks.
I find it quite strange that the Commission' s proposal does not specify any limit values for PCBs and that it proposes limit values for dioxins only in the case of citrus pulp, which is really quite bizarre. The truth is that this is the result of a disastrous event that occurred two years ago. Incredibly high levels of dioxin were found in citrus pulp from Brazil due to the drying process to which they were subjected. Where heavy metals are concerned, there are many inconsistencies. The value limit for fish meal, for example, is different to the level proposed for non-marine animal derived products.
On all these matters, my Group has tabled amendments, which, broadly speaking, have been accepted by the Committee on the Environment, Public Health and Consumer Policy - to whom I am grateful - despite the vote against by the PPE-DE Members. I hope that the latter will change their minds for the plenary sitting, because I cannot see any arguments that could justify the inconsistencies in the Commission' s draft proposal.
I therefore think that, given the prevailing attitude in the House, we can face the vote with confidence and hope to achieve a majority, which will enable us to put our point of view across at second reading.
Mr President, I wish to congratulate Mrs Paulsen on her report.
The detection of dioxins in citrus fruits that have been imported into the Community to serve as animal nutrition revealed the loopholes in current legislation on inspections. The public is worried and is demanding guarantees. Any threat to animal health will also automatically endanger human health. Zero risk is, of course, impossible, but an early warning system must nevertheless be put in place. Member States must, moreover, pay close attention to monitoring the implementation of texts. On this point we are in agreement.
We do not think that it acceptable, on the other hand, to take advantage of this opportunity to extend the already myriad competences of the European Commission even further. It is all a pretext for further harmonisation as if viruses, germs and polluting particles were subject to the concept of freedom of movement.
Let us dwell for a moment on the profound thoughts of those who are obsessed with harmonisation. If there are germs, let us harmonise health services! If there are risks to food safety, let us harmonise what we eat through a common nutritional policy! Let us harmonise away and, to monitor the outcome of all these acts of harmonisation, we shall have nothing less than the obedient uniformed Community crack troops to ensure that our way of thinking is properly implemented, because our Member States are naughty little rascals we need to keep an eye on!
Well, we will not put up with this cult of harmonisation any more! Today, this idea of bringing everything into line, which is completely cut off from reality, is leading some people to call for spot checks, with no warning to the States in which Brussels has no confidence. This is unacceptable. But remember, ladies and gentlemen, that the legitimacy of our Community institutions and our own legitimacy depend entirely on the will of the peoples whom it is our duty to represent. It is time to break with a misguided interpretation of the principle of subsidiarity, which attempts to increase Brussels' s hold on our nations a little more each day.
The amendment tabled by the Committee on the Environment, Public Health and Consumer Policy is today emblematic. You intend to destroy the sovereignty of our States by any means possible. Did you not hear the political warning given on 28 September by the Danish people? Or do you think that there is "something rotten in the State of Denmark" ? Maybe you have the same idea of democracy as the revolutionary Pierre-Louis 'Prieur' de la Marne, who told the Convention under the Terror, "The people must be made happy, despite their wishes. The people must be forced to be free" .
Our citizens are fed up with being forced to be happy, of being hampered a little more every day in their activities by petty, pernickety and stifling red tape. You ignore people' s sense of national allegiance and the role of the nation-state and the 'single mindset' which you embody is out-of-date and dangerous. It is smothering the idea of Europe. So for goodness' sake, save Europe, by ceasing to offer up harebrained and fanciful ideas to the idol of harmonisation.
Mr President, I hope that the future will bring increasingly frequent and effective dialogue between the different elements in Parliament, for once again, this morning, I was listening to Members speaking, and can be little - or rather no - doubt that the position of the European People's Party was misinterpreted.
We do not oppose the Paulsen report - we fully support it. There is a significant reason underlying our contribution, particularly regarding Article 5, which stems from the fact that, although this is a major, coherent instrument, its scope is still limited, for it concerns production measures and does not deal in any way with the commercial side of things. As a result, we European consumers will find ourselves continuing to buy meat and milk and their derivatives that are produced on the world markets using animal feedingstuffs which are in no way subject to the thresholds and limit values defined by the European Union, under a system which allows raw materials to be acquired on the international markets, where producers are free to mix all types of ingredients and formulations before selling their products on Union territory.
We are calling for a comprehensive assessment of the issue precisely in order to afford better protection to farmers. In actual fact, a major measure such as the Paulsen report ends up having the adverse effect of opening the market to production systems whose quality is not sufficient to comply fully with the limits and threshold values which we require. This was the reason for our discussion in the Committee on Agriculture and Rural Development and, when all is said and done, we would not like a repetition of what usually occurs, which is that when it comes to major measures it is always the farmers who pay the price, when they are the only guarantors of a production/agricultural land ratio which Parliament must preserve at all costs.
I therefore invite all the Members to discuss the issue responsibly. We have absolutely no desire to defend specific interests; we simply want a compliant production system which does not involve going outside the market with measures of this kind.
Mr President, it is the duty of this Parliament and this Commission to protect the health of all citizens of the European Union. That is what we are trying to do in this report, on which I congratulate Mrs Paulsen. Certainly the Committee on the Environment, Public Health and Consumer Policy was the correct committee to bring these proposals forward in view of what we have heard. We have had to learn lessons from the dioxin scandal.
The Commission has now proposed deleting the derogation for compound foodstuffs and having the option of fixing action thresholds below the maximum permitted limits in cases of real emergency.
Like the rapporteur, I believe that there is a case for doing all these things and for looking at the substances she referred to when they are not in themselves toxic but show increases in the aggregated levels. Animal feed, which has proven to be unsafe, should certainly be removed from the food chain. That is not just a precaution, it is common sense.
I want to sound one note of caution. Common sense has two sides. If we are going to propose that, for example, there should be a tenfold reduction in the materials which are permitted to enter the European Union for blending down by approved food manufacturers, we ought to be certain that there is a sound scientific basis for that proposal. The Commissioner will know that in my country the Independent Advisory Committee on Animal Feedingstuffs was worried that such a ban may actually drive out blending-down procedures into the world outside the EU where they are less likely to be correctly monitored and controlled for any future entry into the Union. The committee agreed that there needed to be upper limits for undesirable ingredients, above which the materials would have to be destroyed.
By the second reading we need to have the Commission's view on how the risk assessment will be carried out. That is a very simple request which is not connected with any specific amendment proposed this first reading. It may well determine, however, how we can vote at that stage. I suspect it will also determine how we are able to make the case which the Commission quite properly wants to make for clean food in Europe, outside the European Union, to those third country exporters who will be affected by the new levels and to the WTO, if any challenges to what we are doing are mounted there.
We look forward to hearing from the Commission how it will demonstrate that its response here is not only precautionary - which it clearly is - but also proportionate.
Mr President, I agree with the idea that legislation in this sort of area needs to be all-embracing and comprehensive, but, as a farmer, I do not agree with everything in the report, for example, that farm-produced animal feed should also be covered by the measures. I think it is something that cannot be practically applied or monitored. For that reason, we should look into legislation which is reasonable in the sense that it could be monitored and implemented in practice. The sort of legislation that cannot be monitored or implemented in practice will naturally erode Parliament' s credibility, as will the fact too that we should draft such legislation. I will cite Amendment No 18 as an example. How can we monitor what a domestic animal roaming freely drinks or where it drinks?
The basic idea is right. Legislation must be all-embracing and comprehensive, but it must also be such as can be put into effect and monitored in practice. The application of legislation to feed produced on a farm is something that cannot be practically implemented or monitored. Otherwise I do agree very much with this overall policy and the basic idea behind it.
Mr President, we can only obtain safe and healthy food by taking account of the whole chain, that is to say the way in which we cultivate our crops, the soil we grow them in and the seed we use, as well as the conditions in which we breed our animals and the nutrition and water we give them. Residual poison, pollution, poor animal husbandry and poor hygiene will result sooner or later in sick animals and, consequently, also in an increase in illnesses among human beings.
Unfortunately, a lot of inherited knowledge and farmers' lore has been lost in industrial agriculture, where animals have been reduced to production units and commodities. I am convinced that, with ecological agriculture, we should not have had the major problems we have today. The situation is now as we find it. The two proposals we are discussing today, concerning foreign substances and products in animal feed and official control of these, are therefore necessary and welcome. These proposals also mean a step towards a complete package of measures in favour of food safety.
I want to congratulate the rapporteur, Mrs Paulsen, on the consistent way in which she has worked to improve the Commission' s text and on the insightful knowledge she has displayed. I am pleased that the Group of the European People' s Party and European Democrats have withdrawn the amendments concerning the problems associated with dilution. That saves me a very great deal of speaking time. However, it would be unfortunate if, for example, Amendments 39 and 40 were adopted, for this would mean that the opportunities for Member States to intervene quickly to combat newly discovered dangers would disappear. Experience has of course shown that it is precisely this that we need to do. We need to act incredibly quickly because people' s health is at stake. We must also constantly bear the precautionary principle in mind.
I support the rapporteur' s proposals but shall vote against the amendments tabled by the Group of the European People' s Party and European Democrats.
Mr President, I welcome the opportunity to make a brief contribution to this debate, which highlights the important role of the European Parliament in the crucial area of food safety, public health and environmental standards. It is in the interests of farmers and consumers to restore consumer confidence in food. In this very sorry saga, farmers have in many cases been the innocent victims of circumstances beyond their control.
Central to this very wide debate is the White Paper on food safety which will for the first time propose an ethical framework putting Europe and its Member States at the forefront of world food safety. It has been brought about by the clear and unequivocal concerns of 370 million consumers in the European Union on the safety of the European food chain.
Member States must conduct specific target inspection programmes in the implementation of these directives. They will be required to inform the European Commission when a serious risk of contamination is detected. The Union must also, by means of directives, establish a legal basis to harmonise the transmission of information on feed controls and food safety.
I should like to comment briefly on the directive concerning undesirable substances in products and animal nutrition. The chicken dioxin crisis highlighted the shortcomings in Community legislation and animal nutrition. It will end the possibility of authorising the use of raw materials for animal food in excess of the maximum limits laid down.
These directives are part of the most radical shake-up of the Community's food safety hygiene rules for at least 25 years. The new regulations will merge, harmonise and simplify very detailed and complex hygiene requirements which were previously scattered over numerous directives.
We have all learned our lesson from the food crisis of the 90s. I am confident that with this systematic set of uniform rules we are laying the groundwork for filling the gaps in the existing legislation and enhancing food safety throughout the food chain.
Mr President, Commissioner, ladies and gentlemen, in the wake of numerous food scandals, consumer awareness has heightened very considerably. In the domain of EU consumer policy, I believe 'from stable to table' has few rival claimants to the title of Expression of the Year. If, however, we want to apply this principle of transparency consistently, our commitment must stretch from the farmer' s pitch fork to the consumer's table fork. Consumer safety begins with animal feed, with its ingredients, the declaration and, last but not least, the official inspections.
These three reports place us on the horns of a dilemma. As far as feed content is concerned, let me say that food safety is a highly sensitive issue. If scientific studies come out unequivocally against the use of certain substances, the precautionary principle must apply. I doubt, however, whether we shall succeed in introducing a zero-tolerance threshold. That would be dubious consumer protection and, what is more, it would surely be impracticable. I believe it would undermine the very legislation it was intended to reinforce.
As for the declaration of feed materials - the open versus the semi-open declaration - our dilemma is surely between consumer protection and economic viability. With today' s analytical methods, Commissioner Byrne, any recipe is as transparent as can be. Any manufacturers who therefore wish to discover precisely what a competing company is offering its customers have long been able to acquire this information.
I should like to conclude by dealing briefly with two problems relating to the declaration. The number of those who seek precise details on ingredients is relatively small, according to my research. This brings me to the other point. The full declaration certainly costs money, and the farmer ultimately has to foot the bill. The official feed inspections are the final link in the chain of transparency in the sphere of animal feed. Unfortunately, however, despite all our efforts, it will never be possible to completely eradicate criminal practices. For my own part, finally, the quality of our food concerns me less than the eating habits of our citizens in general.
Mr President, ladies and gentlemen, Mrs Paulsen' s report on undesirable substances and products in animal nutrition deals with an important subject, which, like all important subjects, is highly controversial. Irrespective of whether we eventually reach agreement, let me take this opportunity to thank all of the honourable Members whose constructive preparatory work has brought us to the present point in this discussion. Speaking for my group today as the draftsperson of the dissenting opinion in the Committee on Agriculture and Rural Development, I should like to make five points.
Firstly, the new proposal which was introduced by the Commission in December 1999 and which forms the basis of Mrs Paulsen's report seeks to change the system completely less than a year after the introduction of the existing directive in April 1999. The report abandons the distinction between feedstuffs, feed materials and feed additives. The new directive that will be put to the vote today does not materially alter the quality of animal feed in any way, since the proposed limit values applicable to the final feed product are the same as those in the present directive. The same is true of dioxin. What we are discussing so fastidiously is not going to be changed here. Moreover, in my eyes a crime is a crime!
Secondly, for farmers, who are, of course, the producers of primary feed materials, there will in fact be a change, because in future they will have to destroy considerably higher percentages of their feed materials. What we want is a comprehensive, prudent and practicable arrangement for all concerned. The question whether the text we are now being asked to adopt is appropriate, especially from a food safety or macroeconomic point of view, is extremely debatable. I believe it is not. From my own conversations, however, I know that I am not speaking for a majority of the House on this particular point. That being the case, it is important at the present juncture to make emphatically clear that compensation for these additional losses and shortfalls suffered by farmers, to which Mrs Paulsen rightly referred, is essential, that we must create directives to regulate this and that we must reflect on how we should deal with these things at the WTO negotiations and how we should regard imported products which contain such undesirable substances.
Mr President, this directive forms part of the consistent set of measures which is planned actively to render all stages of the food chain safe. We must attempt to improve food safety and to rule out any crises which not only put the confidence of the consumer to the test but also bring the entire agricultural sector into disrepute in the long run.
The discussion on Mrs Paulsen' s sound report was emotionally charged at times, and I believe that now, with this discussion behind us, we can assume that, although the requirements prescribed for the feed industry are strict, we can ensure that by admixture, the quality will change in future.
I believe that the consumer is not prepared to wait for this to happen and I also have the feeling that, whilst the compound feed sector is still creating problems at the moment, it is ultimately the farmer, in fact, who ends up footing the bill for the damage done to consumer confidence.
I therefore welcome this regulation, because I believe that food safety is a question of choice. This means that, in this case, the interests of producer and consumer, farmer and product buyer must go hand in hand, and I have a feeling that the derogations provided for in Articles 6 and 7 make it possible not only to take a more flexible stance on certain points but also to adopt a harder line at the same time.
Mr President, the directives before us relate to the Union' s aim to restore consumer confidence in European food, and, at the same time, public confidence in the Union' s ability to act in this matter, which is one that affects the lives of our citizens. Marit Paulsen has played a very creditable role in this work by drafting her report on undesirable substances in animal feedingstuffs and the monitoring of feedingstuffs.
In practice it is impossible to demand that animal feedingstuffs should contain no undesirable substances at all. Now we are confirming the maximum quantities beyond which a batch of feed could not be used. The Commission is proposing at the same time that the option of diluting a batch of feed that exceeds the maximum levels with one that does not exceed them should be abolished. This sort of practice has fortunately been unknown in the animal feedingstuffs industry up till now in many Member States. The Commission' s proposal is a welcome one, and clearly preferable to the amendment tabled by the Committee on the Environment, Public Health and Consumer Policy, which would allow the practice of dilution to continue. Dilution would simply lead to unhealthy effects in the use and treatment of raw materials. The committee proposes the Commission' s proposal on this matter should be put into practice.
After the committee meeting I really felt we needed just to extend a helping hand to the producer. The farmer must obviously be compensated for the destruction of a batch of feed that is so contaminated that it is unfit for use, just as in the case, for example, of the destruction of animals with TSE. Compensation is necessary, although it is obvious that farmers themselves are concerned about the wellbeing of their animals.
The committee also adopted the amendment we tabled, reminding everyone of the division that exists in respect of rules for feedingstuffs produced on farms and commercially produced feedingstuffs. The good quality of the former is regulated by legislation on hygiene and the directive on undesirable substances in animal nutrition is most essential with regard to the latter. This division should also be maintained in the future. If hygiene legislation is inadequate in this area it will have to be amended.
Mr President, today the House has discussed three very important proposals with implications for food safety: proposals on undesirable substances, inspections in the field of animal nutrition and finally the marketing of compound feedingstuffs. Individually and collectively, these three proposals will address major shortcomings brought to light by the dioxin crisis.
Turning to the first proposal on undesirable substances, I wish to thank the rapporteur, Ms Paulsen, and the draftsman, Ms Auroi, and the committees for their very comprehensive report. The proposal amends the current legislation on undesirable substances. It forms part of the work programme of the Commission, which was welcomed by Parliament and the Council. The main principles of the proposal are: the introduction of the principle of non-dilution, the deletion of possible derogations for local reasons, the introduction of the possibility of establishing action thresholds besides maximum limits to act as an early warning tool and the extension of the scope of the directive to fix maximum limits for undesirable substances in feed additives.
This proposal will without doubt enhance the safety of feed. Prohibition of dilution will reduce the overall contamination load of animal feed. Operators at every stage in the production chain will be forced to put systems and practices in place to ensure that the feed materials and feedingstuffs they produce are safe. It will encourage a proactive approach to reducing contamination in the feed chain.
I am therefore very pleased that Ms Paulsen's report endorses these main principles of the Commission proposal. The Commission can accept many of the amendments proposed in the rapporteur's report. However, let me first address the amendments with which the Commission cannot agree. Amendment No 18 explicitly proposes to include water in the definition of feedingstuff. I fully agree that the same rules concerning the quality of feedingstuffs have to apply to the quality of water consumed by animals. Although the definition does not preclude water being considered as feedingstuff, it is clear from the Community legislation that water has not until now been considered as feedingstuff, as is clear from the fact that Council Directive 96/25 of 29 April 1996 on the circulation of feed materials, containing a non-exhaustive list of the main feed materials, does not include water in the list. The Commission cannot, therefore, accept this amendment, but will consider it in the context of a future amendment to that directive.
Secondly, the Commission cannot agree to Amendment No 27, in which Parliament proposes to delete the possibility of defining acceptability criteria for feed materials which have undergone certain decontamination procedures. In my opinion this amendment misses its purpose. In any case the Commission cannot accept an amendment which would prohibit decontamination. However strict quality criteria need to be laid down at Community level for these decontamination procedures.
Amendment No 33 deletes the possibility of exporting non-complying consignments to the country of origin. The Commission cannot accept this amendment. The possibility of re-exporting non-complying consignments to the country of origin should remain open. However, in order to meet Parliament's concern the Commission accepts that it is appropriate to insert an additional provision that re-export is possible after informing the competent authority of the country of origin and receiving assurances that the contaminated lot will be safely disposed of
Finally, the Commission cannot accept Amendment Nos 35, 36 and 37, proposing to amend the maximum limits for cadmium, mercury, lead dioxin and PCBs in certain feedingstuffs, since amendments to the annexes have to be based on a scientific risk assessment and have to be made by the Commission following the committee procedure. In relation to PCBs, work is currently being undertaken by the relevant scientific committee.
It is expected that this committee will report in October, by which time we will be in a position to consider what appropriate action can be taken under comitology.
The Commission will review the current provisions concerning cadmium and mercury as a priority and will ask the Scientific Committee for Animal Nutrition to provide a scientific risk assessment for these heavy metals. This has already been done for dioxins and PCBs and it can be expected that this scientific risk assessment will become available, as I said, in October.
On the basis of these scientific risk assessments the Commission will propose to the Member States appropriate measures to limit the presence of these substances in feedingstuffs. The European Parliament will, of course, be fully informed.
More generally, it is appropriate that the provisions of the annexes are periodically reviewed in the light of the developments of scientific and technological knowledge. Amendment No 38 is unacceptable as it falls outside the scope of this directive. Amendments Nos 39 and 40, proposing to delete the possibility of establishing an action threshold are similarly unacceptable. These action thresholds will act as early warning tools, alerting competent authorities and operators so that they actively prevent further contamination of the feed chain by identifying sources of contamination and measures to avoid repetition in the future.
Amendments Nos 41, 42, 43 and 44, proposing to reintroduce the possibility of dilution under certain conditions of contaminated feed materials are also unacceptable. I understand, from the contribution from Mrs Klaß that these amendments are being withdrawn. I am glad of that because they go against the main principle of the Commission's proposal, namely total prohibition of dilution of contaminated feed materials. In order to protect public health it is important that the overall contamination of food and the feed chain is reduced to a level as low as reasonably achievable. Dilution does not reduce the overall load of contamination in the food and feed chain.
However, I noted also the objections in Council to the total prohibition of dilution, but I am convinced that an acceptable solution can be found in order to prevent feedingstuffs becoming the waste bucket for contaminants.
In the second stage we will be able to address the issues raised by Mr Whitehead in relation to these particular matters.
Having extensively explained why the Commission cannot accept the Amendments Nos 18, 27, 33, 35, 36, 37, 38, 39, 40, 41, 42, 43 and 44, I am glad to say that the Commission can accept Amendments Nos 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 19, 21, 22, 23, 24, 25, 26, 28, 29, 30, 31, 32, 34 and 45, as these amendments constitute an important clarification of the Commission's proposal with the understanding that with some of these amendments, in particular Amendments Nos 3, 4, 30, 34 and 45, further editorial changes may improve the text.
Regarding Amendment Nos 20, the Commission can accept the insertion of a definition for consignment but the proposed definition itself needs further consideration as does the need to include other definitions.
To conclude, I wish once again to thank Mrs Paulsen for the excellent report which can be supported by the Commission to a very large extent.
Now I want to turn to the second major proposal for discussion today with important implications for food safety. Once again I would like to thank Mrs Paulsen and Mrs Auroi for the broad support given in their reports to the Commission proposal concerning controls in animal nutrition.
This proposal is the follow-up to one of my first commitments to improve food safety and provides for a system to exchange information in the field of animal nutrition, with particular reference to a rapid alert system and a legal basis to enable the adoption of safeguards measures for products produced within the Community and also the obligation for the Member States to have in place contingency plans to deal with feed emergencies.
Considering the amendments tabled for adoption in this plenary session, I appreciate Parliament's support of the proposal.
On behalf of the Commission, I can accept Amendments Nos 1, 3, 4, 6, 7, 8, 9, 10, 11, 12, 13, 18, 23, 25 and 26 because they provide clarification and increase transparency. The Commission cannot accept Amendments Nos 2, 14, 17 - the first sentence in particular - and 19 concerning the deletion of the adjective "serious" when clarifying a risk for consistency with our general policy laid down in the General Products Safety Directive. In other terms, not all risks need immediate action at Community level.
The Commission cannot accept Amendments Nos 5 and 22 on the rapid alert system as they are currently worded. The Commission agrees to the addition in Amendment No 5 of the reference to changes in the current rapid alert system and I quote "after certain changes". This should be sufficient, considering our commitment to establish a rapid alert system covering all the food and feed chain in the new proposal on the food authority.
In principle, I am not against Amendments Nos 15, 16, 20 - last paragraph - concerning the change from "decontamination" to "rendering the product harmless" however we will introduce some editorial changes in relation to that.
On Amendment Nos 17, I accept the principle that the use of dangerous products shall be prohibited and that they should be recalled. The amendment needs editorial changes to make clear that these actions are within the responsibilities of the Member States. We cannot accept Amendment No 21, second indent, (a), because there is a linguistic misunderstanding: "cross-contamination" is the appropriate wording to be used. I accept Amendment No 24, subject to editorial changes, in order to make clear that the possibility for the Commission to carry out inspection "without prior notice" only refers to operators and not to the competent authorities.
Finally, we cannot accept Amendment No 27 introducing in the recitals, reference to civil and criminal liability in the event of loss or damage. It is not necessary. The basic Directive 95/53 already stipulates in Article 19 that penalties for non-compliance shall be commensurate and have a deterrent effect and when a responsibility is proven in the court civil and/or criminal liability apply.
Overall therefore, the Commission can fully accept 15 of the 27 amendments. I am grateful to the rapporteurs and to the honourable Members of the committees involved for their substantial support. I hope that our cooperation will continue with the same positive results when this proposal is discussed at the second stage.
Compound feedingstuffs
The next item is the debate on the report (A5-0233/2000) by Mr Graefe zu Baringdorf, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a European Parliament and Council directive amending Directive 79/373/EEC on the marketing of compound feedstuffs (COM(1999) 744 - C5-0020/2000 - 2000/0015(COD)).
Mr Graefe zu Baringdorf has the floor.
Commissioner Byrne, in this directive on the marketing of compound feed we find our old problem lurking, namely the question of open declarations. It is gratifying for me personally to be able to serve as rapporteur for the Committee on Agriculture and Rural Development, since this problem has been with us now for decades. As Mr Böge knows, in our time in the Landjugend, the young farmers' association in Germany, we used to discuss this, because there were open declarations at one time. They were then abolished to suit the interests of the feed industry. The computer put together the cheapest feed mix at current prices, and so that the consumers - in this case the farmers - were not irritated by the constant changes in ingredients, the required information was reduced to the basic components, which were the carbohydrate, protein and fat contents. That certainly covered the substance of the compound feed. The computer worked this out, but it was no longer clear which ingredients made up this substance. We always stressed the need for openness. Then we would hear the most specious of arguments - it was impossible to prove, it was too difficult, it would distort competition - all the things we are hearing again today.
Then, in the Committee of Inquiry on BSE, we demanded for the first time, and here I quote from a recommendation made by the Temporary Committee of Inquiry on 6 February 1997, "... the inclusion in labelling of a mandatory explicit declaration for feedingstuffs by their manufacturers, which should facilitate the clear identification of components and of the origin of ingredients, and on user instructions." This was our view, but the recommendation was not adopted by the Commission. We then pressed this point again in the temporary committee which was created with a view to following up the recommendations on BSE, but the Commission asserted in 1998 that declarations were already open. Not even the BSE scandal could compel it to subordinate the interests of the compound-feed industry to those of public health. Then we had the dioxin scandal on top of that, and it was fortuitous that the Commissioners had to introduce themselves to Parliament at that very time, as you will no doubt recall, Mr Byrne. And those who drafted your remarks on this point and the remarks of the other Commissioners were wise enough to include an indication that you were in favour of open declarations. We immediately started probing. We asked whether you really meant it. Yes, you did mean it, and now we have a draft on the table, a draft that is entirely in line with our wishes. We have tabled a few small amendments. I should also like to thank Mrs Roth­Behrendt, who drafted the opinion of the Committee on the Environment, Public Health and Consumer Policy. We accepted the bulk of your amendments in the Committee on Agriculture and Rural Development, but the substance of the Commission draft is fine, and we shall support it in this form.
The compound-feed industry, however, has been trying yet again to exert influence through the Council and to overturn the principle of open declarations. I assume that they will not succeed this time. What is most clearly apparent is that components are no longer lumped together into categories. That has been the worst part of the present regime, because it meant, for example, that the term 'fats' could cover all sorts of fat and that there was no indication at all as to the origins of the fat content. The same applied to protein. In the Committee of Inquiry on BSE, we had always objected to the evident inclusion in feed mixes of animal protein, in the form of animal meal, not as a means of meeting the required percentage of protein but to reduce production costs and to increase the nutrient content as cheaply as possible. And we all know the results of that.
Commissioner Byrne, we are highly satisfied. This is a report and a regulatory procedure based on codecision. I hope that we shall reach agreement with the Council and that the final outcome in the form of our joint draft, which the Commission presented and to which we have added, will be upheld, so that we can say, "Yes, it took years, it took decades, but open declarations are now enshrined in the law of the European Union". I should find that particularly gratifying.
Mr President, what I enjoy most about this House is that I am always learning new things. Today, for instance, I learned that, at the time when my esteemed colleagues Graefe zu Baringdorf and Böge were in the Landjugend - in other words until very recently, in a manner of speaking - there were open declarations. So that in itself has already made my morning.
Mr Graefe zu Baringdorf, the rapporteur from the committee which was ultimately entrusted with responsibility for this report, said that we have long been pressing for this open declaration and that we have redoubled our exhortations to the Commission on the marketing of compound feed since the BSE episode. He rightly praised the Commission for its more or less prompt fulfilment of its mandates. The Commission's proposal is sound, and I am convinced that we shall muster enough agreement within the House on the few amendments to be able to stand up to the Council on this issue.
I entirely fail to comprehend why the manufacturers of compound feed - who have spoken to many of us, as you know - believe that resistance against open declarations will achieve anything. It will get them nowhere. As we have all been saying in our speeches, whether here in the House or in our home constituencies, we must begin to win back the public trust that we have lost, and we must be unstinting in our efforts to do so. That entails a host of measures. One such measure is the introduction of open declarations, and an open declaration is not merely an indication of the percentage of various content categories or generic classifications but clear and precise details of the ingredients contained in the feed mix. It is unacceptable to have 'starch' , 'fats' or 'protein' on the packaging; the manufacturer must state which protein and which fats are in the mix. Mr Graefe zu Baringdorf made that quite clear.
But we need more than that, which is why both the Agriculture Committee and the Environment Committee have stated once again, rather in the fashion of a Tibetan prayer wheel, that we need a white list. We need a white list of the additives and ingredients that are authorised for use in feed mixes. The Commission has pledged itself to work on this list and has also said it is not something that can be done in a couple of days. We do not expect that either. What we do expect, however, is that the Commission will give us regular updates and that it has an approximate timetable for the accomplishment of this task. After all, it would be unacceptable if, in the meantime, we were plunged back into a situation in which the Commission had to write to the Member States to find out how the Directive on sewage sludge was being interpreted. We will have none of that! We must have a clear and unequivocal white list, and both committees - the Agriculture Committee and the Environment Committee - have reiterated that point. It naturally means a large investment of time and money in monitoring, which is why both committees have stated that manufacturers also have an obligation to provide evidence. This obligation involves furnishing precise details of the composition of compound feedingstuffs on request, and is designed to shift some of the burden of proof as well as to minimise the cost of monitoring in the Member States. We naturally have no wish to spend vast amounts of time and money on monitoring and to be constantly setting off to conduct inspections all over the place. So if we were to do what we intend, if we were to implement it quickly and then pass quickly through the codecision procedure too, that would certainly be a huge step forward, and I feel sure that we shall be very strong and united in our dealings with the Council.
Mr President, Commissioner, ladies and gentlemen, there is a proverb which says that good things come to those who wait. The words of Mr Graefe zu Baringdorf certainly illustrated the aptness of that proverb to the present situation. Besides the week's major topics, namely our discussions, decisions and votes on enlargement and institutional reform, there have been other subjects that the public has also been following with interest, subjects on which the position of the general public can also be said to have moved perceptibly.
Over the past few years, public awareness of food-safety issues in particular has heightened considerably, and this naturally extends to animal feed as well as human foodstuffs. Just think of BSE or dioxin, and you will know what I mean. The discussions on the Paulsen reports, of course, clearly illustrated this. The marketing of animal feed, or perhaps it would be more accurate to say the trading of animal feed, also engenders this awareness. When mixing takes place, in the case of compound feedingstuffs, I believe the need for caution is even greater, whether these compounds are functional foods or feed mixes.
In the case of these products, more detailed labelling is expected. Higher priority must be given to verifiability. The mandatory open declaration is essential, and the greatest possible degree of transparency is necessary throughout the supply chain. I believe, too, that transparency will ultimately strengthen competition; it stands to reason that transparent competition creates a greater incentive to manufacture the best possible mixes.
Farmers quite simply have to know more precisely what is in their compound feedingstuffs, and they must also be able to find out, at least on request, the percentage content of each ingredient. That is their right as purchasers as well as being consistent with the interests of consumers. Equally important, of course, is the food-safety aspect - beef is another issue here - and traceability. This, at least, is well embedded in the proposal. The amendments make the proposal better still. The PPE-DE Group approves Amendments Nos 1 to 5 but cannot support Amendment No 6. The question of genetically modified cereals should be regulated elsewhere.
We support the amended Graefe zu Baringdorf report and the legislative resolution. Let me express our thanks and appreciation to the rapporteur, Mr Graefe zu Baringdorf, and to Mrs Roth-Behrendt. Nevertheless, it is essential that we continue to stand firm.
Mr President, ladies and gentlemen, it can still happen, or at least it cannot be ruled out, that contaminated primary products will find their way into animal feed again at some future juncture. Whether this will be intentional, in other words a criminal act, or accidental is not the subject of today's debate. If this does happen, however, it will be crucial to know which amounts of which contaminated primary product have entered the feed in question. An indication of components, summarised according to category and listed by descending order of percentage weight, would not, in our view, suffice for this purpose.
It is therefore absolutely imperative that full details of all the primary products contained in compound feedingstuffs, together with the percentage volume of each, should be a statutory requirement. The Socialist Group endorses the statements made by the rapporteur in his conclusions on the open declaration of feed ingredients. This mandatory explicit declaration must be part of a comprehensive safety system governing the production of animal feed.
Livestock feed is, after all, the main input in the production of meat. Defects in the safety and verification system increase the risk of further food scandals and ultimately lead to a loss of consumer confidence in meat as a food product. And it is always the farmer who suffers in the end. Farmers not only have to be able to rely on the information provided by the feedingstuffs industry; they must also be able to check, on the basis of the declaration, which volumes of which raw materials are contained in livestock feed. We believe that complete transparency for farmers is essential.
Finally, I should like to express my sincere thanks to the rapporteur, Mr Graefe zu Baringdorf, as well as to Mrs Roth-Behrendt, for their contributions, and I hope that the Council will adopt a constructive position on this matter, so that we can jointly arrive at a transparent system of declarations for feedingstuffs.
Mr President, ladies and gentlemen, speaking for my group, I assume that the report on the proposal for a directive on the marketing of compound feedingstuffs will obtain the consent of the European Parliament. I also expect the Commission to stipulate the necessary measures along with a strict timetable in order to ensure that the directive is applied in the Member States of the Union. The basis for the introduction of open declarations, in other words the full listing of all feed materials, differs extremely widely between Member States. The standards are scarcely comparable, let alone transferable.
In the long production chain for compound feedingstuffs, there are sharply divergent degrees of interest in the traceability of feed materials. The BSE scandal was the worst and most notorious example. Farmers are still suffering today from that utterly criminal failure to protect consumers. As we have seen, it took years to rectify matters. Let me say categorically that the application of the numerous necessary rules and regulations on the control and monitoring of feedingstuffs must, in my opinion, proceed from the premise that transparency for the consumer is paramount.
When it produces its own report, the Commission can prove that transparency is not a modern word for bureaucratic procedures and that danger exists, since the legal provisions on food safety are supposed to cover the entire soil-plant-animal cycle. The report does not make it immediately clear to everyone precisely whom or what this transparency is intended to benefit. Let me finish by stressing that the report, like the labelling of beef, will come down on the side of the consumer more than on that of the production chain. Given the surplus production in Europe, this is the safer bet and will pay dividends in the long run.
Mr President, Commissioner, ladies and gentlemen, after the issue of the composition of feedingstuffs for animals, if we are to eliminate mercury, lead, arsenic, DDT, etc., we must address the question of the way in which these products are marketed. This is, of course, all due to the BSE tragedy that turned into a real saga, with several episodes. Mr Böge dealt with the episode of the committee of inquiry in 1997, there was the episode of the ban on British beef, the episode of the labelling of meat and now we have the episode of labelling animal feedingstuffs. Of course, farmers have the right to know what their cows are eating and the right to know whether their pigs are eating car sump oil, which contains dioxins.
Food must therefore be labelled to show the precise contents. This is a simple thing, but for ten years, we have sat and twiddled our thumbs. Admittedly, there are labels that tell half the truth, stating "contains oil" , but that could mean fish oil, vegetable oil, tallow or grease. Common sense, as our rapporteur said, would suggest that labelling should make a clean sweep and list all the ingredients. On this issue, however, we have been told that the intellectual property of manufacturers' formulas must be protected, that monitoring compliance would be difficult, that the label would be covered with the list of nutritional values and raw ingredients and that the contents would vary according to the market in which they were sold. In short, then, people have tried to win some time.
Today, we have found a good solution, although nothing has been said about animal feedingstuffs containing GMOs, such as soya flour. Nor has anything been said about the responsibility of manufacturers, particularly in Britain, who were primarily responsible. Even if we are pleased with this progress, however, how can we forget that before we finally adopted measures it took ten years and 80 deaths, and in two years' time we may well yet discover a zoonosis, a health disaster?
I do not know, Mr Byrne, if the European Commission is at risk of dying from Creutzfeldt-Jakob Disease, but given the slow pace of your lives, I can take pleasure in the fact that you will surely not die of a heart attack.
Mr President, I should like to begin by saying that this Commission proposal is most welcome. Indeed, it addresses a long-standing concern of Parliament, which has at times, in 1997 and 1999, asked for a review of current legislation on the marketing of compound feedingstuffs. We all agree that there is a need for compulsory labelling that clearly indicates the various components of compound feedingstuffs and their nature.
We shall not, of course, complicate matters and demand unnecessary details on the labels, but we shall demand everything that is essential, such as an explicit, open declaration strictly indicating the percentage of each component and its intrinsic nature. As we all know, these measures are fundamental for increasing consumer confidence. There is in fact a general lack of confidence, which is particularly marked in relation to intensive production processes, not only in meat production but also in fish farming. It is possible, through clear, transparent and responsible labelling, to give consumers this confidence. This subject was in fact discussed during the Portuguese Presidency of the European Union, and the conclusion was that the Council' s position was unfortunately rather timid in this respect, rather fainthearted, showing that ultimately the ministers had not learnt much from the past.
It is essential that the Commission and the Council should fight for these same rules to apply to all partners worldwide, especially in the framework of the World Trade Organisation.
Mr President, Commissioner, ladies and gentlemen, a surfeit of scandals has shaken public and consumer confidence. In the interests of farmers and consumers, we need clear and transparent rules for animal feed too, but it should be said that farmers are always the first to suffer when abuses occur. As far as the directive on undesirable products and substances in animal nutrition is concerned, let me say from the outset that we need a more workable solution here which strikes a fair balance between the interests of producers and those of consumers. We must create a realistic statutory framework. Contaminants which affect human and animal health are unacceptable. You know I come from a Member State where very high and strict standards are imposed, which I fully support, and those standards have certainly proved their worth.
As far as checks on feedingstuffs are concerned, I should like to state that the problem is not so much the lack of a European legal framework as the failure of the individual Member States to transpose the existing provisions. I cannot but warmly welcome the pressure for the creation of a European information system for food crises, the standardised transmission of information on the monitoring and safety of animal feed and the dissemination of information on cases of contamination and of damage to public health and the environment. I take a more critical view, however, of the escape clause which would give the Commission the scope to take measures of its own without consulting the Member States.
Lastly, I should like to say a word or two on the conflict of competence between the Agriculture Committee and the Environment Committee. I believe the specialised knowledge and the powers of judgement of the members of the Agriculture Committee on farming matters, and hence on animal nutrition too, are beyond question and that the Agriculture Committee is therefore the body which is best qualified to arrive at a practical and practicable solution that the farmers in question will apply and which consumers will understand. For that reason, subjects such as animal feed really ought to be dealt with under the direction of the Committee on Agriculture and Rural Development. What we feed our livestock is just as important to us farmers as it is to the consumers who subsequently buy our meat.
Mr President, Commissioner, I would firstly like to thank the rapporteur for his efforts and praise the important work of the institutions in their approach to animal health which also, of course, facilitates the protection of human health. This proposal falls within the framework of the legislation intended to strengthen the rules on feedingstuffs, included in the White Paper on food safety.
Therefore, Parliament, as well as the Commission, demands mandatory labelling which specifies the composition - as a percentage by weight, as Mr Cunha said -, the quantities and the origin of the ingredients of the feedingstuffs, rather than indicating the categories of the ingredients with no further detail, such as, for example, by proteins or by oils and fats, which has had so much to do with previous scandals such as the cases of BSE and dioxins.
The demand that manufacturers provide proof of the composition of foods, and that there be an exhaustive and up-to-date list of authorised raw materials and rigorous controls of suspicious materials - and their immediate withdrawal from the market - must from now on be essential issues for us.
I am grateful that this matter is finally coming to its conclusion and that we are going to have a solution as swiftly as possible.
Mr President, the proposal before us and the rapporteur' s reaction to this proposal are a step in the right direction but, at the same time, they expose the weak structure of European enforcement. But let us begin with the good news.
The Commission proposal to lend more transparency to the information given on labels and on feed content, so that everyone knows where they stand, is a step in the right direction. It is also what we want, namely trust between the producer and consumer. The tighter measures which the rapporteur announced in his report and which encompass, for example, an exhaustive list of products, for which he calls on the Commission for help, is an interesting proposal and will only reinforce this policy.
A second, necessary step in this process is to have exact data at one' s disposal. It is unfortunate, however, that we are still not, in fact, taking matters one step further and establishing certain labelling obligations with regard to energy and foodstuffs, too. This is the good news.
The bad news is that those who tamper with cattle feed will not - now or in future - specify on the label whether the product contains dioxin or substances which have not been effectively processed. That means that in Europe, there is definitely room for improvement with regard to policy on enforcement, but also on penalties, and it means that whoever tampers with animal feed or food commits a crime. You could say that you can put anything on paper, but in the final analysis, power will also need to reside in enforcement and penalties when the rules are broken.
Finally, I would like to note that, with this legislation, Europe is probably going a great deal further than many other parts of the world. It imports a great deal of its cattle feed from the developing countries, among others, and the question remains of how we can put our legislation on the agenda at WTO level and how we can solve this problem in an adequate manner, because it very definitely creates a difference in cost price compared to other parts of the world, and this will also need to be given due attention within the Commission and in future discussions with the Council.
Mr President, ladies and gentlemen, I regard this amendment of the Directive on the marketing of compound feedingstuffs as a step in the right direction on a long road. Its aims are clear and undisputed.
The first aim is to create traceability of foodstuffs back to their origins, in other words maximum transparency. The second is to restore consumer confidence in European food products after the BSE crisis and the dioxin scandal. I believe that reversal of the burden of proof, as proposed in Amendment No 4, is absolutely essential if these aims are to be achieved. The food industry has the necessary information to hand. For those outside the industry, it is sometimes utterly impossible to obtain this information.
The present proposal is the first in a series of initiatives based on the White Paper on food safety. It is a start. The Union certainly cannot rest on these laurels. A long road lies ahead of us.
I would like to thank the Committee on Agriculture and Rural Development, the Committee on the Environment, Public Health and Consumer Policy and their rapporteurs, Mr Graefe zu Baringdorf and Mrs Roth-Behrendt, for having examined the Commission proposal and delivered their opinion on it and to the Members of Parliament who have spoken this morning and have warmly welcomed these proposals. I am pleased about that.
As stressed in the report by these two committees, this proposal was initiated by the European Parliament out of a concern to improve both traceability and the provision of information through the labelling of compound-feeding stuffs. The Commission proposal does not enjoy the unanimous support of all parties concerned. In the Council, a very substantial majority of Member States is opposed to the introduction of an obligation to systematically indicate on labels the precise composition of the compound feedingstuffs intended for productive livestock.
If a compromise were to be reached, it would be highly desirable to give stock farmers the opportunity to obtain all the information they desire on the composition of the feedingstuffs used to feed their animals. In my opinion, this is a legitimate right to information which must be satisfied.
As far as the amendments presented are concerned, the Commission can accept Amendments Nos 1, 3, 4 and 5 that improve the Commission proposal. However, the Commission cannot accept Amendment No 2 calling on the Commission to present, forthwith, a proposal setting out an exhaustive list of the materials authorised for feeding animals. I must stress that the Commission is in no way opposed to the actual principle of drawing up an exhaustive list of materials. The Commission is convinced of the usefulness of a positive list. In this connection, I would like to quote from the White Paper on Food Safety which states "The materials which may or may not used in animal feed production, including animal by-products, need to be clearly defined." A positive list of feed materials would give the clearest response to the current lack of definition of feed materials, however, it goes on to state: "This task is complex and time-consuming. In the short term, the current negative list needs to be rapidly expanded and the Commission is committed to working towards a positive list over the medium term."
Regarding the timetable, there is no way that a proposal on a positive list of materials can be envisaged before the end of 2002. The procedure whereby this can be done is the amendment of 1996/25 to convert the current non-exhaustive list of feed materials into an exhaustive positive list. This can be done by codecision under Article 152. Any updating of that list would be accomplished by comitology.
I hope that Parliament will understand that the Commission cannot agree to give commitments on timescales which cannot be reasonably kept. Finally, in relation to Amendment No 6, this amendment is not acceptable as it falls outside the scope of this directive.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place today at 11.00 a.m.
(The sitting was suspended at 10.55 a.m. and resumed at 11.00 a.m.).
Madam President, unfortunately I have to inform you and the House of a new tragedy at sea.
A few days ago, a French vessel, the An Oriant, based in Brittany, was shipwrecked. Eight of its crewmembers died. Yesterday, the fishing vessel Arosa, which was flying the British flag - and like the An Oriant, was fishing in Irish waters - was also shipwrecked. The majority of its crew were Spanish.
The result could not have been more horrendous, Madam President. Of the thirteen crewmembers, only one survived. Five bodies have been found and the rest have disappeared.
On my own behalf and on behalf of my colleagues in the Committee on Fisheries, I would ask you, Madam President, to send Parliament' s condolences to the families of the victims and to the local authorities in both Brittany and in Marín, Galicia, from where the majority of the victims came.
I also wish it to be noted, Madam President, that the European Parliament' s Committee on Fisheries, which it is my honour and responsibility to chair, is very sensitive to these accidents at sea. This is demonstrated by the fact that we are currently producing a very significant own-initiative report, the rapporteur for which is our vice-chairperson, Mrs Miguélez, on the causes of accidents involving fishing vessels in the European Union.
Mr Varela, I have taken your words to heart and I can assure you that I will pass on your message.
Vote
I wanted to point out to you, ladies and gentlemen, that the quaestors have taken a decision to prohibit mobile phones in the Chamber. I have no doubt that you will follow their instructions.
- Following the vote on recital A(2)
Swoboda (PSE). (DE) Madam President, I only wanted to ask whether we all agree that the order of the paragraphs should be changed - I refer to the first vote - as the Socialist Group requested. You did not take a vote on that.
Mr Swoboda, we quite agree. When we vote on these paragraphs, I shall ask if there are any objections to inserting them after paragraph 1.
(Parliament adopted the resolution)
Mr President, may I just make a brief comment. In connection with human rights, only a brief mention was made here of the Romanies. During the IMF Summit, people came out of prison with broken ribs. This means that they had not been allowed to exercise their rights of free speech and freedom of assembly. This report does not ....
(The President cut the speaker off)
I am afraid, Mr Schröder, that I cannot reopen the debate at this stage of the vote.
(Parliament adopted the resolution)
Report (A5-0244/2000) by Mr Wiersma, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on the European Parliament resolution on Slovakia's membership application to the European Union and the state of negotiations (COM(1999) 511 - C5-0034/2000 - 1997/2173(COS))
With regard to Amendment No 3
Mr President, I would like to make an editorial change to an amendment which I tabled. It concerns Amendment No 3. Where it says that this should lead to "a certain level of political autonomy" , this should read "a certain level of cultural autonomy" .
Are there any objections to this oral amendment being tabled?
Mr President, I believe the change made by Mrs Maes is a very judicious one. The term "political autonomy" had thrown me. What does it mean? But as Mrs Maes now points out that it should read a certain level of cultural autonomy, I can go along with that. My recommendation with regard to this amendment was negative at first, but I would now like to change this into a positive one.
(Parliament gave its assent to considering the oral amendment ) (Parliament adopted the resolution)
Report (A5-0248/2000) by Mr Queiró, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on the European Parliament resolution on Hungary's membership application to the European Union and the state of negotiations (COM(1999) 505 - C5-0028/2000 - 1997/2175(COS))
Before the start of the vote
President. Mr Queiró wishes to table an oral amendment, in his capacity as rapporteur.
Mr President, the reason for this amendment concerns the fact that recital c) highlights the persistence of segregation in children' s education and serious discrimination in the various sectors of Hungarian civil society, from the economy to the public sector, which in its seriousness does not correspond to my perception of the current situation, which I have had the opportunity to observe as rapporteur and during my visits there.
The formulation that I now propose does not try to hide or deny the existence of discrimination against the Roma community, which unfortunately still exists, but it stresses the need to adopt a set of positive measures leading to the free, unforced assimilation of the Roma into Hungarian society. The recital would therefore read as follows: "recital c) whereas insufficient attention continues to be paid to the situation of the Roma, whereas discrimination against the Roma must be tackled seriously by the Hungarian Government through the adoption of a set of positive measures that may lead to the free assimilation of the individuals belonging to this community, whereas it should be possible to find a solution given that a Minorities Office has been set up and medium-term legislation has been passed which will help them to become integrated into Hungarian society,".
I must just point out to the House that this last part is taken word for word from the recital as laid down in the report and approved by the committee.
Are there any objections to this oral amendment being tabled?
Mr President, I wish to oppose this oral amendment. In the appropriate Delegation committee, we explicitly discussed all these questions and arrived at a common position after lengthy discussions. I was in Hungary four weeks ago and saw for myself the immense efforts being undertaken by the Hungarian Government. I am therefore opposed to our accepting an oral amendment.
I would remind you, ladies and gentleman, that we cannot debate an oral amendment. All that the Presidency is asking you to do is to state your opinion on whether the oral compromise amendment should be voted on or not.
(The House objected to voting on the oral compromise amendment)
(Parliament adopted the resolution)
Report (A5-0241/2000) by Mr Van Orden, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on the European Parliament resolution on Bulgaria's membership application to the European Union and the state of negotiations (COM(1999) 501 - C5-0024/2000 - 1997/2179(COS))
(Parliament adopted the resolution)
Report (A5-0247/2000) by Baroness Nicholson of Winterbourne, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on the European Parliament resolution on Romania's membership application to the European Union and the state of negotiations (COM(1999) 510 - C5-0033/2000 - 1997/2171(COS))
(Parliament adopted the resolution)
President. We shall now adjourn the voting in order to make way for the formal sitting.
(The sitting was suspended at 12 noon and resumed at 12.35 p.m.)
Mr President, my intention is to combine the three amendments tabled by the Group of the European People's Party and European Democrats in a new formulation, which would make Recital A a new paragraph. I propose to call this paragraph Paragraph 1 and therefore to renumber all the subsequent paragraphs accordingly.
The new wording of Recital A, which would become Paragraph 1, and which I propose to the House, would read as follows: 'Whereas Slovenia must continue to meet the Copenhagen political criteria also in those areas where questions remain open, as specifically mentioned in the Commission' s 1999 report.'
This is the wording jointly agreed with those who tabled the three amendments of the Group of the European People's Party and European Democrats. It combines the three amendments and turns Recital A into a new paragraph, to be called Paragraph 1.
Are there any objections to taking this oral compromise amendment into consideration?
Mr President, I should just like to clarify the point that there is no longer a recital A but, by agreement with Mr Martelli, a new Paragraph 1.
You are quite right. That is how the rapporteur explained matters to us.
(The House gave its assent to taking the oral compromise amendment into consideration) (Parliament adopted the resolution)
Welcome
Before we move on to the next report, I wish to welcome a delegation from Estonia, now seated in the gallery, which will begin work this afternoon in the EU-Estonia joint parliamentary committee.
Welcome, our Estonian friends!
(Loud applause)
Vote (continuation)
(Parliament adopted the resolution)
Explanations of Vote - Brok report (A5-0250/2000)
Fatuzzo (PPE-DE). (IT) Mr President, I am very pleased to announce that I voted for the resolution on the procedure for admitting these important new States to the European Union. I would like to take this opportunity to thank Mr Brok for his report and to stress the emphasis which, in the process of integrating all these States into the European Union, must be placed on precautionary measures ensuring that the pensioners and elderly people of all these States which are going to join the Union are given their due worth, so that their right to life and to the means necessary to support them - that right which was sadly taken away from them with the end of Communism, when their pensions became worthless - is preserved.
Mr President, I wish to congratulate Mr Brok on what is a full and very interesting report. From reading his report it is clear that if three conditions are met, there is every reason to be optimistic that we can make a success of enlargement.
These three conditions are firstly that the Commission makes a success of its own pre-accession strategy, particularly in the areas of regional policy, agricultural policy and environmental policy. Secondly, that the candidate countries continue to make the good progress that they are making towards meeting the Copenhagen criteria and towards the full and complete enforcement of the acquis communautaire in advance of accession. Thirdly, perhaps the most difficult, that the Council agrees new institutional arrangements that allow the Community to function efficiently, effectively and democratically after enlargement. The Brok report gives us grounds for satisfaction, but no room for complacency.
Almost all the reports on the twelve countries that are candidates for membership of the European Union express satisfaction with the progress that these countries have made in order to fulfil the necessary conditions. The rapporteurs choose to ignore the fact that all of these countries are riddled with social inequality, that the standard of living of the majority of the population is very low and that unemployment is rife in all of these areas. They underestimate the ethnic minority problem. They say nothing about the resurgence of nationalist tendencies, and do not even bother to name the large Turkic-speaking minorities in the Balkans, and the ethnic Russians in the Baltic States, in order to avoid having to comment on the ordeal imposed on such people as a result, for example, of their being denied the right to citizenship.
Even if these countries, in particular those in Eastern Europe, are integrated, this will occur in line with the balance of power. By this I mean they will have a subordinate role in relation to the three great powers: Germany France and the United Kingdom, either individually or all together. The economies of these countries are already at the mercy of the law laid down by the great European trusts. Integrating these countries into the Union will do nothing to change the nature of these relationships in any way.
So, whether we limit the European Union to 15 countries or enlarge it to 27, it will always be a creation designed to serve the interests of capital, and the workers of Europe have no hope of improving their situation. That is why we voted the way we did.
I voted against the Brok report on the enlargement of the European Union, because whilst it may be very clear-sighted in technical terms, it is nevertheless prompted by mistaken political ideas about the future of Europe.
Admittedly, this report has the merit of providing an insight into the immensity of the task that awaits us if we wish, not even to bring the candidate countries of Eastern Europe up to the level of development of the West, but simply to establish conditions for peaceful coexistence and a gradual rapprochement between the two areas that would not be too destabilising for either side.
Most of the report' s technical amendments deserve our wholehearted support, for example, those on food safety, the dismantling of first generation nuclear power stations, environmental protection, the fight against social dumping and the crucial code of conduct for Western businesses operating in the East, etc. The task is huge and also a matter of the utmost priority. If we had to give reasons for the existence of the European Union today, top of the list would be the huge task of closing the gulf that Communism created between the two halves of Europe.
Unfortunately, from the institutional point of view, the Brok report falls in completely with the standard Brussels ready-made way of thinking: it takes the view that enlargement consists of bringing Greater Europe into the institutions of Little Europe. The problem is that these institutions were not designed for that purpose, and their capacity is far too limited.
The statements that we find most unacceptable are to be found in the combination of several paragraphs of the resolution for which the European Parliament voted: firstly, paragraph 27 and those that follow, which imply that full participation in the single currency, even if not immediately, must be a condition for membership. Then there is paragraph 19, which "emphasises that acceptance of the provisions laid down regarding Economic and Monetary Union rules out any possibility of opting out and represents a commitment to a global, irreversible political project."
It is unacceptable that participation in the euro should be a condition for accession, since several Members already benefit from exemptions. It is even more unacceptable to seek to turn this participation into a commitment to a global and irreversible political project. This paragraph alone justifies all the fears that our Danish friends have expressed in recent weeks during the referendum campaign, and which, quite rightly, were the reason for their "no" vote. If they had been able to read this report beforehand, the amount of people voting "no" would probably have been 80% rather than 53%.
Many other passages in the European Parliament' s resolution are equally unacceptable. Paragraph 45, for example, requires candidate countries to grant the freedom to purchase land to nationals of Member States. This provision raises a very serious issue, given the disparity between levels of purchasing power. Furthermore, this is the type of problem that was taken into account in 1992, in Protocol No 1 of the Maastricht Treaty, in order to grant an exemption allowing the Danes to maintain their restrictions on the purchase of second homes by non-residents. Here too, we do not see why exemptions that already exist in the Union could not be granted to candidate countries, in order to help them.
Paragraph 65 is another example of Brussels' s desire to dominate and unify, stating that the non-discrimination clause provided for in Article 13 of the EC Treaty is part of the 'acquis communautaire' and insisting that "legislation derived from this article be fully implemented in the CEECs" . Even if one approves of the principles of Article 13, it is quite clear that derived legislation that the European Union may draw from it sometimes goes too far, and that there are no grounds for refusing candidate countries the right to cultural diversity.
All in all, the Brok report gives a completely mistaken and even dangerous vision of enlargement, which consists of unilaterally imposing every last aspect of the legislation and the institutions of the European Union on the countries of Eastern Europe. What we should be doing instead is creating institutions for a Greater Europe, which, whilst stimulating development in Eastern Europe, will allow sovereignties and differences to be expressed. This excellent principle should, moreover, be applied within the European Union as well.
So that there should be no doubt about the fact that we are sympathetic towards admitting the new applicant countries, we have voted in favour of Mr Brok' s report. We nonetheless think that there are a number of factors in the report that are particularly open to criticism, as well as in the overall negotiations in connection with enlargement. We find much to criticise in the fact that the EU is going in and setting the agenda for internal factors, as well as linking participation in Economic and Monetary Union with the coordination of social policies. I refer in particular to paragraph 19 of the report' s draft resolution in which it is stated that the European Parliament 'emphasises that acceptance of the provisions laid down regarding Economic and Monetary Union rules out any possibility of opting out and represents a commitment to a global, irreversible political project ... which does not mean mere membership of a currency area but which greatly entails coordination of economic and social policies' .
The process of European integration has moved on apace in recent years. Enlargement towards the countries of Eastern and Central Europe (CEEC), Cyprus and Malta has been called an 'historic task' for the European Union. This phrase gives us an idea of the scale of the issues that have been grafted onto the process. Extending the European Union, at least in the first stage, to more than 100 million new citizens, will provide new impetus for the development and integration of the European economy as a whole. The accession of new Member States will provide the Union with further weight and influence on the international stage.
At the same time, there are still considerable difficulties to overcome, particularly in terms of budgets. The first wave of new Member States could increase Europe' s population by more than a quarter, taking it to almost 500 million people, whilst the total GDP of the European Union would increase by only 5% at the most. Despite the enormous efforts that these countries have made, integrating them into existing structures and programmes will be a particularly tricky task.
The report we have been debating today seeks to provide an update on the progress that has been made in accession negotiations with all the candidate countries.
The report urges the Commission and the Council to ensure that the principle of differentiation, as defined in Helsinki, is implemented to the letter, so that each country is judged on its own merits. The candidate countries themselves must continue their efforts to strengthen their administrative capacities for the implementation and enforcement of the Community aquis. They are also asked to build up effective financial control and audit procedures in order to effectively control the use of the pre-accession funds. Furthermore, they would under no circumstances be able to demand an opt-out clause in the context of the EMU.
We are making many demands of the candidate countries, but at the same time, the European Union too has its duties: it is obliged to implement the reforms necessary for enlargement. The forthcoming Intergovernmental Conference is due to look at improving the European Union' s institutional framework.
To return to the budgetary aspect, I think it is crucial that we study the budgetary consequences of such a large number of new Member States joining before the end of the current financial cycle in 2006.
Lastly, I wish to stress the fact that the enlargement process must be a gradual one, following the pace at which the candidate countries are making the necessary changes. That is why I, like several of my fellow Members, do not feel it would be wise to set deadlines.
I should also like to remind you that this process must not cause us to neglect the cooperation with the countries on all sides of the Mediterranean to which we are committed!
. (FR) I wish to congratulate Mr Brok on the remarkable piece of work that he has produced.
His report clearly sets out the issues and the objectives of enlargement in the field of regional policy and he does so in both political as well as financial terms.
I would say that this is both a forward-looking and realistic report.
Enlargement with the addition of thirteen countries changes not only the geopolitical framework of the European Union, but also its structure, because the total population will increase (by 28%), but so will the number of 'disadvantaged' regions. We must be aware of this! The rapporteur tells us that out of the 50 regions in the candidate countries, 48 have a per capita GDP that is less than 75% of the average in the Europe of Fifteen for the period 1995-1997. The only regions to have higher levels are Prague (119%) and Bratislava (96%).
This shows us once again that the disparities between rich and poor regions are also enormous in these countries, and that these disparities will not cease to exist after these countries have joined the Union. We must therefore try to ensure that the administrative structures of these countries are able effectively to absorb Structural Fund appropriations. In order for this to happen, candidate countries need aid, particularly through the PHARE programme. They must have a sound and responsible administration, staffed by men and women who are trained in Community procedures and in budgetary rules.
Furthermore, the report reminds us of the need to devise new criteria for regional policy for the period 2006-2013, because once enlargement has taken place, the approach to a regional policy for 25 countries will not be the same as it was for 15! We need to devise a new strategy based on the European Spatial Development Perspective (ESDP). A global vision of Community territory would therefore seem essential for better regional development.
This report forces us to face our responsibilities and that is why I voted in favour of it.
- (SV) In adopting our position, we have been guided by the following basic attitudes:
1. Each candidate country must be given a precise and binding accession date. This date must be based upon negotiations with the country concerned, in which account is taken of the major difficulties the candidate country has in making the required adjustments. If the country so wishes, it should be possible to extend the the transition period.
2. Enlargement will demand significant outlay on the part of the EU which must be offset by savings in the agricultural and military fields and in the area of the structural funds.
3. When the candidate countries accede to the EU, they must be treated in the same way as all the other EU Member States. Under no circumstances can we accept a situation in which new Member States are treated as second class members.
4. It is unfortunate that the report has taken no account at all of the position and conditions of women in the adjustment process.
5. Contrary to normal practice, the rapporteur has chosen to include various appendices as a second part of the report itself. This part contains very many neo-liberal assertions and proposals of which we are critical. In adopting our position, we have proceeded only on the basis of the main part of the report.
. (ES) In the current context and given that we are beginning to hear enlargement being questioned in certain quarters, it is important that this Parliament sends a clear political signal in support of it. That is why I have voted in favour of the Brok report. This is an excellent report which, as well as analysing the progress made and the difficulties still facing the countries with which negotiations have begun, also serves as a reminder to the public of the political and ethical commitment which the European Union, this Parliament, has made, not only to the candidate countries which wish to share our European history, and have the right to do so, but also to the political project of European integration itself. I believe that enlargement will not only favour the prosperity and economic growth of the candidate countries and, by extension, that of the current Member States of the Union, but will, above all, also provide a guarantee of peace and stability in Europe and thereby offer the European Union the opportunity to finish the task of ensuring peace in Europe, which began fifty years ago. We must remind those people who have no sense of solidarity and are concerned about the economic cost of enlargement, that the prize of peace fully justifies this cost.
As we have already seen in connection with the integration of Western European States into the European Community, agriculture and food is one of the most complex areas of negotiation. Each enlargement has required long-term preparatory measures as well as transitional and special arrangements, often lasting for several years. I believe that we are right to expect the applicant States of Central and Eastern Europe to implement similar special and transitional measures. We should also do well to remember that, because of the great economic and social significance of farming and its output, a competitive agricultural and food-supply structure will be a vitally important factor in the success of these countries' transformation and restructuring processes.
Agriculture is a domain which is largely regulated on the basis of uniform binding European rules and regulations. National powers are greatly restricted. Whether we like it or not, almost 50% of the EU budget has to be spent on the maintenance of this agricultural policy.
It was decided in Berlin to allocate approximately EUR 3.1 billion a year to the gradual integration of the applicant countries for the period from 2000 to 2006, which amounts to a total of about EUR 21.8 billion, and to earmark a further EUR 58.1 billion for enlargement from the year 2002.
From where we stand at present, this financial framework will not suffice in resolving the complicated processes involved in the forthcoming round of integrations, especially from the point of view of ensuring that they are socially acceptable. The financial framework for the enlargement of the Union, however, can only be facilitated through a rise in the current Member States' contributions and not through constant cuts in planned expenditure on the various Community policies. This is a truth that has to be told. The opposite approach would drive a wedge through the farming community and endanger the social development of rural areas throughout Europe. According to an old German saying, if the farmers are thriving the state will thrive. There is a great deal of wisdom in that saying, and it is still applicable today.
. (FR) Since its inception, the European Union has sought to bring peoples closer together. Although it may be difficult to have the various sensitivities, histories and, sometimes, contradictions live side by side, enlargement must adhere to this concept of peace and take part in the creation of a community that transcends ancient geographical and ideological borders, guided by common values and rules.
Nevertheless, in order to prevent Europe becoming nothing more than a free trade area, the European Union must provide clear answers to the institutional, social and economic questions that enlargement is bound to raise.
We must, as of now, adopt a pragmatic approach to the implications of a Europe not of 15, but of 25 or 30. We must respond in an appropriate way to this enlargement which will considerably increase the number of poorer regions, and think carefully together about the risk of accentuating imbalances in Europe, in order to ensure that Europe does not become one huge heterogeneous mass.
This is why we must show imagination in reformulating the criteria for granting structural aid, in order to guarantee appropriate support for the poorest regions of the candidate countries, as well as those in the current Member States. For this reason, I hope that the outermost regions, six out of seven of which always feature amongst the ten poorest in the EU, benefit from the Structural Funds, no longer just according to the sole criterion of GDP but also according to geographical, demographic and, especially, social indicators. Enlargement must not be financed by the poorest regions.
This concept must guide institutional, economic and financial reforms throughout the accession process. Only on these terms will it be understood and accepted that the principle of solidarity, which aims to improve economic and social cohesion within the EU, will become a reality.
Mr Brok' s report addresses the concerns I have just shared with you and, consequently, I voted in favour of it.
The real political objective of the EU' s enlargement project is the economic and political subjection of the applicant countries' people. It is about formalising a system which allows financially strong EU companies to dominate neighbours in the East and South, at the same time as the EU develops into a military superpower. The most important task for the Popular Movement against the EU is to internationalise popular resistance to the overall EU project.
We voted against this report, but not because we are opposed to the principle of European enlargement. On the contrary, we feel that integrating peoples that have the democratic means to discuss and resolve this type of issue would be a positive step.
The European institutions are not in the least bit interested in the opinion of the peoples of Euroep, whether they are Members of the European Union or not. French workers have no more had the chance to say what they think about the Charter of Fundamental Rights than the people of Lithuania have about joining the Union.
What this report is actually proposing is to enlarge an economic market. The criteria laid down at the Copenhagen Council in 1993 on democratisation or the ability to withstand competition actually strengthen the hand of unrestrained, destructive capitalism, in the guise of acquis communautaire. The rapporteur is furthermore forced to acknowledge that "the changes taking place in the candidate countries have led to social problems and in particular to marked social stratification and in some cases high unemployment." The various structural adjustment plans demand forced privatisations in all strategic sectors: finance, insurance, industry, education, and public services, etc., and impose budgetary restrictions.
Ultimately, underdevelopment is on the increase and there is an explosion in poverty even in countries such as Poland and Hungary, which are meeting their targets for 'growth' . So where is the 'progress' for the populations of these countries who have never been consulted?
For years, in this House, we have been constantly proclaiming the perversity of this Europe of yours, which is centralising and bureaucratic one day and federalist the next, this Brussels-ridden Europe which, despite its fine proclamations, denies national identities and cultures, the history of the nations of Europe and history in general.
Because we reject this Europe in the interests of the French people, we cannot in all conscience endorse its enlargement to include the countries and the peoples of the East, which have only just emerged from Communist dictatorship and cannot yet know what a technocratic and totalitarian trap it is that they are wanting to enter.
We want another Europe, an alternative model of European integration, a Europe that is great, the Europe formed by the cooperation of independent sovereign nations, whose aspiration is to include all the countries of Europe, just the countries of Europe.
The Europe we want is a real Europe as opposed to your pernickety, pen-pushing Europe, a Europe of freedoms as opposed to your centralised eurocracy, a Europe of the nations as opposed to your undifferentiated 'europoidal' jumble, a Europe of the people as opposed to your Europe of civil servants and technocrats.
I abstained from the vote on Mr Brok' s report because the fundamental question of our peoples' agreement to EMU was never raised.
Consequently, in most Member States, neither the citizens not the parliaments have deliberated on the principle and conditions of enlargement. The issue of time limits is crucial both for the citizens of the countries of the East and for the European Union. A number of major preliminary conditions must be lifted.
Until the definition of a political and social Europe is made clear, not only in order to overcome the obstacle of the proper technical operation of the decision to be taken at 23 months but also in order to define the framework of the values, common social and citizenship models, enlargement will entail running more risks than it creates opportunities. There is a risk of the European Union being watered down politically and of social dumping, and, lastly, that the project of European integration will be reduced to the creation of one large marketplace, an area of free competition. That particular plan is one that the public rejects. It is a dangerous route.
A headlong rush into enlargement, under such conditions, would be liable to aggravate the sidelong shifts towards the populist and fascistic which are appearing here and there.
As a matter of urgency, we must unambiguously consult the national parliaments and the citizens. As a matter of urgency, we must review the time schedule. As a matter of urgency, we must set a framework for social convergence, harmonising social standards upwards. As a matter of urgency, we must intensify political cohesion and give the Charter of fundamental rights a legal status.
Enlargement must be considered in this new context and a transition strategy must be defined.
Less would have amounted to more! I abstained in the vote on this never-ending resolution on enlargement because I believe that Parliament would be doing a disservice to the politically important and worthy cause of eastward and southward enlargement of the European Union to the south and east with this semi-digestible screed of paper.
I even fear that this collection of country reports and comparative reports will prove counterproductive, particularly in the countries that have applied for membership of the European Union, and more especially in the applicant countries of Central and Eastern Europe.
The impact of this long-winded resolution of 127 paragraphs, indeed, is liable to be in inverse proportion to its length. We should have made do with the country reports, adding at most a short, yet succinct resolution.
Our purpose, after all, should be to send the right signal from here, saying that we want these countries' accession and that it should not be delayed, but also making it clear that enlargement must be economically, socially and financially manageable, both for the applicant countries and for the Community.
A realistic approach to manageability is not procrastination - it is quite the opposite.
For many good reasons, not least among which is the desire to safeguard a lasting peace, we want the unification of the whole of Europe, which is the only way to exclude the wars that my parents and I have experienced. That, in a few words, should have been our message today.
We cannot and should not expect the applicant countries to go further than we ourselves have been able to go in implementing the established body of Community law and practice - the acquis communautaire.
Reading the section of the resolution entitled 'Enlargement and Equal Opportunities' , which states that the adoption of the Community acquis in the area of equality is a sine qua non for accession and makes other demands of the applicant countries, I have the impression that all this could be interpreted by those countries as the ultimate bid to block their accession. They should know that in this domain, to which I attach great importance, the Community has not actually come very far. On paper, a great deal has been achieved in the area of equality of treatment and equal opportunities for men and women, but how do things stand in practice? It so happens that we have a report on equal opportunities for men and women on the agenda for this very sitting, a report which once more illustrates how stunted the body of Community practice still is in this particular area.
So it would be nothing less than arrogance on our part to expect more of the applicant countries in this domain than we ourselves have been able to achieve in the 25 years since the adoption of the first directives relating to equal opportunities.
This is my view, and the purpose of my abstention was to emphasise that this Parliament would have done better to produce less paper but more substance. I also wanted to send a signal that would be properly understood in the applicant countries, to convey the message that we are in favour of accession but that we, like they, must first be in a position to create the necessary conditions for their membership.
When I look at what has been done so far to that end at the Intergovernmental Conference, I feel that we have little cause for pride and that we should put our own house in order before imposing prior conditions on the applicant countries, especially when we ourselves have been unable to satisfy these conditions.
in writing. (SV) Enlargement of the EU is a reunification of the Europe which was divided for a long time. The EU' s Member States have an historic task which consists in welcoming the countries of Eastern and Central Europe into European cooperation. Enlargement ought not, however, to be regarded as a problem, but must be seen as an opportunity for deepening cooperation on cross-border issues which the States cannot solve on their own. The governments of the EU countries, like the European Parliament, have a significant responsibility for ensuring that the necessary reforms are carried out without delay so that enlargement becomes a reality.
Preparations for enlargement are going slowly. Europe' s leaders must therefore begin to show the political will to accept the challenge posed by enlargement. Clear dates ought to be established for when the negotiations should be completed. Stopping the enlargement process now would be like turning the clock back ten years. That would be fatal for European integration.
One of the most important reforms which must be implemented is a thorough reorganisation of the common agricultural policy. The current system of subsidies, grants and quotas must be replaced by free trade and adaptation to the market. Reform of agricultural policy is necessary not only for economic reasons, but also so that European agriculture might be characterised by efficiency and good quality.
An extended EU must not create A and B teams in Europe. If Europe is to become whole, the objective must be for all Member States to participate in all areas of cooperation. Obviously, freedom of movement must also apply to the countries of Eastern and Central Europe from their first day of membership.
I have voted for the whole package on the enlargement of the EU eastwards for the following reasons:
1. because I regard this process as a political necessity, and
2. because I wanted to send the applicant countries a positive signal, since they have made considerable progress on the charted course towards accession.
Despite the problems which undoubtedly exist and which actually affect the present EU Member States more than the applicant countries, I believe that these are outweighed by the opportunities which this enlargement process offers.
As a member of the EU-Slovenian Joint Parliamentary Committee, may I say that I believe the progress made by Slovenia in incorporating the acquis communautaire is exemplary, a view that is corroborated by the report. I beg to differ slightly from the rapporteur in my assessment of the outstanding restitution claims and of the state of the legal system, because I know from my experience as an East German that, ten years after the unification of the two German States, the same difficulties still exist in the federal state of Brandenburg too. Objectively, this complex process can take up to 20 years to complete.
I cannot subscribe in any way to the amendments to this report that have been tabled here in Parliament, because
it has already been noted on several occasions that Slovenia is satisfying the Copenhagen criteria,
the question of decommissioning the nuclear power plant is not part of the acquis, and
while the legacy of the Second World War can certainly be regarded in diverse ways, we can hardly expect the results of that war to be brought into line with political positions that were articulated 50 years later in the Copenhagen criteria.
The enlargement of the European Union to include the ten countries of Eastern Europe plus Malta and Cyprus is a great project.
For indeed, who could deny entry into the European House to States such as the Poland of Copernicus and John Paul II, the Hungary bullied in Budapest in 1956 or the capital that has become a symbol, Prague, when popular democracies threw the Head of State out of the window and crushed the nation of Jan Palach, sacrificed in the name of freedom.
It is, however, precisely because of this harrowing past that our affection for our European brothers in the East, might induce in us some unease at seeing them, having just emerged from the bureaucratic totalitarianism of the Soviet Empire, fall into the clutches of another form of totalitarianism, just as bureaucratic, that of the free trade empire of untrammelled ultraliberalism.
Is it really in the interest of farmers in Poland or Hungary to condemn themselves to becoming redundant within two decades of entering the Union?
Is it really in the interest of the Greek Cypriots, who, like their fellow countrymen in Thrace, have known for more than a century what Turkey signifies, to become members of a European Union which will tomorrow allow their former torturers to travel freely and reside freely in their land?
This is why I and my fellow Members of the European Parliament from the Front National would like to spare the nations of Eastern Europe the mistake of being 'disintegrated' within the American-European Union.
Everyone has free will, however. We are warning them, as friends. We shall welcome them, as friends. As friends, however, we are too dubious about the wisdom of their decision not to refrain from putting them on their guard.
The size and breadth of the problems raised by enlargement are incompatible with the duplicitous language that has been used about it within the European Union.
It is in fact totally unacceptable that doors should have been opened and that candidate countries should have been given false expectations, while at the same time, with the aim of effectively postponing enlargement, an insurmountable tangle of difficulties and conditions should now be put in the way of its implementation, or obstacles should be raised that have been known about since the beginning, to the extent that proposals have already been put forward to analyse the costs of non-enlargement.
We, for our part, have always stood by the logic of truth, however hard it may be to accept. That is why, even though we do not object to enlargement in principle, we have always argued right from the start that a definitive position on this will depend on the conditions in which it actually takes place.
We say this because we have never ignored the fact that obstacles to its implementation would arise at all sorts of levels, and it is true and inevitable that to overcome them will require strong political willpower, new financial means, and above all a thorough analysis of its effects both on the current Member States and on the candidate countries, particularly at the institutional, economic, financial and social levels.
By way of example, let me repeat that it will not be acceptable to us if it takes place at the expense of the less highly-developed Member States - as suggested by the failure to review the financial perspective - or if it entails an institutional change such as the one that some people are advocating.
I would like to echo the positive opinion expressed by my group regarding Mr Brok's report, and emphasise the political priority which must be given to the European Union's decision to enlarge, a priority which cannot be conditioned or diluted by any reasons other than the rigorous assessment of whether the candidate countries fulfil the criteria laid down by the Community acquis.
In addition to this, I would like to stress three points. Firstly, enlargement cannot be separated from a coherent policy of openness and attentiveness on the part of the European Union towards the east and the south. Cooperation and friendship with the former USSR nations and the Mediterranean must progress alongside the enlargement process.
Secondly, enlargement inevitably involves revision of the European Union's financial perspectives, which were conceived and established before the prospect of enlargement was even on the horizon. A larger Europe with more tasks and responsibilities will require fresh, increased financial resources. The urgent need therefore arises to revise the financial perspectives and to increase the financial allocations for pre-accession operations.
Thirdly, the implications of enlargement for the Union's regional policy cannot be overlooked. The policy of cohesion is, at present, necessary and will continue to be so with regard to a large number of regions which are currently classified as Objective 1 areas and which are to be removed from this category after enlargement.
We must henceforth seek out new types of measures and new tools to benefit all the areas which are lacking in infrastructures and service networks such as, for example, the south of Italy.
The enlargement of the European Union is a great project. A Europe of this type would be a guarantee of peace and would signify the rejection of any ethnic nationalism. The prospect of uniting nations around a common political project, on a democratic basis and in order to promote the prosperity and welfare of the various peoples is an exhilarating one. This must be the objective of a greater Europe.
What is shaping up at the moment, however, is unfortunately more like the formation of a purely economic and liberal Europe, without any real political power which might democratically decide on major political, economic and social objectives. The problems and hold-ups we encounter in our endeavours to make our common institutions more effective, more democratic and closer to the citizens are a striking illustration of this. In such circumstances, if we take the fast track to enlarging Europe, this will be detrimental to the interests of the peoples and their social rights. I therefore abstained from the vote on this report.
Enlargement has been a recurring theme in our debate and our discussions today: each one of us, even those who have not spoken, will surely have been moved to reflect upon what Europe means for them, for their party and for the State that they represent.
For me, enlargement is not a question of whether to endorse the entry of certain countries into Europe. Europe and the European Union are two different things: the European Union is a political entity conceived 50 years ago whereas Europe is a geographical, historical, political, cultural and social entity whose origins lie in the mists of time. To become part of the European Union one needs to apply, whereas one becomes part of Europe by birth, through a blood tie which unites all the people of this wonderful continent.
Let us not forget this when we discuss enlargement. We are here - and this is right and proper - to assess economic, political and social criteria, but we must be careful not to empty of all significance an act which is in many respects inevitable and preordained. Take Poland, Hungary or the Czech Republic, to mention but a few of the 'candidate' countries: how could we deny that they share our history, our culture and our origins?
This is not, of course, an invitation to shirk our responsibilities: we cannot forgo evaluating the transposal of the Community acquis, just as it is necessary for the Union to make good the commitments it has made to these States under the pre-accession strategy. We must not underestimate the need for healthy pragmatism in our handling of this extremely delicate transition stage, to avoid unnecessary clashes of principles. In general, we are all in favour of enlargement, but this will only fully come about when the candidate countries have carried out the necessary structural reforms, when the European Union's institutions and decision-making processes are capable of handling such a situation and, most importantly, when we at last realise that Europe is not a question of political status but, more than anything else, a story of roots and common history, blood, sweat and tears, dreams and visions, which unite us above and beyond political and economic issues.
Carlsson Report (A5-0238/2000)
Mr President, I am very pleased to be able to announce that I voted for the measure on Estonia's application for membership of the European Union. I would like to take this opportunity to extend a greeting to the pensioners and elderly people of Estonia, in the hope that we will look after their interests once they join the European Union. I would stress, in particular that, as Mrs Carlsson's report states, 99% of all Estonian companies are small and medium-sized businesses. This is certainly positive and we should congratulate the Republic of Estonia on this and its other merits.
Opening up the European Union to new members will increase stability and wellbeing on the continent we share. It is therefore very positive that accession negotiations with all applicant countries have made progress. The applicant countries must be able to join the European Union according to the headway they have made. In the talks, therefore, the principle of differentiation must be applied. Bunching the applicant countries geographically and staggering their accession dates according to regional criteria are unacceptable.
Enlargement will also benefit the present members of the European Union. Its political and macro-economic benefits will be greater than the additional costs the Member States will incur. The EU already benefits from the growing surplus in trade with the applicant countries.
It is to be hoped that the governments of the applicant countries will continue strengthening their administrative capacity so that the EU' s acquis communautaire can be implemented in these countries prior to accession.
Estonia' s rapid progress in preparing for membership is especially positive for Finland. Our neighbouring country has struggled with determination over the last decade to meet the criteria of membership. With respect to the question of Estonia' s minorities, the important language law, which was passed in June 2000, is in accordance with all international norms. Furthermore, the economic transition process has been a positive one. A speedy solution to the questions that remain is to be hoped for from the point of view of all parties. The government of Estonia should pay added attention to the fight against corruption and drug trafficking.
I welcome the Carlsson report on Estonia's application for membership of the European Union and share the majority of conclusions that she draws.
I note that Estonia now meets the Copenhagen criteria and is making good progress towards fulfilling the acquis communautaire.
Once the European Union has adjusted its institutional structure and policies in order to cope with enlargement I can see no reason for Estonia not being admitted to the Union.
I look forward to early Estonian membership.
Schroedter Report (A5-0239/2000)
Mr President, both on behalf of the Pensioners' Party and on my own account, I voted for the report on the Republic of Latvia's application for membership of the European Union. I would like to take this opportunity to extend a greeting to the pensioners and elderly people of Latvia, who, I am sure, will find the European Union particularly attentive to their problems. I would mention the low birth rate - 7.5 per thousand, which is highlighted in the Schroedter report - a problem which aggravates the situation of the social security pension system. I hope that this matter will be more successfully resolved by the Republic of Latvia than it has been in certain countries of the European Union.
I welcome the Schroedter report on Latvia's application for membership of the European Union and share the majority of conclusions that she draws.
I note that Latvia is making progress to meeting both the Copenhagen criteria and meeting the obligations of the acquis communautaire.
If Latvia continues to make progress and the European Union adjusts its institutional structure and policies in order to cope with enlargement I can see no reason why Latvia should not be admitted to the Union.
I look forward to Latvia joining the Union in the not too distant future.
Like the rapporteur, I should like to express my pleasure at the considerable progress which Latvia has made in recent months in order to be included in the first wave of enlargement that the European Union is shortly to experience.
Even though this good report masks an occasionally disparate real situation - Mrs Schroedter' s report highlights the difficult situation of rural areas or again the slowness of the necessary adaptation of public administration - the fact remains that Latvia has, nonetheless, reoriented its policy in such a way as to become, unquestionably, a member of the European family in the way this is usually understood in this Parliament.
And it is this feeling - or lack thereof - much more than meticulous analyses of the accounts, which should, when the time comes, govern our choices regarding enlargement as European integration ceases to have any meaning if it is no longer primarily political.
The pettifoggery intended to alter the frame of reference used to view events when they run counter to the slightly too rigid technocratic and monetary dogma - this House' s astounding indifference in the fact of the outcome of the Danish referendum is a splendid, worrying example of this - should not be used as a benchmark for a debate of this importance.
Latvia is entitled to its place in this forum, not only because, on the whole, the progress it has made has earned it the right to this 'allocation of confidence' that is essential in order to successfully concluded negotiations of this type, but more especially, and above all, because Latvia is at home in Europe as a European country.
And so, in agreement with the observations and comments made by the rapporteur, I therefore welcome this dialogue and the prospects it gives rise to. I hope that Latvia will have the opportunity to add the wealth of its own special characteristics to a European Union which I too hope will, in the meantime, have opted to reorganise itself into a coherent political body that respects nations and their sovereignty, rather than a muddled board of shareholders of unequal standing that have lost sight of their primary objective, which is to build a strong, independent Europe.
Hoff Report (A5-0240/2000)
Regarding the stage reached in the agreements on Lithuania's accession to the European Union, I would like to take this important opportunity to extend a warm greeting to the pensioners and elderly people of Lithuania. As the rapporteur, Magdalene Hoff, declared, it is important for the Ignalina nuclear power station to be closed down, as it is particularly dangerous. I hope that, as the Republic of Lithuania has agreed, this nuclear power station will indeed be shut down.
I welcome the Hoff report on Lithuania's application for membership of the European Union and share the majority of conclusions that she draws.
I note that Lithuania is making good progress to meeting both the Copenhagen criteria and meeting the obligations of the acquis communautaire.
If Lithuania continues to make progress and the European Union adjusts its institutional structure and policies in order to cope with enlargement I can see no reason why Lithuania should not be admitted to the Union.
I look forward to Lithuania joining the Union in the not too distant future.
Gawronski Report (A5-0246/2000)
Mr President, I was very pleased to be able to vote for the report on the current status of Poland's application for membership of the European Union. I would like to take this opportunity to extend a greeting to the pensioners and elderly people of Poland, some of which belong to a Pensioners' Party which is similar to the Pensioners' Party which I represent in the European Union. I must emphasise the importance of Mr Gawronski's report. I feel that, out of all the States which have applied to join the Union, Poland is the one which most deserves our support and our commitment for, without Poland's crucial initiatives, Communism would not have ended and we would not be discussing this issue today.
As a member of the Delegation to the EU-Poland Joint Parliamentary Committee, I am pleased to have this opportunity to express my opinion on the state of progress of the negotiations with Poland.
Let me remind you that the agreement between Europe and Poland was signed in December 1991 and came into force in February 1994. On 5 April 1994, the Polish Government made its official request for membership of the European Union and, on 31 March 1998, negotiations were officially opened.
Poland is today, in terms of the extent of its territory and population numbers, the country which has the most 'specific gravity' of all the candidate countries. By dint of its geographical position it represents an extremely important factor in the stability of the future geopolitical position of the European Union. Furthermore, Poland is an economic partner of substance, given that it represents the European Union' s fourth export market after the United States, Switzerland and Japan.
Accession negotiations with Poland have entered a crucial phase with the opening of all the chapters, including the very important chapter of agriculture. The European Commission has published the second report on Poland's progress along the path to accession. It notes that a great deal of progress has been made thanks to the efforts made by this country, particularly in terms of adopting the Community acquis. Moreover, Poland fully respects human rights and fundamental freedoms. Progress is also evident in the field of the environment, where the 'National Fund for Protection of the Environment' has been implemented and the 'polluter pays' principle applied. In terms of its foreign relations, the Polish Government has paid special attention to the matter of its borders with the region of Kaliningrad, Lithuania, Belarus, and Ukraine by stepping up institutional and administrative resources, particularly border police.
Problems still remain. According to the Commission, Poland has not yet achieved satisfactory results in terms of increasing the efficiency of its legal system. The country should, moreover, make greater efforts to combat corruption. In economic terms, the Commission document points out that Poland' s principal challenge is to increase the rate of reform and privatisation, especially in the agricultural sector. Restructuring of the agricultural sector would appear to be necessary in a country where the rural population represents 38 % of the total population and accounts for 4.9 % of the GDP, and where agricultural employment is estimated at 27.4 % compared with 5 % within the European Union.
I am fully aware that the Polish authorities consider that Poland will be ready for accession by 31 December 2002. This is not perhaps quite so obvious to the Polish population which is still generally very Euro-sceptical. That is why, although I think it premature to set a precise date at the present moment, it is certain that this candidate country will be among the first to join the European Union!
We have given certain undertakings. Poland is making considerable efforts. The date and precise arrangements for accession must be set by common agreement and not in an antagonistic way.
. I welcome the Gawronski report on Poland's application for membership of the European Union and share the majority of conclusions that he draws.
I note that the Poland is making excellent progress towards meeting the Copenhagen criteria and fulfilling the acquis communautaire.
If the Poland continues to make progress and the European Union adjusts its institutional structure and policies in order to cope with enlargement I can see no reason why the Poland should not be admitted to the Union.
I look forward to early Polish membership.
As far as some of us are concerned, Poland' s accession to the European Union will symbolise deliverance. In this Europe that General de Gaulle had once described as a 'cathedral' , Poland has a unique but well-deserved place.
The historic, cultural and even emotional links which my country has maintained for centuries with Poland make us French perhaps more sensitive than others to the nature of the welcome which should be reserved for a nation which, almost single-handedly, sums up all the glories and all the tragedies in the experience of this continent of ours.
Regarded for far too long as the prime battleground for neighbouring aggressors, who always saw the annexation of Poland as the first stop on their expansionist itinerary, the unwilling arena for one of the most abhorrent tragedies in history, and subsequently left for decades to oppression by a totalitarian regime which, encouraged by our culpable silence, thought that it could finally quash Poland' s legendary spirit of resistance, Poland has never ceased to demonstrate forcefully the values of freedom, courage and independence, all those shared values that form the foundation stone on which our construction of a political Europe is supposed to stand.
We therefore have a duty to embrace Poland as a Member as soon as possible and treat the country as it deserves, as one of our Members for all time. Spare us the doubtful audits and requirements for standardisation that are so inopportune. Blinkered application of these would exacerbate rather than improve the situation in this country. With 25% of the population employed in agriculture, Poland is not Luxembourg, and the debates on the candidate countries' adoption of the Community acquis sometimes take on a surrealist tone, unless we accept the outrageous idea of a multi-speed Europe where, of all the disparities between peoples, only economic disparities actually counted.
No, Poland deserves better than a conditional welcome. Its past is its best passport, and its dignity its best argument. Most of all, this country, which has ceaselessly fought against all hegemony, will bring us a new but, at the same time, experienced insight enabling us to parry the risks of any new imperialism, even that apparently inoffensive one - which may yet be a harbinger of the worst perils - of noble sentiments and a quiet conscience on the cheap.
In welcoming Poland to our common home, the European Union will be doing justice to a newcomer, justice that has been denied to it for far too long.
Jürgen Schröder Report (A5-0245/2000)
Mr President, I voted for the report on the current status of the Czech Republic's application for membership of the European Union and I would like to take this opportunity to extend a greeting to the pensioners and elderly people of that country. I hope that they will receive the European Union's help and support in those issues facing all the elderly people of the Czech Republic following the fall of Communism and the resulting devaluation of their currency and thus their pensions. I would stress, as Mr Schröder stated in his report, that inflation in the Czech Republic has fallen from 10.7% in 1999 to 2.1% this year. This is evidence of the Czech Republic's clear determination to join the European Union and its commendable commitment to this goal.
Mr President, I am delighted that the House has adopted Mr Schröder' s excellent report by a majority of more than 90% and that, for the second year in succession, we have made an issue of the Benes decrees, which infringe international law and human rights, as well as highlighting their inconsistency with Community law and practice and with the Copenhagen criteria. The House has done this in a way which allows the Czech Republic to distance itself by its own efforts from these decrees that are incompatible with human rights. I call on Prague to respond to this signal, this challenge, this plea for dialogue, to grant our request and to ensure, together with our House, that this legacy of a nationalist era can be consigned to the past.
Mr President, ladies and gentlemen, I particularly welcome the amendment tabled by the Green Group to the report on the Czech Republic' s accession to the European Union. The Czech Government' s attitude is unacceptable. At a time when there was mounting concern about the safety of putting Temelin into operation, it had declared that henceforth it intended deeds to speak louder than words.
The German environment minister put his finger on the problem in a recent interview. He asked whether the Czechs want to join the EU in a community spirit or a spirit of defiance. At present, all the signs seem to indicate that defiance rather than reason is the mainspring for the Czech Government' s actions. If the Czech Republic joins the Union without the considerable safety risks of Temelin being resolved, it may well prove difficult in future to persuade other candidates for accession to take the nuclear safety requirement seriously.
Furthermore, I think it is quite crucial to check whether the Benes decrees and AVNOJ provisions, which were used to justify persecution, robbery and murder, are compatible with European Union law. We would welcome their repeal as signalling an active process of coming to terms with the past and as a step towards creating a new basis of understanding between peoples.
, in writing. (DE) I rejected the report on the 'Czech Republic' s application for membership of the European Union and the stage of negotiations reached' because Parliament rejected the amendment submitted by the honourable member Matti Wuori. A disproportionately large number of breakdowns occurred during the preparations for putting the nuclear reactor Temelin into operation. In addition, environmental sustainability tests are not being carried out to an adequate extent, and the central parts of the reactor have not undergone crucial monitoring by international experts.
I welcome the Schröder report on the Czech Republic's application for membership of the European Union and share the majority of conclusions that he draws.
I note that the Czech Republic is making excellent progress towards meeting both the Copenhagen criteria and fulfilling the acquis communautaire.
If the Czech Republic continues to make progress and the European Union adjusts its institutional structure and policies in order to cope with enlargement I can see no reason why the Czech Republic should not be admitted to the Union.
I look forward to early membership for the Czech Republic.
Wiersma Report (A5-0244/2000)
Mr President, I voted for the report on the current status of Slovakia's application for membership of the European Union. I would like to take this opportunity to express my hope that Slovakia's accession to the European Union will alleviate the situation of Slovakian pensioners and elderly people, a situation which is extremely damaging to the interests of all the citizens, particularly the elderly, in that their pensions are not sufficient to provide an adequate standard of living. As Mr Wiersma said in his report, I would stress the progress made in the Slovakian Republic in the area of the protection of minorities. It should be noted, in particular, that it is permitted to use the Roma language in 57 districts where the Roma population exceeds 20%.
I welcome the Wiersma report on Slovakia's application for membership of the European Union and share the majority of conclusions that he draws.
I note that Slovakia is making progress to meeting both the Copenhagen criteria and towards fulfilling the acquis communautaire.
If Slovakia continues to make progress and the European Union adjusts its institutional structure and policies in order to cope with enlargement I can see no reason why Slovakia should not be admitted to the Union.
I look forward to Slovakia joining the Community.
Queiró Report (A5-0248/2000)
Mr President, I voted for Mr Queiró's report on the current status of Hungary's application for membership of the European Union. The European Union must also be attentive to the standard of living of Hungarian pensioners and elderly people, for they were hit hard by the demise of Communism in that the value of their pensions fell to next to nothing. I have no doubt that the European Union will make every effort to resolve their problem. Of particular note in Hungary is the considerable increase in machine and tool production brought about by an increase in exports. Well done to the Hungarian Republic!
. I welcome the Queiró report on Hungary's application for membership of the European Union and share the majority of conclusions that he draws.
I note that Hungary is making good progress towards meeting both the Copenhagen criteria and meeting the obligations of the acquis communautaire.
If Hungary continues to make progress and the European Union adjusts its institutional structure and policies in order to cope with enlargement I can see no reason why Hungary should not be admitted to the Union.
I look forward to early membership for Hungary.
I abstained from the final vote on this report. I share the concerns of the European Member of Parliament who, quite rightly, before the vote, discussed the situation of the gipsies and the injustices they suffer in Hungary. The existence of serious discrimination against this community, one of the most victimised communities in Europe, is a key element casting doubt over whether Hungary is truly committed to making Europe an area of peace, democracy and prosperity for all its constituent populations.
Van Orden Report (A5-0241/2000)
Mr President, the Pensioners' Party voted for the report on the current status of Bulgaria's application for membership of the European Union. I welcome this opportunity to extend a warm greeting to the pensioners and elderly people of the Bulgarian Republic. I would like to remind the inhabitants and, in particular, the government of the Bulgarian Republic that, as Mr Van Orden stated in his report, the Kozloduy nuclear power station must be closed down. Since this verdict has been given repeatedly, it would be as well to close it down as soon as possible. I call upon Bulgaria to comply with our request.
The Van Orden report on the accession negotiations with Bulgaria expresses the support of the European Parliament for the integration of Bulgaria into the European Union. It correctly underlines the fact that improving the conditions of the Roma, reforming the legal system, cracking down on corruption and upgrading environmental policies will help to ensure that the accession negotiations move forward. Of special importance is Paragraph 13 on the widespread support across the European Union for Bulgaria' s removal from the list of countries requiring a visa for travel into EU Member States. There continues to be a lack of movement in the Council on this, as there is in the case of Bulgaria. Finally, the European Union must openly address the difficulties faced by Bulgaria, which are due to the political and economical destabilisation of the Balkans, the increase in the price of oil, and the international devaluation of the euro, to which the Bulgarian currency is linked by law. Finally, concern must be shown for whole swathes of society in Bulgaria, who are being particularly oppressed because of the austere public policy the country is pursuing as part of its accession strategy.
I welcome the Van Orden report on Bulgaria's application for membership of the European Union and share the majority of conclusions that he draws.
I note that Bulgaria is making good progress to meeting both the Copenhagen criteria and meeting the obligations of the acquis communautaire.
If Bulgaria continues to make progress and the European Union adjusts its institutional structure and policies in order to cope with enlargement I can see no reason why Bulgaria should not be admitted to the Union.
I look forward to Bulgaria joining the Union in the not too distant future.
Nicholson of Winterbourne Report (A5-0247/2000)
Mr President, I voted for the report on the current status of Romania's application for membership of the European Union. Romania is a country which, like the other States of Central and Eastern Europe, deserves to become part of our great family although, as we are aware, there are problems, particularly as regards the widespread corruption present in many areas of public life. Sadly, this phenomenon is not restricted to Romania alone, but I particularly hope that the Romanian authorities will distinguish themselves by eliminating this fault as well - which is particularly apparent in their preparations for accession to the European Union - and respect civil rights.
. I voted against this report because the record of the Romanian Government in child care and disabilities rights remains totally unacceptable.
. I welcome the Winterbourne report on Romania's application for membership of the European Union and share the majority of conclusions that she draws.
I note that Romania is making good progress to meeting both the Copenhagen criteria and meeting the obligations of the acquis communautaire.
If Romania continues to make progress and the European Union adjusts its institutional structure and policies in order to cope with enlargement I can see no reason why Romania should not be admitted to the Union.
I look forward to Romania joining the Union in the not too distant future.
Martelli Report (A5-0242/2000)
Mr President, I voted for Mr Martelli's report on the current status of Slovenia's application for membership of the European Union. I would like to extend a particularly warm greeting to the Slovenian pensioners and elderly people, who are represented in the country's government by the Slovenian Pensioners' Party, which won 5% of the votes at the last elections. Pending a similar success in Italy - hopefully in the near future - I hope that the problems of the Slovenian pensioners and elderly people will be resolved too. I may add that it would be as well for Slovenia to withdraw all claims and cease all animosity - which, regrettably, have recently come out, here and there, in certain major statements - in respect of the Italian Republic.
I welcome the Martelli report on Slovenia's application for membership of the European Union and endorse the conclusions she draws.
I note that Slovenia has made excellent progress towards meeting the Copenhagen criteria and is making good progress towards fulfilling the acquis communautaire.
Once the European Union has adjusted its institutional structure and policies in order to cope with enlargement I can see no reason why Slovenia should not be welcomed into the Union.
I hope Slovenia will be in the first group of new members.
Poos Report (A5-0249/2000)
Mr President, considering that Cyprus is one of the Mediterranean countries which lies in close proximity to the many Central and Eastern European States and that Italy juts out into the Mediterranean as the President of the Republic, Mr Ciampi, recently declared in a formal sitting of the Italian Parliament, I am particularly pleased to note that the report emphasises the fact that Cyprus' preparations are sufficient for it to join the European Union. I feel that this step and the entry of Cyprus into the European Union will prove extremely important in terms of bringing peace to this tortured island in our Mediterranean.
Mr President, my vote on the report on Cyprus should be seen as a protest against its lack of balance, because I am not opposed to the entry of Cyprus to the European Union. On the contrary, I am keen to see Cyprus in, but I could not accept this unbalanced report, especially paragraph 4, and the failure to insist on at least on the desirability of having a political settlement prior to accession.
In addition, the report called for the repatriation of settlers which presumably includes their children born and raised in Cyprus. Whatever the solution on settlers, and it is a thorny issue along with land restitution on both sides, this is too harsh without giving a qualification.
The European Parliament has failed in its duty to reflect a balanced approach which I very much regret. Of course the Republic of Cyprus is the internationally recognised state but we should do more to recognise the rights as well as the duties of the Turkish-Cypriot community.
The Poos report on the accession of the Republic of Cyprus to the European Union contains a number of positive points:
it unequivocally recognises the legal authorities of the Republic of Cyprus;
it underscores the fact that the accession negotiations are independent of the political settlement of the Cyprus question, thereby ensuring that Cyprus will not be a hostage to Turkey;
it highlights Turkey' s responsibility and that of the Turkish Cypriots in not resolving the Cyprus question;
it deplores the presence of the Turkish troops in Cyprus and the provocation this causes;
it raises the issue of the return of the refugees and the repatriation of the settlers.
This is a balanced and fair position, which the Council of Ministers must take into serious consideration.
I regret I cannot support the Poos report on Cyprus. The fourth round of Cyprus proximity talks took place in New York from 12-26 September. The parties have agreed to meet next in Geneva on 1-10 November. The UN settlement process has now lasted since December 1999 without a break, longer than any of the previous attempts to solve the Cyprus problem.
The UN Secretary-General's Special Adviser on Cyprus, Alvaro de Soto, said at his press briefing on 26 September that a "qualitative step forward" had taken place in the fourth round of talks. He emphasised that, while there is still a long way to go, the two sides had engaged in substance during the talks in a way that they had not done before. He observed that new ground was being broken, which might cause nervousness in some quarters. But he looked forward in the coming months to building on the progress that has already been made. He also noted that the UN was already in contact with the EU in order to ensure that there was no clash with the goals of the United Nations process.
As Mr de Soto noted, we do not expect progress to be easy, and the success of the UN process is far from assured. The UK position is that it is vital for us to do everything we can to show our support for the Secretary-General's efforts. Unfortunately some of the comments made in the draft report on the application by Cyprus for membership of the European Union by the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy are not helpful. The use of polemical language and the one-sided impression given of MEPs' views risks undermining the process.
I therefore hope that MEPs will do all they can to encourage the European Parliament to express its support for progress in the UN settlement process, based on the continuing goodwill of all parties in that process and that they will ensure that the European Parliament does not produce statements or take positions which might cut across that process.
As a member of the Delegation to the EU-Cyprus Joint Parliamentary Committee, I am pleased to have this opportunity to express my opinion on the progress Cyprus has made in the negotiations for accession to the European Union.
The European Commission' s assessment is very positive. Cyprus meets all the Copenhagen political and economic criteria. To date, 16 out of 31 chapters have been closed and the efforts of the Republic of Cyprus to meet all the criteria are ongoing. Cyprus may therefore look forward to becoming a member of the European Union in the near future, and any objection to this membership on the grounds of the special situation of the island would not be defensible either politically or morally. This is, moreover, made clear by the conclusions of the Helsinki European Council, which affirm, in the final analysis, that solution of the 'Cyprus question' is not a necessary precondition for accession. In this connection, I would hope that the talks conducted under the auspices of the United Nations will be able to come to a successful conclusion enabling the Greek and Turkish Cypriot populations to enjoy the advantages of membership of the European Union in the context of a reunified republic.
I would also like to urge that the European Union, through its High Representative for the CFSP, should get involved to a greater extent in seeking a negotiated solution in order to put an end to the partition of the island, in application of the United Nations Security Council resolutions. The European Union does have the capacity to make a key contribution to the security of the Cypriot communities in the context of a peace settlement. It can help resolve the problem of the controlled return of refugees and the repatriation of colonists, and can make a considerable contribution to the development of the northern part of Cyprus, after reunification and after the withdrawal of the Turkish army. It is essential to initiate projects involving both communities and to encourage dialogue between both parts in a new spirit of trust.
The European Union must convince the Turkish Cypriot community, which comprises approximately 89 000 members, that they should get involved unconditionally in the accession talks. It is in their direct interest. Indeed, Cyprus' accession should benefit both communities and should enable the Turkish Cypriots to make good their economic backwardness. Their per capita income is three times less than that of Greek Cypriots. It is therefore essential for Turkish Cypriots to express their point of view on the accession negotiations. It is not going to be an easy task, given the lack of good will on the part of the Turkish Cypriot side and of Turkey.
Even if recent events in the region do not encourage optimism, the European Union must continue to bring its weight to bear in the talks seeking an overall settlement of the Cyprus question.
. -The Verts/ALE Group supports the report by Mr Poos on the accession of the Republic of Cyprus to the EU. It regrets nevertheless that its amendment on the issue of the settlers has not been adopted by the House. It is absolutely impossible to solve the issue of the settlers who arrived in Northern Cyprus from Turkey a long time ago simply by sending them back, as the report suggests. It is unfortunate that the EU takes a one-sided position on such an acute and difficult question.
Proximity talks are not proceeding as we would have hoped. We are convinced that initiatives at all levels are required if to break the deadlock which have been reached in negotiations.
We hope that the perspective of early membership of the EU and the easing of contacts by means of "bottom-up" communal projects that the EU promised to promote and finance can give a positive impetus to the solution of the "Cyprus question".
. I warmly welcome Mr Poos' report on Cyprus's application for membership of the European Union.
I note that Cyprus is making good progress in incorporating the acquis communautaire thus allowing accession negotiations to move swiftly along.
Like the rapporteur, I too welcome the Helsinki Council agreement not to make a solution to the division of the island a pre-condition for accession.
There is no doubt that the accession of Cyprus to the Union will strengthen the influence of the European Union in the eastern Mediterranean and the Middle East. From the economic point of view, the accession of Cyprus should not pose major problems, since it is a country with a market economy and a high standard of living.
I look forward to seeing Cyprus among the next group of new members.
Stenzel Report (A5-0243/2000)
I note with interest Mrs Stenzel's report on Malta's application for membership of the European Union.
Malta meets all the requirements for membership of the European Union and there is really only one obstacle to full membership. That obstacle is the divided nature of public opinion and the political parties on the desirability of membership. The Maltese Government should ensure that a constructive dialogue takes place with all sections of their community to ensure as wide a consensus as possible on the issue of membership.
Providing that consensus is reached I look forward to Maltese membership of the EU.
Paulsen Report (A5-0257/2000)
Mr President, what remains to be said on the subject of food safety and the precautions to be taken in order to avoid further instances of contamination or further food crises? Mrs Paulsen' s report grasps the extremely serious nature of the situation but does not go far enough in view of the stakes involved.
The outrages - one no longer dares to speak of mere infringements or minor abuses - in the industrial agro-food processing chain in the context of liberalism, competition and the frenzied thirst for profits, have actually proved lethal, even criminal, it must be said. Deliberate violations of health, criminal and even moral codes by doctoring the laws of nature and tampering with animal species and animal physiology are conducted without being subject to any surveillance or appropriate regulations or any justified penalties.
Yet we consumers are the last stage in the food chain, and hence the final recipients of the abuses and counterfeits in the food industry. Should we be surprised, then, to find ourselves the victims of these, and even, unfortunately, to yield to them? It is irresponsible and fraudulent to disregard the infinite complexity of the workings and relationships within the industrial agro-food chain in order to admit that it is no longer possible to monitor and separate out exactly what is going on in order to apply appropriate penalties.
Every link in the chain must be responsible for what it produces and for its precisely identifiable role. The safety bolt guaranteeing this discipline lies in the Commission' s determination to ensure that consumers are provided with consistent quality, at all levels, in the products available on the market. So, in refusing to accept the inclusion of genetically modified foodstuffs as undesirable products, the European Parliament has taken the responsibility of being completely out of step with the public and the people that elected its Members, as consumers are proving to be more and more reluctant on the matter of GMOs, going so far as to reject them outright when they do have the opportunity to identify them in food.
Nor should we be surprised if the agro-food industry leaps headlong into this breach and banks totally on animal feedingstuffs to consume their GMOs. The ball is now in the Commission' s court. It must make good its omissions by proposing and implementing urgent measures in response to the perfectly justified concerns of consumers.
Mr President, the wholesomeness of feed materials and feedingstuffs is, of course, very important to the Pensioners' Party, and so I voted for the Paulsen report. To be honest, I have to say that up until yesterday I did not know whether I would give an explanation of vote, but then, as I was leaving Parliament yesterday evening, together with Mr Andria and Mr Speroni - whose first name is Francesco and who is therefore celebrating his name day today, and I wish him and all the other Francescos present in this House a very happy day - I started to feel dizzy, to vomit and to be affected by other such symptoms. I was, alas, the victim of an - albeit mild - dose of food poisoning, brought on, I regret to say, by eating at the European Parliament. What, therefore, will happen if the animals we eat also start to suffer from fainting fits and dizzy spells, as I did?
We must prevent any inclusion whatsoever of undesirable substances in animal feedingstuffs.
Food safety requires that we must increasingly pay the closest attention to feedingstuffs, given the close links that exist between animal nutrition and human nutrition. That is why the amendments to Directive 1999/29/EC are so important, to ensure that it will cover all products in whatever form that are liable to be used in animal nutrition, both those intended for the production of raw materials for consumption and those for domestic animals not intended for consumption.
Another positive step is the ban on diluting batches of products that have higher levels of undesirable substances than the established maximum limits with non-harmful products in order to get around the established maximum limits.
With regard to the setting of maximum limits, several aspects must be taken into account, such as the continuous appearance of new chemical products and the need for periodic reviews based on precise scientific analyses and verified experiments, or even in certain cases the need to compensate market operators, especially farmers in particular situations when they are in no way to blame for the contamination of the products used in animal nutrition.
Since 1997, when the mad cow scandal was uncovered, Parliament has been asking for animal feedingstuffs to be given the utmost attention.
We must effectively be vigilant in this area as animal feedingstuffs are the first link in the food chain. We are particularly keen to implement in a practical manner at European level this concept of food safety from the stable to the table, or from the pitchfork to the fork.
The three reports adopted today make it possible to progress in the right direction. The prohibition of undesirable substances in animal feedingstuffs is therefore a basic element in our food safety policy.
First of all, because it is important to set acceptable health limits, and secondly, because it is necessary to prohibit the possibility of diluting contaminated foods in healthy foods in order to make them of a quality fit for consumption. We have the example of the thousands of litres of dioxin-contaminated milk which could be legally watered down with quantities of healthy milk. The principle of this exceptional practice is quite scandalous. Until now, poisoning has been legal provided that it is carried out in infinitesimal doses. Furthermore, the practice of watering down contaminants leaves the way clear for fraud throughout the territory of Europe.
The destruction of contaminated foods or food compounds provides a twofold guarantee making it possible to limit the trafficking in this type of food. Firstly, it is guarantee of safety for the consumers who will, naturally, be the first beneficiaries of this measure, and secondly, it is a guarantee for the crop farmers and animal farmers that only health food is available on the market.
For all these reasons I voted in favour of the ban on dilution proposed by the European Commission.
It was, moreover, essential to step up harmonisation of the conditions of performing checks and inspections in the field of animal feedingstuffs. That has now been done. I should now like to see the Council of Ministers moving ahead rapidly and supporting the amendments we have adopted.
Paulsen Report (A5-0256/2000)
It is important that a full, detailed declaration of the ingredients of compound feedingstuffs should become mandatory to guarantee their safety, by means of clear, transparent labelling which will allow stock farmers to make their own decisions on feed purchases.
As we all know, back in 1997, in the aftermath of the BSE crisis, Parliament called for legislation to this end, and this call was reiterated after the scandal in Belgium last year when dioxins were found in feedingstuffs.
It is also important that an exhaustive list of permissible feed materials should be drawn up and that manufacturers should submit on request proof of the composition of feedingstuffs on the basis of internal company documentation.
RC B5-0768/2000 (ASEM III)
We have voted against the joint resolution based on a recital which, behind its hypocritical wording, suggests that relations between Asia and Europe are conducted between equal partners.
Most Asian countries still bear the scars from their past 'partnerships' with the major powers, particularly those in Europe.
Was the centuries long relationship between Great Britain and India a partnership between equals? Or that between France and its colonies in Indochina? Or that between China and all the great powers that attempted to dismember it into areas that suited their respective interests?
In addition, in very recent times, the poor masses in a number of countries in South-Eastern Asia have had to pay a high price for their 'partnership' with the speculative capital interests which have swarmed all over their region.
In view of the past, in view of the current economic relations between the developed major powers and the poor countries of Asia, speaking of 'equal partners' for the future is, at best, a pious hope, and, more probably, a means of concealing exploitative relations behind pseudo-democratic and pseudo-humanitarian phrases.
It is precisely because we are in favour of developing genuinely fraternal cooperation relationships between genuinely equal partners, between all the countries of the world, that we have no intention of endorsing this double talk by voting in favour.
The joint resolution on the third Asia-Europe Meeting (ASEM 3) discusses the forthcoming meeting of the ASEM 2000 People's Forum in Seoul. It endorses the establishment of a social forum and the strengthening of "civil society dialogue" . It also, however, sets itself the major objective of initiating a round of global negotiations within the WTO seeking to liberalise trade ever increasingly and, further, to reinforce "the WTO's rules-based system" .
This forced, unfair liberalisation of trade and increase in the powers of the WTO are precisely what the social movements, the trade unions, associations and NGOs within the People' s Forum are protesting against!
Since, to date, ASEM has continued to be, in the main, an economic rather than social or political process, the 'hard core' of the joint resolution is this alignment with the neoliberal commercial order incarnated by the WTO. It is therefore easy to understand the support it has for the broad guidelines of the Commission' s approach. Yet for those of us who have an ear tuned to the demands of the people, "social dialogue" must emphatically not take place "in this context" when that means the context of the WTO rules, as the resolution states.
We therefore have no choice but to vote against the joint resolution.
. I would like to add my voice to those condemning the acts of violence against one of my constituents, James Mawdsley from Ormskirk in Lancashire. I welcome the vote by this Parliament deploring the flagrant violations of James' rights under UN international law.
Mark Rowland of Jubilee Campaign will be absolutely delighted that the European Parliament has joined the UN in condemning his treatment.
We must continue to condemn human rights abuses in Burma. We, as elected Members, are outraged that 51 democratically elected members of the NLD are in prison, victims like James, of inhuman and cruel abuse. James' only crime was to speak up for and campaign for human rights and democracy in Burma. He should be commended for his efforts, which have caused him and his family such torment.
We must urge the ASEM countries in this resolution to pressurise the military regime in Burma to restore democracy.
That concludes the explanations of votes.
(The sitting was suspended at 1.22 p.m. and resumed at 3 p.m.)
Discrimination and equal treatment in the workplace
The next item is the joint debate on the following reports:
A5-0259/2000 by Mr Cashman, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the proposal for a Council Decision establishing a Community Action Programme to combat discrimination (2001-2006) (COM(1999) 567 - C5-0046/2000 - 1999/0251(CNS));
A5-0264/2000 by Mr Thomas Mann, on behalf of the Committee on Employment and Social Affairs on the proposal for a Council directive establishing a general framework for equal treatment in employment and occupation (COM(1999) 565 - C5-0068/2000 - 1999/0225(CNS)).
Mr President, it is an honour for me to be standing in this chamber presenting what is not only my first report as an MEP but also a report that relates to a subject so close to my heart. I would like to express my sincere thanks to my co-rapporteur, Elizabeth Lynne, for her cooperation and constructive comments and extend that gratitude to all Members of the Article 13 Rapporteurs' Working Group.
As rapporteur on the Action Programme to combat discrimination, I have tried to improve the Commission's text on behalf of the Committee on Citizens' Freedoms and Rights. I should point out to Members that the Council working group agreed unanimously to recommend to the Council that the type of committee in the action programme should be modified to a mixed committee, a combination of the management and advisory procedures, thereby increasing the power of the individual Member States.
The Council informed Parliament before the vote in committee, but only just before, deliberately ruling out any chance of further debate with myself or Parliament. As rapporteur I believe the original Commission proposals on the composition of the committee to be the best approach to achieving Parliament's and the programme's objectives.
A politician can have no greater responsibility than to be given the opportunity to redress the wrongs so often visited upon minorities. I accept that responsibility eagerly, with a determination to ensure that this action programme to combat discrimination, not just in the EU but also in the candidate countries, is not the end of a noble process, but the beginning.
For those of us comfortable and secure enough to fashion our own working and social environment, we can only begin to imagine the appalling, and sometimes life-threatening, discrimination which people face daily. Why does such discrimination exist? It is illogical, irrational and based on ignorance. It exists because good men and women do nothing or we begin to do something and never finish. We are partial in our approach and application. We favour certain minorities and groups, but not others. We become chastened by public opinion or the media. By being chastened, we create and confirm a hierarchy of oppression.
Whilst compiling my report, I was sad to realise that some NGOs believe their continuation is more important than that of other groups. Only one NGO made the connection between its oppression and the oppression of all the groups cited in Article 13 and that was the UK-based Stonewall Group. That is why I, as a member of a minority, issue this stern warning that unless we recognise that discrimination against one group is discrimination against all we will achieve nothing except the proliferation of NGOs and other groups. No one group should advance at the expense of another. We must remember that we are dealing with real pain and suffering and real lives.
Members may have received queries from NGOs on funding and specifically core funding. I understand their concerns, but I have assurances from the Commission that NGOs will still be able to bid for funds on this and other programmes and initiatives managed by the Commission.
In my report, I have called for greater representation and involvement of NGOs, greater accountability to Parliament, the production of an annual report to be debated by Parliament, the highest possible degree of transparency, promotion of remembrance of the past in the fight against prejudice and the recognition of multiple discrimination.
The EU does not have a good record on eradicating discrimination. Now is the time to do the job and it must be done with every fibre of our being. We can never buy off the bigots; we will only encourage them further. Imagine the world through the eyes of a child growing up in a world which discriminates against it because it is female, a member of an ethnic minority, disabled or a lesbian. We have so much to do for that child and for others. This is no time for the faint-hearted. If we lack the courage to end discrimination, than at least we must have the integrity and the decency to admit it exists. As politicians, we must have the courage to be unpopular in the short term to do what is right and just in the long term. I urge Parliament to support my report.
Mr President, Article 13 of the Treaty of Amsterdam has been described as a sleeping giant. It forms the basis for Europe-wide measures to combat discrimination. My job was to consider the framework directive on employment and occupation, which will lead to major changes in company practice. The experience gained with the Anti-Discrimination Act in the USA ten years ago gives some idea of what lies ahead for Europe. That is why it is quite essential for the groups listed in Article 13 to be effectively protected against discrimination. At the same time, the workers' legitimate interests need to be considered. No wonder the French Presidency of Council described this issue as one of its priorities.
Discrimination must be combated in the early stages, in cases of an intimidating, hostile or offensive environment. And all the players must be involved. Human resources can only be utilised to the full in a climate of peace at the workplace. That produces an economic and social dividend. Some undertakings reject applicants for continuing and ongoing training on the pretext that they are too young or too old. Older people are discriminated against by being squeezed out of working life or by setting an upper age limit for recruitment.
Job applicants who come from socially disadvantaged families or urban backgrounds or who are disabled are often not accepted. The disabled are rejected on the pretext that the clients or staff cannot be expected to stand the sight of them. The underlying intention is simply to save paying for the necessary measures of assistance for the disabled. The employers then claim that hiring disabled people represents what is called undue hardship.
In the Committee on Employment and Social Affairs we defined "reasonable adjustment" very precisely in Article 2(4), together with the circumstances under which undertakings cannot reasonably be expected to pay the costs involved, i.e., if they are too small or their turnover is too low. I certainly support the call by associations representing the disabled for a separate directive. That directive could consider the differences in detail, for instance the fact that someone whose mobility is impaired has quite different problems from, say, someone who is mentally disabled.
A few important points in the directive are, firstly, the rules on the burden of proof. Article 9 of the draft directive states that persons who consider themselves discriminated against, whether as unsuccessful job applicants or as dismissed workers, can seek legal remedy. They need only go to a court or competent authority to establish the facts of discrimination. The respondent, however, has to prove that he did not discriminate and must be able to provide documentary evidence. To ensure that small and medium-sized undertakings in particular are not faced with an unreasonable logistical and financial outlay, we are seeking a limitation period of six to twelve months.
Secondly, the right of associations to initiate proceedings. The Commission proposal, under which associations may only initiate proceedings with the complainant' s approval, has to be welcomed. Only associations, organisations or legal entities representing the interests of employees and the groups protected by Article 13 should be entitled to initiate proceedings.
Thirdly, the mediating agency. In the event of disputes, independent mediating agencies must be set up to consider the interests of both the employers and the employees. Many problems may well be resolved internally, before going to the lengths of legal proceedings. The Committee on Employment and Social Affairs decided by a majority that these agencies should be set up in the EU Member States rather than setting up a central body at European level.
Fourthly, the involvement of the two sides of industry. Since they are mainly responsible for settling questions of discrimination at the workplace, the social partners are best placed to work out viable solutions. And, of course, the NGOs should be involved, although the autonomy of the social partners must not be put in question at any time.
Fifthly, religious communities, perhaps one of the most sensitive areas of our directive. The question is whether Member States can allow different treatment when it comes to religion or belief. I think they can! These communities make vital contributions to society in terms of social facilities such as nurseries, hospitals and educational institutions. They see the danger of having to hire people who do not identify with their values and convictions. The Committee on Employment and Social Affairs voted by a large majority in favour of the compromise under which different treatment does not represent discrimination in cases where religion and belief are major requirements for the performance of a job.
Equal treatment and non-discrimination are fundamental principles of the EU. We will find out at tomorrow' s vote whether we manage to build bridges, following the excellent cooperation of all the rapporteurs on this article - and let me just mention Mrs Swiebel as standing for all of them - and after the intensive discussions with the Commission and the Council Presidency. There is a real chance that we will persuade the Commission and the Council to incorporate many of our recommendations.
Mr President, I would like to congratulate Mr Cashman for an excellent report and for taking on board a lot of the points that were raised in the Committee on Employment and Social Affairs. I found it very useful working so closely together on Article 13 across the board under the Hughes' procedure. The Action Programme must enable groups that are discriminated against to take action themselves. It must ensure equal access to the programme for disabled people and it must make sure that funding does not fall below the preparatory actions. We must also prepare further for anti-discrimination legislation on all grounds in the future, including a disability directive. It has been brought home very strongly to me how we much need one in the light of the Article 13 hearings.
Jenny was from the Access Charter, she was the coordinator for the group and I invited her to the hearings on Article 13. To start, with she could not get into Parliament except through the swing doors. Next we booked a disabled access hotel only to find that a single bed was put across the bathroom. She tried to get a taxi in Brussels and was refused. She tried to get into a restaurant to have a meal and was refused entry on the grounds that her physical appearance would put other diners off. The final indignity was that when she went to Brussels airport she was subjected to a full body search and then, when she remonstrated, was told: "Have a nice trip, I hope your plane crashes." That is why we need anti-discrimination legislation.
Briefly, on the employment directive, I would like to congratulate Thomas Mann for an excellent report. Again this was a close working relationship. This is ground-breaking legislation and it is a gigantic step forward but we must go even further. I also urge you to vote for the amendment by the Committee on Employment and Social Affairs on age. Discrimination on any grounds is wrong, equally wrong. We must vote for both these pieces of legislation tomorrow and at long last demonstrate our commitment to stamping out discrimination in all its forms.
. (NL) Mr President, the directive and the Action Programme on equal treatment bear witness both to a policy which is based on principles and to a practical policy. Indeed, equal treatment is a fundamental constitutional right which forms one of the cornerstones of the European Union. They also form part of a practical policy because directives and action programmes encourage the Member States to fight discrimination on the basis of the same guiding principles and because the Commission can fulfil its role as Guardian of the Treaties but also as a pioneer in the social debate. The above also highlights the link between both instruments, the directive and the Action Programme. Not only do the social activities which underpin the social programme complement the directive' s legal framework, they also need to generate the extra information, the expertise and the support structure to complement and improve this legal framework. I hope to illustrate the need for this in the rest of my speech.
The two proposals which the European Parliament is discussing today are both based on Article 13 of the EC Treaty. This Article 13 has now taken on a central role in the equal treatment framework of the European Union. It thus follows in the footsteps of the current Article 141, formerly Article 119, which lay - and still lies - at the basis of European legislation to combat sex discrimination. There are, however, major differences. First of all, we are dealing with a different decision-making procedure involving the European Parliament which, with regard to the implementation of Article 13, cannot yet fulfil its role of co-legislator.
Secondly, a whole raft of pieces of legislation has now been drafted concerning the equal treatment of men and women, the oldest dating back 25 years. An overhaul of this legislation is therefore overdue.
This summer, the Council adopted a directive to combat discrimination on the basis of race or ethnic origin. This directive provides a higher level of protection, and is wider in scope, than both existing equal treatment legislation on men and women and the draft directive which we are discussing here today.
We in the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs have always argued that this fragmented approach gives the wrong political signal, as if there might be some sort of hierarchy in discrimination. A patchwork of anti-discrimination rules also has a detrimental effect when it comes to drafting coherent legislation and also forms a threat to what has been achieved in European equal treatment theory.
I am delighted that this viewpoint has been taken on board by the rapporteur. I would therefore like to extend a heartfelt thanks to Mr Mann for his open attitude and for the constructive consultation we have entered into. Partly thanks to this, we now have a large number of legal, technical amendments before us which aim to guarantee a level of equal protection against discrimination on the basis of race on the one hand and on the basis of religion, handicap, age and sexual orientation on the other. This touches on topics such as indirect discrimination, harassment, positive action, burden of proof, etc. The role of the so-called independent monitoring body is also called into question.
As already stated, the level of protection concerning the fight against sex discrimination should also be brought into line with the highest standard. This is the gist of the directive against race discrimination which was adopted recently. Fortunately, the Commission has provided for this by submitting its proposal for reparative legislation. The European Parliament, in its role of co-legislator, will be able to get its teeth into this shortly. I would at this stage like to offer my services to the appointed rapporteur, Mrs Hautala, in this respect.
The current picture is also fragmented in terms of scope or area of application. The directive on race discrimination has the widest scope, and mainly applies to social life outside the labour market. The existing set of directives concerning sex discrimination pertains to labour, remuneration and social security, whilst the current measures against discrimination on the other grounds specified in Article 13 apply to a much narrower area.
I am delighted that the Commission pledged its willingness this summer to compile a draft directive also to combat sex discrimination outside the employment sphere, but I cannot understand why such an announcement for the other grounds of discrimination has not yet been forthcoming. This is the background to Amendments Nos 19 and 35, which contain a horizon provision ...
(The President cut the speaker off)
Mr President, discrimination, in any of its guises, deeply offends our sense of co-existence and undermines one of the guiding principles of the Union, that of equality of treatment. This principle, as well as the prohibition of all types of discrimination, have also been included in the draft Charter of Fundamental Rights.
I shall now comment on the fight against discrimination which we are examining today along with the proposal for a directive. The programme, despite being modest financially, can play a significant role in strengthening the mechanisms for combating discrimination and will achieve its aims if there is coordination, at both a Community level and within the Member States, with other programmes and initiatives in the same field. It is the Member States who are most directly responsible for the eradication of discriminatory practices and it is therefore essential that we incorporate all our accumulated experience and acquis in this field, and that this Parliament ensures that it is effectively monitored.
We must support the social partners, the NGOs and other institutions which are pursuing the same objective, and we must also demand rigour in the selection of the actions and organisations which we are to support financially. Ladies and gentlemen, we are all aware of the budgetary pressures that exist within category 3 expenditure, which includes this and other programmes. Although the present legal basis releases appropriations for new preparatory actions, their funding within this category could lead to a reduction in appropriations for other policies.
I would like to point out that, despite the commitment from the Commission, there is no express mention in the programme of technical assistance costs which are nevertheless envisaged in the financial statement. For this reason, the sum total of the appropriations must be allocated to financing operating expenditure. The citizens expect us to implement concrete measures. The fight against discrimination is something which concerns us all. In my view, this programme operates within a very general scope. Without prejudicing its objectives, we should support actions which are more in touch with the realities of discrimination.
With regard to the proposal for a directive, I would like firstly to congratulate Mr Thomas Mann on the excellent work he has done. Balance, moderation and legal expertise were required and I believe that his report reflects those qualities. The common objective of eradicating discrimination in the field of employment can and must be pursued from many angles, but it is clear that the role to be played makes it essential to establish a minimal legal framework which must be consistent with all the measures to combat discrimination and, in particular, with the directive on race.
The Member States already have a legal framework, both in the constitutional field and in ordinary legislation, and experience of the measures adopted in the fight against discrimination, which must be taken into account. Therefore, the concepts of framework directive and minimal directive are the key to interpreting the present proposal for a directive. However, the establishment of a perfect legal architecture which prohibits discrimination and protects the victims of it, does not guarantee its eradication in practice nor the elimination of its causes. It is therefore essential, amongst other things, to encourage and promote the culture of dialogue.
The system of penalties laid down in the directive must guarantee that it acts as a deterrent and that it is effective in the eradication of discriminatory practices. However, as well as the penalties, the declaration of invalidity of activities is also important in the case of serious violations of the principles laid down in the directive. The exception of a difference in treatment which may be made on ideological or religious grounds or for reasons of age must bring together the law which protects certain public and private organisations with scrupulous respect for the principle of equal treatment.
Ladies and gentlemen, this proposal for a framework directive is necessary but not sufficient, and we will have the opportunity to improve its mechanisms once the implementation period is over. The fight against discrimination will be a long one and we must therefore be attentive to the results of the measures we are debating today.
I, too, congratulate both the rapporteurs, Mr Cashman and Mr Mann, on their excellent work. This package of legislation will open a new and radical chapter in the EU's history of commitment to securing equal opportunities and combating the modern scourge of discrimination.
This Parliament will send a clear message in our vote to all our citizens that we intend to improve Member States' record in ensuring respect for equal treatment, irrespective of age, race, disability and sexual orientation. For individuals in my constituency this legislation is long overdue. However, I regret that some of the Christian Democrat Members in the Committee on Legal Affairs, in voting against the employment directive, saw it as unnecessary because it would, and I quote: "restrict freedom of choice in private life". But I ask you: whose freedom? The freedom of those who continue to discriminate against individuals? That is a freedom that this House should not seek to protect - it is neither Christian nor democratic!
In addition, their view is that cases of discrimination are not so numerous as to warrant any legislation. Perhaps they ought to talk more to their local constituents and those who suffer from discrimination. It is also best to give local examples to show how this legislation is relevant. In my constituency a retired head teacher from Manchester who is over 70 years of age, with much experience, was appointed to serve on the police authority by Manchester City Council. Following a complaint about her age, she was told she was too old to take up the position and not eligible, according to the current British Police Act. This legislation, therefore, is good for individuals like her. UK employment legislation will now have to be reviewed to ensure that ability, not age, determines who gets the job. Indeed the Home Secretary, Jack Straw, is now reviewing the legislation to remove such anomalies of discrimination. Discrimination, in whatever forms it exists, whichever group it affects, is wasteful and unacceptable, as the Confederation of British Industry has said. Again I quote: "some enlightened employers are realising the potential of employing people from right across the board, from all walks of life.
In another company in my constituency, B&Q, the grey revolution has begun. In Macclesfield one of their stores is staffed by only over 50 year olds and their oldest employee is 86! I think that is a very good example to follow. This legislation will encourage employers to seek to use the talents, the ability, the experience of all people in our society. It is the biggest overhaul of discriminatory legislation that we will ever see in Europe and back in our own Member States. Yes, it will create changes in employment law, yes, it will create changes in general legislation and for the courts, but I do not believe this Parliament or the European Union can shy away from making those changes which will open up a world of opportunity for groups which have suffered for too long from the cancer of discrimination.
Mr President, we often hear that Europe is distant and remote from its citizens. But the kind of legislation we are looking at today will have a big impact on peoples' lives and make people understand that here in Strasbourg and Brussels we do things that make a difference. I should like to congratulate the Commission on its work in bringing forward these proposals so speedily and the professionalism of the civil servants who helped us bring these reports forward. They have done an excellent job.
Regarding the specifics of the report, I would like to thank Mr Mann who took on board most of the comments from the Committee on Industry, particularly those concerning multiple discrimination - as in the case of women, who are the target of other discrimination. I hope the Commission will look carefully at gender discrimination legislation in the light of this new directive.
Similarly they took on board our comments on the involvement of NGOs. It is very important that organisations representing the people affected are listened to, because they will help us make the transition from fine words here today to practical policies that work in our Member States.
Turning to Mr Cashman's report, I would like to congratulate my colleague on his first report. If this is a sign of what is to come, I hope he does many more. From the point of view of my committee, it is very important that anything the action plan does in the field of work on age and disability complements the work undertaken as part of the research programmes, the framework programmes. There is not enough money in the action programme to replace that work which takes place in the fifth framework which will hopefully continue in any other framework programmes, but we need to make sure they work together.
Secondly, I am pleased that the Commission has recognised the need to continue core funding for European NGOs. I do not consider that the main aim of European programmes is to support these organisations, but without them it would be very difficult for us to hear the voices of those target groups. I hope special attention will be paid to the needs of the disabled community, who have many different issues they would like to see tackled.
Finally, there are those in this House - I have heard them in my committee and elsewhere - who argue that we do not need this kind of legislation, it is too burdensome, it is a lawyers' charter. Fortunately many of those people are away this week at the British seaside. They have other things to do, so they cannot be here, but we should not be surprised at these comments and we should take no heed of them. We hear them every time we have legislation like this. We heard them years ago on equal pay for women, we heard them on all equal opportunities legislation, on improvements in maternity leave, we heard them in connection with the race directive before the summer, and so we should carry on regardless. This is good legislation. Mrs McCarthy said that good employers want this kind of legislation. Citizens want it too. I congratulate the Commission and my colleagues who drew up the report. We hope that this goes through rapidly and that the ministers will make rapid progress too.
Mr President, first of all, I would like to congratulate the Commission on the initiative to develop Article 13 of the Treaty further. After so many years of talk, we finally have an initiative to tackle discrimination in different areas more effectively.
I would also like to congratulate Mr Mann on the results of his work on the present report. It is a sensitive topic. Everyone is agreed that discrimination should be fought but opinions differ as to how, to what extent and by what means. Discrimination can have different consequences for men and women. I am pleased that what is now before us affords women better protection than the existing directive on the principle of equal treatment, especially with regard to vocational training, employment and employment conditions.
I should like to highlight the importance of a person in whom employees can confide within an organisation and the importance of an independent body to which people and organisations can turn in the event of complaints concerning discrimination and intimidation. Positive experiences have been gained in this respect in the Netherlands.
I also welcome the attention given to the problem of discrimination against the elderly. It is a growing problem, especially since the number of elderly people is growing in our society and they happen to be the most dynamic generation of elderly people ever.
I would like to end by commenting on Article 4 (2) concerning discrimination on the basis of religion and belief, which is a sensitive area, particularly within our Group. It touches upon the theme of pluralism, the importance of which to the proper functioning of our democracy is recognised by many. But in the discussions on pluralism, most of the time we talk about doing justice to the different opinions of individuals. There is far less openness towards, and thought for, individuals wanting to express their opinions through organisations, for, in those instances, there is hardly any respect for pluralism but, rather, intolerance and discrimination, especially with regard to organisations founded on religious or ideological bases. I applaud the recommendation of the Mann report to offer ideological organisations the opportunity to prescribe the functions required of staff with this background in mind. It is a compromise, but one which enjoys wide support within Parliament. I urgently call on the Commission to adopt this recommendation and to do justice to the tolerance and pluralism desired by the representatives of so many States.
Mr President, no sensible person can think that the European Parliament does not have to concern itself with discrimination, even if, in the case in point, it is a matter of rewriting and expressing our opinion on a report proposing a decision for the Council of Ministers which will do whatever it wants to anyway.
That is the reason why the PPE-DE Group would perhaps have preferred are more compact and occasionally more intelligible text, which at least avoided some of the repetition, for, as the saying goes, 'He who grasps at too much loses everything.' Indeed, parts of this text refer, in particular, to equality between men and women, giving rise to a specific policy or quite novel concepts such as gender-specific perspectives, or concepts which occasionally, and this is one of our fears, extend the scope of discrimination too far.
The fact remains that the report tabled by our fellow Member, Mr Cashman contains many good things, particularly the space accorded to NGOs. I think it most important to rely on the support of this network of partners, but we must be selective in our choices and, especially, avoid being exclusive. In committee, I have had occasion to make a stand against the fact that there may also be experts outside NGOs that have something to say. Need I point out in this House that the principle role, particularly in terms of education, belongs to governments.
Finally, this Community policy, Article 13, does not lead to a situation where the solution lies necessarily in more money. I believe the solution lies in analysis of the use of the money, and not necessarily in making unlimited appropriations available.
Finally, we in the PPE-DE Group place great hope in the policy of assessment and coordination, and one of our proposals is that the fight against discrimination should give rise to a specific report to be presented before Parliament, which will account for the money and the use of the Community money which has been invested.
Finally, and this is my concluding remark, the definition of the causes which has been given and, indeed, adopted in the Charter which we shall have to adopt in November, is an acceptable one, making it possible to resolve a great many tensions within the European Union.
Mr President, Commissioner, ladies and gentlemen, if tomorrow, the entire House adopts the viewpoints held by the competent committees with regard to the directive, I am convinced that the new directive on equal treatment in the workplace will be an excellent directive, which will have an enormous impact on the elderly, the disabled, homosexuals and lesbians in their battle against discrimination in the workplace. My group therefore lends its unqualified support to the report and we would particularly like to thank the co-rapporteurs, Mr Thomas Mann and Mrs Joke Swiebel for their sterling work and also congratulate them on the excellent cooperation within the respective committees.
I would, in fact, like to seize the opportunity also to congratulate Mr Cashman, because although directives are important, action programmes are, of course, essential too in terms of the support they lend to directives. The speed with which the institutions have deployed the new Amsterdam powers, Commissioner, show that the European Union is still in the vanguard of equal opportunities, and I would like to extend my express thanks to the European Commission for this. Moreover, I hope that the French Presidency will be indulged and that this directive and the action programme will now be approved.
I would like to air a few concerns regarding this directive which are of particular importance for my group. Parliament rightly chose to play the trump cards which we already have in the form of existing directives on equal treatment, those on gender and those on race and ethnic origin, and I am particularly pleased with the sound descriptions of indirect discrimination, positive action and the principle of shared burden of proof. We were also right to decide against including sex discrimination in this directive because there is already a separate European directive on sex discrimination, which will, in fact, be revised further to the Commission proposals and which is founded on a much stronger legal basis, about which Parliament, in fact, may decide in codecision. What is important, however, is that the European Parliament should advocate that double discrimination, which often victimises older women and disabled women, should be tackled here.
Thirdly, my group applauds the decision to delete the non-exhaustive list of so-called justifications of differences of treatment on the grounds of age. This would only open the floodgates to so-called discriminations already warranted in advance. We are also delighted with the provision in the directive which stipulates that equal treatment for the disabled also means that companies are expected to make the necessary adjustments within the workplace.
Finally, Commissioner, I would like to say how excellent this work is. Ladies and gentlemen, thank you so much for the cooperation, but our task is not finished. Let us hope - and I am relying on you, Commissioner - that the European Commission will now come forward with proposals, pursuant to Article 13, to fight discrimination on grounds other than those to be found in the workplace.
Mr President, the excellent work of both rapporteurs completes a remarkable series of reports by this Parliament on the implementation of Article 13. This first year of the 21st century has shown the EU institutions determined to entrench non-discrimination as a basic European value and fundamental human right.
I want to concentrate especially on the Mann report and specifically Article 4. This would permit continued discrimination where it is an essential or genuine requirement. In particular, it provides that there can be occupational discrimination on religious grounds. This is clearly a powerful exception to the rule on non-discrimination. It must be justified on tight criteria and not abused.
I therefore welcome the committee's amendments to that end, although I would prefer that Member States should be permitted but not obliged to offer such religious privileges. I have requested a split vote on the word 'shall' for that purpose.
It is essential that discrimination on religious grounds should not be a pretext to discriminate against employees on other grounds, for example, because they are homosexual. I am sure that sensible and moderate religious organisations would not seek to do so to exploit this as a loophole. But we must not allow fundamentalists with prejudiced views of any religion to allow their views to prevail against the non-discrimination standards of secular society.
I am aware that there is a rising tide of lobbies in politics which are seeking to extend the grip of religion in the public sphere. There is a proper sphere for religion. The compromise in this report allows plenty of space to religious organisations and it must not be abused.
Mr President, Commissioner, ladies and gentlemen, both rapporteurs have done an excellent job, for which I want to thank them here on behalf of my group. The fact that so many different forms of discrimination exist in our societies confirms the importance of the Action Programme that is the subject of Mr Cashman' s report. The Action Programme is a key instrument for supporting the Community in developing a common strategy to combat discrimination.
We cannot accept seeing women and men still not having equal rights at the dawn of the 21st century, seeing the disabled socially marginalised, or people being excluded from society because of their sexual orientation and branded as different. The right of all human beings to equality before the law and protection against discrimination is a basic right. That basic right is fundamental to the ability of any democratic society to function. Legal provisions are an important component, but cannot be the only one, in the fight against discrimination.
The Community must supplement them with political and practical programmes that can actually be implemented. So we must support grassroots initiatives, improve information about discrimination and underpin the political programmes. Only then can we effectively combat discrimination in all the fields of human life. That has to be in the interest of all of us!
In that spirit I call on my fellow delegates, especially those on the Conservative benches of this House, to endorse the two rapporteurs' reports at tomorrow' s vote.
Mr President, Commissioner, ladies and gentlemen, I feel that this Action Plan is a major step forward in the fight against discrimination, partly because, in these so very complex times, in the highly complex societies we live in, discrimination takes many other forms which are ever more unexpected and give ever greater cause for concern
I would like to focus on one point of the Action Plan which, as I said in committee, I feel leaves large gaps: the inclusion of Turkey. It is not that Turkey should not be included in this Action Plan, but we are financing a State - which I may define as criminal - without any insistence at all that these funds should be used to eradicate the worst form of discrimination, namely discrimination against the Kurdish-speaking Turkish citizens. Therefore, we are providing funds for Turkey to use as it likes without any obligation to eliminate the worst form of discrimination, which is a combination of all forms of discrimination in that, if there is discrimination against Kurds in general now, discrimination against Kurdish women, people of Kurdish origin with deviant sexual tendencies and disabled people of Kurdish origin will soon follow.
There you are. We would have liked to compel or, at any rate, prompt Turkey to eradicate the genuinely widespread discrimination currently practised in that State. We are therefore extremely confused regarding this point, and we call upon the Commission to ensure, when monitoring the ways that the funding is used, that Turkey is not merely pretending to wipe out or combat more minor forms of discrimination without making any effort at all to fight that basic discrimination which, when all is said and done, is at the root of a great many of Europe's misfortunes.
Mr President, on behalf of the Bonino List, I would like to express our great consternation at the Member States' approach to the issues of discrimination, racism and xenophobia.
During the last part-session, Parliament adopted a resolution on the fight against discriminatory, violent and repressive racism. This resolution stated that racism is a crime which can be committed not only through actions but also through statements or the publication of messages, and called for more legal instruments to prosecute political parties whose programmes jeopardise the principles of non-discrimination.
We are convinced - for our history, your history, the history of Europe makes it plain - that your strategy of prohibition and repression which is based on restricting freedom of expression and association, on strengthening repressive tools such as the police, social monitoring and telecommunications, on allocating funds and on creating monitoring centres, will create the perfect conditions for a fresh explosion of the phenomena that you wish, or say you wish to combat.
I would like to remind you that the first action of the members of the Bonino List this parliamentary term was to promote a proposal for a resolution on the fight against discrimination based on sex. We applied for funding through Action Plans, which usually amounts to aid to NGOs, which are often reduced to little more than state-controlled bodies. We did not call for illiberal or illegal reversals of the burden of proof. We have proposed a number of amendments to the Mann report, amendments which make some of the points referred to more democratic and more liberal and ensure that they advocate civil liberties. The amendments remove the reversal of the burden of proof, the involvement of employers' associations in dialogue between the two sides of industry and limit sanctions to civil and administrative penalties, not criminal penalties.
Ladies and gentlemen, I would remind you that whenever prohibition has been applied in Europe it has been necessary to take a step backwards. It happened in Germany when you wanted to oppress the pro-nazi parties, it happened with Austria recently, and you were forced to step back, and it happened with the Technical Group of Independent Members.
After all, as the great democracies of the English-speaking world teach us, racism and discrimination must be fought with liberal democracy, not by restrictions and the gradual erosion of freedom of opinion, freedom of expression, freedom of association and economic freedom.
Mr President, this afternoon, we are discussing two of the three Commission proposals in which anti-discrimination legislation on the basis of Article 13 of the EC Treaty is proposed. As it happens, my group has never been in favour of including Article 13 in the Treaty, not because we condone discrimination but because we believed it was undesirable to raise this topic to European level. A great deal has already been regulated in this field, both internationally and nationally.
The European Commission is rather reticent in its proposals, but from the amendments tabled by the European Parliament, it does appear that there is a desire to go a lot further: there is call for an overarching European anti-discrimination policy, whereby the policy of national States is monitored by the Commission. The idea does not appeal to me at all. Why would a centralised Europe do better than a national government, which is much closer to its citizens and enjoys a far greater degree of democracy and supporting power?
A sensitive issue is the clash with other constitutional rights, such as freedom of religion and belief, and the right to respect for privacy. I have a feeling that these rights are being infringed upon by Article 4 of the Commission proposal and the amendment tabled in this respect by the Committee on Employment and Social Affairs.
Religion and belief are not separate entities. Faith is, by definition, professed within a community and, by extension, will find expression in people' s attitude to life. This is why organisations, schools and nursing homes which express a particular identity have been established by and for people who share the same belief. Managerial and executive staff will give corporate shape to this belief. Could the Commissioner explain why the Commission is not taking this on board?
The amendment tabled by the Committee on Employment and Social Affairs has not done a great deal to clarify matters. It appears to be putting more distance between beliefs and practical attitude to life and, as a result, institutions are even further restricted in living out and maintaining their own identities.
Absolute freedom of religion is impossible, as is absolute equality. Discrimination in the sense of treating people as inferior, taunting them and putting them at a disadvantage is an evil that must be eradicated. But we must be careful that, in striving to protect the weaker members of society, legislators do not oppress other groups that hold certain minority beliefs. This would breach major guarantees in the Treaties and constitutions.
Mr President, I will confine my remarks to religious belief and homosexuality. The President of Italy addressed this House today and I was interested when he said that it was not the aim of this Union to negate national values. Some of the matters before us today are destructive to national values. We have a proposal that elevates homosexuality to the same position as holy marriage. To achieve that, vast numbers of religious people who believe the holy scriptures are to be discriminated against in a most sinister and dictatorial manner.
What about those people whose religious beliefs are based on the holy scriptures, their churches, schools, organisations and hospices? You might not like it that they believe the scriptures, you might not like what the scriptures say, but they have a right to hold those views. The Bible makes it perfectly clear that those who abuse themselves with mankind cannot enter the Kingdom of God. Some in this room would say that is bigotry. But that is what these people believe because they are tied and anchored to the holy scriptures. They also believe what the Apostle Paul said, that acts between men and men are unseemly and are the result of lust not of love.
How can these religious people be forced to employ those who, by profession and practice, advocate such anti-scriptural behaviour? Are there going to be safeguards written into this legislation for those that believe that sex should only be between male and female within the marriage bond? These proposals strike a blow at the sanctity of marriage and the sanctity of the home and they should be rejected.
Mr President, Commissioner, ladies and gentlemen, we are all glad that there is an Article 13 in the Treaty of Amsterdam because it finally puts an instrument in our hands and gives us the task of creating a comprehensive programme to combat discrimination.
The Commission has submitted an Action Plan until the year 2006. It is very ambitious, highly committed and very concrete in terms of its objective, actions and individual measures. It is a programme that deserves full support and I am convinced we will be successful if we pursue that programme.
I do, however, have problems with Mr Cashman' s report, which is peppered with 17 proposed amendments. I want to raise several points in it that worry me. First there is the proposed wider-ranging definition relating to the implementation of the programme, which goes beyond the comprehensive definition. I think that would create greater uncertainty because we would no longer know who could actually be assisted in line with the Commission programme. That produces the risk that the insufficient resources will then have to be spread too thinly over too many actions. I fear for the effectiveness of this programme.
My second point is the problem that NGOs, important as they may be, are being asked to be involved in implementing the programme regardless of their size, nature and activities. Over and above this, they are also being asked to be responsible for monitoring; and if the NGOs are core funded up to 90% by the Union, the problem is compounded if the NGOs monitor themselves. I do not think we should ask too much of anybody. What we ought to do at all events is to give full support to the Commission' s highly committed programme.
Mr President, Commissioner, ladies and gentlemen, this week is an important week as far as the debates in this House are concerned. Yesterday, we discussed the Charter of Fundamental Rights, and today, in discussing Community initiatives, we are debating the matter of combating discrimination. We are thereby boosting the positions of the European Union regarding the practical situations experienced by European nationals in connection with discrimination and equal treatment.
I should like, straight away, to emphasise the importance of these two texts: on the one hand, the directive, acting as it does on the state of the law and, on the other hand, the action programme, because it makes it possible to implement effectively new practices intended for adoption on a widespread basis. In this regard, I cannot accept the muddle that some parties are making of the necessary anti-discrimination measures, equal treatment and the mention of other cases of prohibition. I do not think we can mix things up in this way.
The proposal for a directive discussed in the Mann report is a key one, and I should like to discuss it briefly. It seeks to boost the principle of equal treatment at the same time as reducing the number of opportunities for exemptions, which we think excessive.
Let me return to the subject of the exemption for religion. I should like to express our reservations on this difficult issue and restate our commitment to the principle of secularism, especially in the context of the fight against discrimination. This seems fundamental to us, particularly after incorporating the questions of activities in the social or health fields. The desire for action is a matter of jurisdiction, not religious belief.
One last word on the discussion which may ensue on the need to maintain statistics on the subject. They are essential. Let us beware, nonetheless, lest these statistics be used against the men and women they concern.
Mr President, Commissioner, our group has evaluated both reports with positive results and would, in particular, like to emphasise the fact that we have all focused on the need to expand the programme's scope with a series of amendments - which, in actual fact, have led to another survey on discrimination - intended to guarantee equal treatment to all people, irrespective of their sex, race, ethnic origin, religion, personal convictions, age or sexual orientation.
The Group of the European Liberal Democrat and Reform Party has assessed all this with positive results, particularly focusing on the activity of Parliament, which insisted, in addition and above all, on preventive action as well as good practice. We felt that the objectives relating to enhancing in-depth understanding of the issue and its new forms, scale and development and, most importantly, action supporting those who have to implement these good practices, were entirely convincing. Yet we were even more impressed by fact that, at the end of the report, provision was made for an evaluation of the outcome of the processes and programmes, for this is also a guarantee of fairness, impartiality and transparency.
I would especially like to focus on the opportunities provided for the Member States, who have to concentrate on high-quality actions, to work autonomously. This means that, for the first time, a different line is being adopted: we are not doling out funding left, right and centre but evaluating the quality of the operations and insisting on high quality; the operations themselves must then be monitored and their results published. I feel that this is a highly positive and constructive process, considering, also, that the results can be made available to the public and used to improve the quality of subsequent actions.
I too would like to touch on the issue of exception made for religious organisations. I am pleased that it has been raised in this House. In effect, I feel that this is a mistake and that the exemption warrants discussion and reflection. I would just like to highlight a point once and for all. In my country, Italy, a teacher colleague of mine who was Catholic by religion but taught in a State school was dismissed because she became pregnant, she did not have an abortion and she was not married.
Given that such a thing is possible, I would ask you whether it would have happened if the religious authorities were not endowed with this discretionary power? I would add that, paradoxically, if this teacher had had an abortion, no-one would have realised anything and she would not have lost her job. Instead, having shown respect for the sanctity of life and her right to motherhood, she was dismissed, a victim of discrimination. This, in my opinion, is disgraceful. If she had been a man, I may add, she would not have had to worry about what she did in her private life since a way has not yet been found to make men pregnant!
Mr President, I too would like to congratulate the rapporteurs and those working on the equivalent opinions on their commitment to this work and their willingness to cooperate with all of us in this House who wish to see progress in combating discrimination.
There is no doubt that it is a complex, sensitive and controversial area and it combines at least three of those elements I was always taught you were not supposed to discuss in polite society: politics, sex and religion, along with the equally important issues of age and disability. The importance people attach to this has been reflected in the fact that I have received more lobbying on this directive than on any other so far in this session and from a wider range of people.
The aim of this work, based on Article 13, is to make equality of opportunity a reality by removing that smiling face that so often cloaks prejudice and bigotry, predominantly in the workplace. That is a challenge to all of us because we all judge people on initial impressions. Employers will now have to be clear and transparent in all aspects of their employment policy and practice and able to justify the choices they make on the basis of the real job requirements. They will also be expected to respond to the needs of the potential workforce, particularly in the area of disability.
My group welcomes both the framework directive and the proposed Community action programme and sees them as an important step towards tackling prejudice in other aspects of people's lives. For that reason we shall be supporting Amendment No 18 to the Mann report which calls for Member States to repeal all penal code provisions discriminating against homosexuals. We know that that is not within the scope of the directive but we think it is an important marker because if, quite rightly, discrimination on the grounds of sexual orientation is not to be permitted in the field of employment, then we should not be supporting the potential criminalisation of employees for what they do in privacy and in a consenting relationship.
Concerns have been raised with me about the potential interpretation of the explanatory notes to Article 1, which again may seem a bit obscure, but these distinguish between sexual orientation and behaviour. I would ask the Commission to clarify this point. Does it mean that you can still suffer discrimination in the workplace if you engage in homosexual activities in your private life? Or, does it mean, as I would hope, that we should learn the lessons from the Clinton experience and all behave appropriately in the workplace, whatever our sexual orientation.
In dealing with religion, my group welcomes Amendment No 37 to the Mann report. It is important that, while we recognise the desire of organisations based on a particular religion or belief to employ people who share their views, it is also right that this desire should not become a reason to deny employment to people who are perfectly qualified to carry out a job which is not directly connected to that belief and who conduct themselves appropriately while at work. There are very few jobs where having a particular belief system is an essential qualification. Being the British Monarchy is one of them. Driving a school bus for a religious foundation is not. I found it particularly offensive to be asked that I should support changes which would make it possible for any religious body to deny any employment to homosexuals. I would urge any group campaigning for the right to discriminate against another group to consider how such freedom might also work against them and to consider if they think that would be just.
Age discrimination is also rife and no voluntary code can really combat gratuitous discrimination. Article 5, as it currently stands, has been criticised for seeming to justify what it aims to combat. That is why we shall be supporting Amendment No 38 which limits itself to essentials on the basis of a strictly defined legitimate aim. This would hopefully exclude the boss's desire to be surrounded by attractive young people to enhance the company image or their own.
Mr President, combating discrimination and passing legislation against it means acknowledging that is exists and that many forms of it are in a sense 'decriminalised' because they are so commonplace. I therefore, obviously, welcome today' s directive, whose application must also become the norm.
I shall therefore confine my remarks to the limitations which, I feel, still remain in spite of everything. Firstly, the burden of proof. The directive takes a step forward in shifting the burden of proof but does not go as far as to reverse the situation. Yet, should the law not provide the victims of discrimination with better means to escape the isolation they too often find themselves in? How is it possible to think that a job applicant, rejected in such circumstances, has the same resources as a firm, especially a large undertaking, to defend himself and prove that he has indeed been a victim of discrimination? Moreover, if it were compulsory for firms to prove that their practices were non-discriminatory, they would doubtless think twice on the matter when recruiting.
I am thinking particularly here of the discrimination affecting third-country nationals, but also the second-generation children from immigrant families. There are many examples of this in France. Given an identical curriculum vitae, identical education and identical career, a young person with a French sounding name has four to five times the chance of being recruited than a young person with a North African sounding name, and twice that of a young person with a Portuguese or Spanish sounding name. This is the hierarchy of discrimination. In a Europe that is supposed to be multicultural where diversity is respected, we must ensure that our deeds live up to our words.
Let me end on the subject of the exemption granted to religious bodies. I would like to say that I consider the exemption of Article 4(2) to be very dangerous and perhaps even a legal cover for the most reactionary ideas. Earlier, the idea of abuse of the provisions was mentioned. I feel that this may provide a major foothold for those most reactionary ideas. Mr Paisley' s objectionable intervention earlier with regard to homosexuals bears witness to this.
Mr President, my Group and I identify as victims of discrimination, on the grounds of our beliefs, in this very House, since we are prevented from forming a political group as everyone else is authorised to do, and we therefore wholeheartedly applaud the opportunity to set up a programme to combat any form of discrimination. Not just discrimination against men and women at work. In France, for example, men are not allowed to teach in primary education. That is a case of blatant discrimination.
The question is, however, far more significant in philosophical, legal and sociological terms. Legally speaking, there are general texts condemning discrimination everywhere. Yesterday, for example, the Charter of Fundamental Rights condemned discrimination, not just racial discrimination but even, according to the Charter, discrimination on the basis of birth. In affirming the principle of equality, all the constitutions of the world virtually establish a principle of constitutional jus cogens, since discrimination is prohibited everywhere.
On the other hand, however, for forty years there have been texts in existence which are actually based on discrimination. In Geneva in 1963, the first of these, UNCTAD, United Nations Conference on Trade and Development, established the principle of compensatory inequalities or, in other words, discrimination. Our own Lomé Convention itself is based on discrimination in favour of the Caribbean and Pacific States. Our entire dispute with the United States, moreover, has arisen because we wanted positive discrimination in favour of our own ACP banana producers whereas the United States wanted an egalitarian system which would serve the interests of multinationals.
Europe itself, with the GSP, the System of Generalised Preferences, which leads us unilaterally to give up our customs duties to the benefit of a whole series of States, is based on discrimination. And the national laws in our 15 countries also practice discrimination, including the Socialist France of the Socialist Mr Jospin. In 1999, with regard to New Caledonia, a preference was established with regard to employment on the basis of ethnicity, on the basis of race. So New Caledonia operates a preference based on skin colour.
In the urban suburbs of French cities, there are tax free zones, based on ethnicity once again, for these areas are dominated by specific ethnic populations. And that is without mentioning the United States where, thirty years ago, the Supreme Court invented the principle of 'affirmative action' . On a sociological basis, moreover, there is discrimination according to birth. In this House, Mrs Ana de Palacio Vallelersundi has a sister who is a Commissioner in the European Commission. If she were not born Ana de Palacio Vallelersundi, do you think the two sisters would now be in these two places? Not everyone in the Olympic Games gets through to the final. There is no right entitling a person to go to the Olympic Games.
So, in sociological terms, there is the risk of abuse. The principle of non-discrimination is a fine one, Mr President, but it also has a flip side. I must therefore warn you, the situation is not as simple as you may imagine. This principle of ....
(The President cut the speaker off.)
Mr President, I would like to thank the rapporteurs, Mr Cashman, Mrs Lynne and Mr Thomas Mann, and congratulate them on their work on the reports on the anti-discrimination programme and equal treatment in employment and working conditions. As shadow rapporteur for the European People's Party in the Committee on Employment and Social Affairs, I welcomed the Council's decision to establish a Community Action Plan to fight discrimination. I feel that the great step taken towards consolidating the new powers conferred by Article 13 of the Treaty establishing the European Community in order to fight this very phenomenon of discrimination is satisfactory.
In general terms, I agree with the emphasis placed on the development and growth of cultural tools to fight discrimination: in my opinion, we must combat discrimination with a culture of non-discrimination, making up-to-the-minute, accessible information available to all the citizens of all the Member States. In fact, information and awareness campaigns are vital in this area: they must act as hammers to forge new mentalities and bring about a new way of thinking and behaving, in order to drive out those prejudices which are still widespread and to ensure equal rights for all citizens.
However, I consider that the overall funds allocated to this programme are inadequate and I call, in particular, upon the Commissioner to secure an increase in funding. The amount should be at least equal to the sums made available for the preparations for this programme, to make it possible to implement it fully and effectively. I would remind you of the additional cost of implementing the programme in respect of the more vulnerable categories such as the elderly, people with varying abilities and the older unemployed. These categories represent 25% of the Union's population. This is a potential which must not be underestimated and the integration of these categories could prove beneficial to the economy as well.
Mr President, the proposal for a Council directive establishing a general framework for equal treatment in employment and occupation extends the ban on discrimination beyond reasons of race or ethnic origin to other reasons which are used as a motivation for discrimination and which are mentioned in Article 13.
The directive under consideration covers the gamut of salaried employment and independent occupations and professions. The report by Mr Mann was adopted almost unanimously by the Committee on Employment and Social Affairs. This was due both to his consummate preparation and his willingness to cooperate on the necessary amendments. For that, I congratulate him most sincerely.
The first positive aspect of the directive is the comprehensive way in which it tackles discrimination, which is especially important for the proper implementation of the directive. The directive has a second advantage in that it revalorises the experiences gained from the ban on discrimination on grounds of sex and uses the same tools and concepts, for example direct and indirect discrimination, effective legal protection and shifting the burden of proof. What is more, it revalorises the tradition of urging positive action aimed at compensating for disadvantages in order to integrate specific persons into the labour market.
These aspects of the directive, together with the fact that, a short time ago, Directive 2000 was adopted, are proof of the avowed will of the European Union to guarantee an open society, free from predetermined categorisations and, most importantly, from the stigma of racism, which has its roots deep in European history. It is not by chance that the Action Programme gives priority to understanding the phenomenon of arbitrary discrimination, thereby seeking to tackle the issue at its very core, which is covert racism. This arises partly from fear and partly from a well-established tradition, which, it must be said, is one of the negative aspects of European civilisation and one of the main causes of unrest, both civil and between nations. That is why this directive must be incorporated into our cultural development.
Mr President, when I listen to the cries of rage from Mr Martinez of the Front national, I feel that we have a real need to use the type of directive which has been proposed.
These texts mark a step forward. They are going to give the anti-racist associations and the trade unions greater control regarding instances of discrimination, but I feel that now it is going to be necessary to make application of these directives, and compliance with labour law, mandatory by stepping up the number of inspections and by penalising offending employers. This means harmonising the acquired rights in a positive way in order to protect the weakest and most oppressed on the labour market and not, for example, in the name of equality, authorising night work for women. It is going to be necessary to prohibit, at last, the repression of the union movement, in the form it is tending to develop in Europe, in the French postal service for example.
Finally, I feel that, as employers, States should provide an example by doing away with discrimination against the recruitment of non-Community employees in the public service, as this type of discrimination condemns the immigrants they do employ to endless job instability. Genuine socio-economic integration, however, presupposes the equality of rights which cannot exist without better political representation, and for that we should have to regularise the situation of illegal immigrants and grant all immigrants the right to vote.
Mr President, the proposal for a directive we are debating today on equal treatment in employment and occupation clearly expresses the will and the endeavour of the European Union to adapt its social model to new economic, social and cultural realities, and that is why we welcome it with particular satisfaction.
Implementing the directive is certain to improve the quality of life in European society. It will also contribute to enhancing the image of Europe in the eyes of the rest of the world, which is watching us especially closely, by actively demonstrating that Europe is continuing to work hard to protect human rights and to promote solidarity and democracy.
But whether these aims will succeed or not depends on the contents of the directive being understood, on Member States acknowledging its importance and value, and on its correct and unequivocal implementation. That is why I believe that support will be given to the amendments that are concerned with monitoring its implementation. The amendments relating to informing citizens inside and outside the workplace, informing and educating social partners and economic and social operators, and training those who work in the public sector and the legal and legislative bodies of the Member States will also be supported.
Mr President, I would like to congratulate Commissioner Diamantopoulou on this important proposal for a decision and also Mr Cashman and Mr Mann, who have enriched and broadened the scope of action for combating discrimination.
Today, we voted with a large majority for the reports on enlarging the Union to include the countries of Central and Eastern Europe, Cyprus and Malta. I would therefore like to take this opportunity to emphasise just how important it is that we support the attempts made by these countries to combat discrimination and to accept the multi-cultural nature of modern societies as a necessary condition for peaceful coexistence between peoples.
The applicant countries must be given every assistance in meeting the Copenhagen criteria and in integrating as full and equal members into the European Union. Special attention must be paid to the countries of the Balkans and to Turkey. More resources must be made available to them in order to bolster their attempts to strengthen their democratic institutions and to eliminate discrimination, especially discrimination that is rooted in race or ethnic origin, or religious conviction, which has caused so much pain and bloodshed recently and taken so many human lives in the Balkans.
I just wonder how much in fact we have learned and how wiser we have become as a result of the events in the Balkans, which were primarily caused by religious fanaticism. That is why I believe we urgently need to give the Balkan countries adequate resources and to promote measures to prevent and combat discrimination at its source. This can be done through the education system, the mass media and also by giving much more power to NGOs.
Mr President, Commissioner, ladies and gentlemen, as is well known, many forms of discrimination still remain in the European Union, specifically in employment and professional activities, even though they are prohibited under Article 13 of the EU Treaty. It is therefore important to press forward with the two legislative initiatives that are now being debated, while improving them in certain respects and increasing the funds set aside for financing the programme, thus reflecting the political importance of this fight against discrimination. It is not enough for equality to be guaranteed in law. As we all know, the causes of discrimination must be rooted out right from the start - and the work of prevention is just as vital - through information, education and training in the promotion of equality and the fight against prejudice, changing attitudes through the various forms of positive action, particularly favouring groups that are discriminated against, or by appealing to the relevant authorities whenever employers persist in discrimination. With regard to the burden of proof, it is important that it should be up to the employer to prove that there has been no violation of the principle of equality, whereas the worker should only have to present the case of discrimination of which he or she has been the victim.
Mr President, Commissioner, part of the debate proves that we, in fact, need a directive, because if people claim here that Europe is meddling in a centralist manner in an area which should fall under the remit of the Member States, knowing what has happened in many countries of Europe - even yesterday on television, there was again a whole raft of reports of attacks on Jewish synagogues, a report on the rape of a woman of foreign origin etc - they must have some nerve claiming that Europe does not need a directive on anti-discrimination. Groups which are in the firing line are those groups which peopled the concentration camps during the Second World War, namely people of certain religious beliefs, for example Jehovah' s witnesses. I am thinking of people of a particular race: Jews, gypsies, etc; I am also thinking of the disabled, people who could no longer keep up, the elderly; all these people were at risk of being put in a concentration camp. This is also true for homosexuals. So those who claim here that Europe does not need to lay down in a directive the values which we all aim to defend are mistaken. We do need this to happen and we must give out this signal to the outside world.
Belgium is holding local elections on Sunday. We have agreed with all democratic parties that we will be forming a cordon sanitaire against the extreme right. This means that none of these parties will form a coalition with the extreme right. This is an extremely important decision and we feel supported by directives such as these, which is of great importance. Commissioner, I should like you to carry on undeterred, as we desperately need this decision.
Mr President, there is no hierarchy of discrimination. I welcome this directive as the first-ever EU law introducing Europe-wide rights for our 37 million disabled citizens, an end to the back-door route to legislate for disability rights and a tribute to the disability movement which has campaigned for this day. In particular the agreement of the principle of reasonable accommodation, pioneered in Sweden and Ireland, will now ensure that employers across Europe adapt their workplaces, acquire specialist equipment and amend their working practices so that disabled employees really do get a fair chance. It might simply mean lowering a light switch by a metre but, for the wheelchair user it makes the difference between a job or no job.
I thank Mr Mann for his support on this point. I also thank my colleague, Mr Cashman, for accepting my amendments on the action programme which will guarantee European money to cover the extra cost of disability, to promise information accessible to all, and to ensure that disabled people can speak for themselves.
Two more messages. Firstly, to all MEPs, remember that we achieved a strong directive combating race discrimination, for which I was proud to act as co-rapporteur, with action against incitement, for the right to go to court, to empower NGOs, to shift the burden of proof. Do not meddle with these hard-won gains.
Secondly, to the Commissioner, I know you will not today be able to accept my Amendment No 56 on procurement, but in your reply I ask you to promise this House that you will bring forward new legislation to link the power of the public purse to companies' compliance with these laws. Please also tell us that it was a mistake for the Commission to propose core funding for only one European NGO representing each discriminated group. This legislation is about valuing diversity. Do not ignore your own words by denying deaf people, people with learning difficulties, and self-managed organisations of disabled people the possibility even to sit at the table.
Mr President, if one thing singles out European society from the other societies of the world, it is precisely its sensitivity and commitment to the fight for freedom and human rights.
However, I would like to say that this fight is not the exclusive property of the left. Sometimes, with cheap demagoguery and a progressivism which it cannot even define, the left tries to confuse the public with hypotheses which sometimes lack any content and are sometimes inadequate for the task of structuring society in accordance with certain values which our Group will always champion. That is what differentiates some benches from others.
Article 13 is the starting point for a new EU objective: to combat discrimination or inequality in the treatment of citizens for the reasons listed therein.
The action programme seems to me to be a serious programme. It is almost acceptable in its original form because, essentially, it is directed at something fundamental, that is, educating European society in the value of the human being, of whatever type. I believe that this is the central nucleus of the programme.
I therefore consider that it is necessary to commit the public and private sectors to this task and, to this end, I believe that the public sector must provide an example. Public administrations and schools must be a model in the fight against discrimination and the same must be required, naturally to an equal extent, of the private sector.
Finally, ladies and gentlemen, the media must also play an important role in this task. Unfortunately today, certain sections of the media, such as television and the Internet, do not contribute through their programmes and advertisements to the dignified and respectful treatment of the sectors of society who most need that cooperation, such as, for example, women and children. The objective of also increasing the awareness of the media with regard to this task therefore seems to me to be a very good one.
Mr President, I should like first of all to say thank you to Mr Cashman and Mr Mann for the two reports. It is incredibly important that we should now secure implementation of the package which is the first and interim realisation of Article 13 of the EC Treaty. In that way, we should be taking an important step towards removing discrimination against minorities in the EU and the applicant countries. I should therefore like to emphasise two important points. First of all, I believe that, if the initiatives for combating discrimination that we are now putting in place are to succeed in practice and on a day-to-day basis, it is crucial that the NGOs which represent the minorities affected should be involved as much as possible in the work. Otherwise, the initiatives will not succeed in the real world.
The second thing I want to point out is that, with this first package, the Commission has unfortunately committed a serious error by itself putting reasons for discrimination in order of priority. Only racial discrimination is to be prohibited in all areas of society in general. Discrimination for other reasons, for example because of handicap or sexual orientation, is only prohibited when it comes to employment and occupation. Grounds for discrimination should have equal status. Discrimination is equally offensive, whether it occurs on the basis of race or sexual orientation. I therefore wish strongly to support Mrs Swiebel' s proposal to the effect that the Commission be obliged to correct this error within the next three years. I can see that the Commissioner is here today. Today is therefore a good opportunity to confirm that this proposal will be followed up.
Mr President, I should like to underline what my colleague Mr Hernández Mollar has just said. This fight against discrimination is a fight that mobilises us all and it cannot be an exclusive banner for any political group in this Parliament. Article 13 of the Treaty of Amsterdam threw up a challenge for the European Union agenda, which gave the Community specific powers to initiate a variety of actions to combat discrimination, so as to ensure the same level of protection for all disadvantaged groups.
I should like to congratulate the Commission on the important step it has taken in initiating this process of implementing Article 13 through the package of proposals that it has presented to combat discrimination. Experience has also shown us that the promotion of anti-discrimination legislation is essential but it is not enough. Such measures must be accompanied by preventive work and efforts to change behaviour and attitudes. Clear proof of this comes from the results of a fairly recent Eurobarometer survey, which showed that one in three Europeans, roughly 33%, regarded themselves as very or fairly racist. It is crucial that we teach and promote respect for multicultural diversity in Europe. I should also like to stress the importance of involving the countries applying for membership as much as we can in these Community actions to combat discrimination.
Mr President, I welcome this Commission initiative, but I would like in particular to congratulate Mr Cashman and Mr Mann on their excellent work in producing these reports.
Given the large number of discriminatory actions, decisions and attitudes which still appear today in Europe, I am pleased with these reports which we are debating today and which contain certain points which I feel to be particularly noteworthy.
Firstly, we must insist on the need to bear in mind, when implementing the concrete actions of this programme, Article 13 of the Treaty of Amsterdam, which is the pivotal instrument in the fight against discrimination in the European Union.
Secondly, we must highlight the particular discrimination suffered by certain social groups, women, the disabled, immigrants, homosexual men and women, the elderly and ethnic minorities and, within these groups, we must insist on the importance of monitoring and implementing concrete measures in the fight against cases of multiple or double discrimination, which occur especially in the case of women.
We therefore have to stress the need to integrate the gender element into all areas of the fight against discrimination and, in parallel, I wish to ask the Commission to make a clear and decisive effort to achieve coherence between the directives, recommendations and programmes against discrimination, giving this House a leading role in the establishment of priorities, the carrying out of an assessment of the effectiveness of the actions proposed today in this programme and the revision, if necessary, of the actions and decisions taken within this action programme.
Lastly, the European Parliament must be kept informed, taking account of the reports and opinions produced by this House, and we must highlight the importance and necessity of truly making use of the opinion and participation of the NGOs and associations - and providing them with the necessary resources - since they are without doubt the key to the success of the measures adopted.
Mr President, discrimination on religious grounds is as unacceptable as any other form of discrimination. We have seen the tragic results in Northern Ireland and in the Balkans. It simmers away under the surface in several parts of our European Union. Nevertheless the spiritual dimension is a vital dimension of our European way of life. It is a clear fact of our European history that we have a large number of religions and each of those religions has various and diverse churches, denominations and trends. It is important that they should be able to uphold their beliefs.
I welcome the rather obvious fact that priests and ministers can be restricted to the relevant faith without promoting accusations of illegal discrimination. But that is not enough. We must support Amendment No 37 by the Committee on Employment and Social Affairs, which also exempts any restrictions on the religion or faith of persons who come directly into contact with members of that faith in education, social welfare or health care, for example, teachers in denominational schools, doctors and nurses in hospitals and hospices, visitors to inmates in prison, counsellors and carers for children, old people, teenagers and married couples, where these socially desirable services are provided by religious bodies.
A spiritual dimension is vital to Europe. We must avoid absurd tangles of red tape, which will only succeed in reducing Europe to a purely materialistic, politically correct but pointless entity.
Ladies and gentlemen, at the time of the discussions regarding the Treaty of Amsterdam, we were delighted, myself in particular, at the inclusion of Article 13 on discrimination on the basis of sex, race or ethnic origin, religion or philosophical convictions - non sectarian, I might add - handicap in any form, age or sexual orientation. This was, moreover, the basis for proposed measures to combat discrimination. These proposals involve two draft directives and one action programme intended to support the efforts of the Member States. It is extremely difficult, of course, both for me and for my fellow Members, to give a precise opinion on measures of such great significance in just two minutes.
As regards the Mann report on equal treatment in employment, and let me congratulate the rapporteur, I shall confine myself to pointing out that I am, personally, satisfied that it has been possible to reduce the number of permissible exemptions to a minimum. Some possibilities have been retained, however, which I must admit I find somewhat shocking. One such is the possibility of derogation on terms of religion. The provision according to which the notion of professional, essential and crucial requirement may justify exemptions on the grounds of religion is not, in my view, acceptable. As a confirmed secularist, I could not possibly endorse it.
In the same vein, the exemptions authorised on the basis of age must be treated with the utmost vigilance since, in practical terms, that often leads to the exclusion of the oldest employees.
On the subject, now, of the programme to combat discrimination, the Commission' s proposals are satisfactory. Some aspects needed clarifying, and now they have been. I congratulate the rapporteur on this and, in conclusion, I shall vote in favour of these reports, with the exception of the point I raised just now.
Mr President, the right to equal treatment and protection against discrimination is one of the fundamental human rights. It lies at the very heart of everything we believe in in the European Union. I subscribe to the objective of the present proposal of extending this right to include the professional environment. I am aware that there are also arguments in favour of guaranteeing European legislation for equal treatment within one market. But beyond that, I am beginning to find myself at odds with the rest of the opinions in this House.
In my view, Parliament has overdone it when it comes to the rather restrained legislation which the European Commission would have wanted to submit. Surely this proposal has been drafted with the intention of applying it within an economic sphere of business and trade? It is simply not practical if you run a small business, and someone discovers after twelve months that he was discriminated against in a selection procedure which involved forty candidates, to keep each and every file from that period and then investigate exactly what happened during that selection procedure once more. They might not even remember the candidate involved. Surely this is not acceptable. Why do we in Parliament never think about the practical implications of the legislation we draft? I hope something can as yet be salvaged in the process with the Council and Commission which is to follow.
I would now like to make a request to the Commissioner. Commissioner, the inquiry has been followed up by a fiche d'impact. In my view, this fiche d'impact - and I am involved a great deal with small and medium-sized businesses in this Parliament - is one big scandal. It amounts to one official having spent one afternoon behind a desk dreaming up all kinds of positive effects which in no way tally with reality. I call for a real fiche d'impact: an actual enquiry into the consequences for small and medium-sized businesses of this directive as it has been laid down by this Parliament, and not a would-be story made up by some official who has never set foot in a business, and I would welcome this before this directive becomes legislation.
Mr President, the draft Council decision establishing a Community action programme to combat discrimination initiates the process of implementing Article 13. This is a task of major importance, the positive effects of which will be felt directly or indirectly, sooner or later, in the life of the Member States in the form of concrete programmes and measures or even amendments to legislation. These have been demanded by changes in our societies, and governments have often not been able to respond to them satisfactorily.
The civilisation we share asserts its greatness through respect for the rules of an open, tolerant and liberal society, with its inclusive and multicultural dynamics. Yet even today the generous idea of granting each citizen the greatest possible freedom, provided it is compatible with the same measure of freedom for others, still comes up against obstacles - some de facto, others de jure. In the face of dogmatism, prejudice and ignorance, which even today condemn so many of our fellow citizens to sub-citizen status, Europe draws on its best qualities: our tradition of enlightenment and emancipation for individuals and groups.
The family, for instance, remains a foundation and a pillar of our society. But how many of the Member States of the Union still embrace in their legislation static and dogmatic concepts of the family, discriminating against unmarried partnerships and, in a particularly shocking and anachronistic manner, against those partnerships composed of homosexual couples? The family should be seen today, ultimately, as a community based on affection rather than the civil effect of a contract blessed by religion. The fight against discrimination that we are discussing today means above all the affirmation of inclusive citizenship, more demanding than the exclusive citizenship of the past, historically linked to the origins of democracy and the republic.
Mr President, Commissioner, what we are now in the process of doing is translating Article 13 of the Treaty into practical politics. We did this first with the proposal concerning discrimination on the grounds of race and ethnic origin, and now we are moving on to the action plan and discrimination in the workplace.
I want to begin by thanking both rapporteurs, Mr Mann and Mr Cashman, for their quite excellent reports. I want to pause and consider a special group, namely the disabled. I have taken an interest in this issue since I was a member of the Swedish Parliament and we carried out a major investigation which resulted in a proposal to combat discrimination in the workplace.
We then looked at unemployment, which at that period was generally very low in Sweden, and compared it with unemployment specifically among the disabled. At that time, we had an overall unemployment figure of 2 per cent among the population as a whole. Among the most severely disabled, unemployment stood at 70 per cent.
It is still the case that the most severely disabled barely figure in the labour market. They are discriminated against at the present time. This type of legislation is therefore needed, and often it is only minor measures that are required. We often talk about the internal market and young people' s opportunities to study and work throughout Europe. But what is the situation for young people who are disabled? What opportunity do they have to work in the internal market, to study in different countries and to pursue their personal development? We are at present discriminating in this area. It is therefore important that we tackle this discrimination. This should be done in relation to a number of areas. The disabled are also discriminated against when it comes to gaining access to restaurants and cultural institutions. The matter must therefore be followed up.
One final point. The disabled are incredibly important when it comes to organisations. Because organisations are important in this process, I hope that the amendment which I tabled, to the effect that more than one organisation should have a share of the grants, and which was adopted by the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs will also be that amendment which is finally adopted.
As you know, last November the Commission proposed a broad package based on Article 13 with two directives and a programme. One of the directives has already been adopted in record time, and I am quite optimistic that the other one will be adopted during the French Presidency in November.
The debate in Parliament was extremely interesting, and you have already highlighted the political importance of this directive. In terms of social solidarity, human rights and social justice, and in terms of the internal market, it is very important to understand that we must have the same minimum social standards in all Member States and in the applicant countries in the future as well.
I would like to thank the two rapporteurs, Mr Cashman and Mr Mann, for the excellent work they have done. I would also like to thank the committees involved for their support and cooperation in getting a coordinated view in such a short time.
It is important that the Community action programme is adopted by the Council this autumn so that we can avoid a gap between it and the preparatory actions which we are currently running. I can accept a number of your proposals. In particular I welcome the amendments you have made on mainstreaming and on the issue of multiple discrimination. I will also accept the amendments you have tabled to bring out the importance of preventing discrimination, as well as combating it. Prevention is the key to a long-term strategy.
I also agree with the emphasis you have placed on doing what we can to meet the special needs of people who have difficulties in participating in the programme. This will necessarily include efforts to make all the documentation around the programme as simple and as accessible as possible (on which you have also proposed amendments). I am aware of the difficulties and of the complication of the forms of these projects and I will try to simplify them.
I can also agree to highlight in future the importance of NGOs, both as partners and as target actors participating in the actions themselves. It will be important to involve as wide a range of types and sizes of NGOs as possible to make sure that we benefit from the experience of these people who work every day with these issues. I can accept your proposals to write into the body of the decision the limit of 90% for the co-funding of such NGOs, and we can justify this proposal because there are many particularities in these NGOs.
In short, therefore, I can accept either as drafted or in spirit Amendments Nos 1, 2, 7, 8, 10, 11, 13, 18, 21, 41 to 45, 47, 50, 58, 59, 62, 64, 65, 66 and 67. I can also accept parts of Amendments Nos 3, 14, 16, 31, 33, 35, 38, 40, 55 and 57. I am unable to accept the remaining amendments for a variety of reasons. Some are not in conformity with other legal requirements, for example the amendment concerning the committees' arrangements.
Some are simply not compatible with the Commission's objective, such as focusing the annual report on the implementation of the programme rather than on a particular aspect of the fight against discrimination itself. Others risk creating an imbalance in programmes by an over-concentration on a particular aspect; others again are not necessary to achieve Parliament's objective, as the ideas are either implicitly or explicitly already included in the decision, such as those on drawing on the experience of third countries.
As regards Mr Mann's report, I would like to comment on the main amendments tabled before Parliament today. There are three categories of amendment. The first one concerns disability, religion and age. The second category aims to clarify the text of the Commission proposal and the third category consists of a large number of amendments which try to bring this proposal in line with the directive on racial discrimination adopted last June. As far as the first category is concerned, disability, religion and age, the specific problems facing disabled people are acknowledged in the current draft where the provision to reasonably accommodate the workplace to the needs of disabled people is specifically foreseen. This is a key provision for achieving equal treatment for people with disabilities.
I welcome your clarification on the terms "reasonable accommodation": you use the word "adjustment" and "undue hardship". Your proposal is very useful, as discussions in the different institutions have shown that these terms were not fully understood. Now it has become clear that a number of factors such as the cost involved, the financial resources of the organisations and the possibility of obtaining public funds will determine if their accommodation would impose a considerable burden on the employer. I would like to clarify that the valuation of the economic impact in SMEs is not just the work or job of a civil servant. We use as a basis the statistics at European and national level, we use surveys and we have comparisons with the impact in the USA where there are surveys and results after a long period of implementation of directives like this.
Another key issue concerns religious organisations and the possibility of using the genuine occupation requirement clause in Article 4(2). However, this provision should not give rise to discrimination on the sole grounds of disability, age or sexual orientation and we must be very clear on that. I welcome your reference to this question in Amendment No 37.
I can also agree to the idea of extending the wording of Article 4(2) to include organisations providing services in a religious environment, as we realise that the wording of the Commission's proposal was very rigid. In my view, with these two additions, the scope of the proposal becomes clear.
On the contrary, I cannot accept Amendment No 38 which proposes to delete from Article 5 the list of differences of treatment on grounds of age, which could be justified. This is not in line with our proposal. The Commission's intention is to create workable rules for companies while at the same time prohibiting instances of discrimination which are arbitrary and not objectively justified. However, I understand that this is a very sensitive issue. The Commission is ready to simplify the wording of Article 5 for better understanding of this provision.
Regarding the second category of amendments, it aims to clarify the text of the Commission's proposal.
In particular, Amendments Nos 9, 10 and 20 propose the removal of the reference to discrimination based on racial and ethnic origin. All three can be accepted for reasons of legal consistency.
I also accept the references to the 2000 employment strategy, to personal and self-realisation, to discrimination as an obstacle to free movement of persons, to the clarification of the personal scope of the directive as being applicable to third country nationals, to the clarification of the burden of proof and to the simplification of the information provision. These references are contained in Amendments Nos 7, 8, 9, 12, 34 and 47. The Commission can accept the spirit of all these amendments.
I want to turn now to the third category of amendments. I can accept the spirit behind all these amendments but in some cases there is a problem with the wording. However, there are a number of other amendments which I cannot accept, either for technical reasons or because their detailed nature runs counter to the purpose of the Framework Directive.
I would like to refer in detail to those amendments which I cannot accept because they present political or legal difficulties. You have addressed the important question of contract compliance. This kind of provision is not appropriate in a directive on a framework proposal. I agree that it is very important and I pledge that it will be a communication: we will examine this in the text of the communication we have already announced in the social agenda.
Secondly, I have raised the issue of monitoring and statistics. We all know that this is very important, but I must stress that in some Member States the collection of this kind of data infringes constitutional provisions on the protection of privacy. So I cannot accept your proposal on Amendment No 43, but I agree with you that, without monitoring, it becomes extremely difficult to know what progress is being made and the action programme will explore what can be done at Community level.
I cannot accept your references in Amendments Nos 21 and 45 to natural and legal persons and non-formalised groups of persons, as this employment proposal only applies to individuals. It is clearly a legal problem.
You propose in Amendment No 52, by analogy with the directive on racial discrimination, to incorporate a provision on independent bodies to monitor compliance with the provision of the directive.
I also have difficulties with Amendments Nos 19 and 35, in which you propose a time-frame of three years in order to equalise the scope of the discrimination legislation for all the grounds referred to in Article 3. It is impossible to refer to this time-frame in a directive, but the implementation of the action plan will help us to see how we can move forward with the other amendments.
To summarise, I can accept, either as drafted or in spirit, Amendments Nos 2, 4, 5, 8, 10, 12, 14, 23, 24, 26, 30, 34, 40, 49, 50, 51 and 54 and also parts of Amendments Nos 7, 9, 13, 20, 25, 29, 36, 37, 41, 42, 46, 47, 48, 58, 59, 60 and 61. This very large number of accepted amendments proves the excellent cooperation between the Commission and Parliament.
In conclusion, some Members of Parliament referred to the need for cooperation about, or the implementation of, directives like these in the applicant countries. This directive must be part of the social acquis in the applicant countries. It is the first time that we allow joint projects in this action programme. Applicant countries can cooperate with the Member States and submit joint projects and joint proposals and this is very important for them and for us also. Some of the Members have referred to the particular problems that Turkey has with the Kurdish language and the problems in Turkey. I consider that the Community could support and select any kind of project that the Turkish Government submitted in the framework of this action plan.
I had to reply to more than 50 different points and amendments and I am very optimistic that these amendments will be adopted during the French presidency.
That concludes the debate.
The vote will be taken tomorrow at 12 noon.
Arms trade code of conduct
The next item is the report (A5-0211/2000) by Mr Titley, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on the Council's 1999 Annual Report on the Implementation of the EU Code of Conduct on Arms Exports (11384/1999 - C5­0021/2000 - 2000/2012(COS))
Mr President, it may have passed some people by, but the fact that I am able to stand here and lead a debate on the Council's annual report on arms exports is really quite sensational, firstly because for years this Parliament called for a code of conduct in arms exports and was told it was an impossible dream. Yet we have a code, thanks largely to the initiative of the British Foreign Secretary, Robin Cook, proof once again that where Parliament leads today, the Council will eventually follow.
Secondly, when the code was agreed cynics said it was too weak and it would not work. Yet it is clear from the annual report that it has worked better than all expectations, including those of the Member State governments who approached this project with great suspicion. The code of conduct has led to greater mutual understanding, greater transparency and a greater convergence of Member States' policies. Furthermore non-EU countries are queuing up to associate themselves with the code. Clearly the more global the code the more effective it will be.
Thirdly, it was also feared that the code would be implemented in secret. Yet today, thanks to the Finnish Presidency, we are able to discuss the annual report. So great progress has been made in a short period of time. That I welcome and I congratulate everyone involved.
Effective and coherent EU policy on arms exports is essential if the EU is to pursue its external objectives, particularly given that we have so many areas of instability on our borders. You cannot claim to respect democracy and human rights if you do not act to stop weapons of murder and repression falling into the wrong hands. You cannot seriously pursue conflict prevention and peacemaking without controlling arms exports, particularly small arms. You cannot expect public support for peacemaking operations if our troops face death from weapons which we have ourselves supplied.
At the same time the European defence industries remain strategically and economically important to the EU. In order to survive they need to continue their consolidation and rationalisation. A common arms exports policy is essential to this process. That is why the framework agreement signed by the six Member States in July was so important.
Despite the enormous progress made, there are areas where the code of conduct needs to be strengthened. The Council annual report itself identified the need for a common list of military equipment to be established. This was agreed in June and progress has been made on the list for paramilitary, public order, and internal security equipment. I wholeheartedly welcome these developments.
The code, however, is only a political commitment between Member States. It should be legally binding. Article 7 of the code commits Member States to prevent exports being diverted to undesirable end users. Yet end user regulations vary enormously from country to country. They should be better coordinated and more effective. As a starting point we need a Community-wide database of information on licences and sensitive end users.
It is clear that many weapons find themselves in the wrong hands because of the activity of arms brokers. Yet most countries have little, if any, control over them. In my own country I would need a licence to own a shotgun but not to set up as an arms broker in my garden shed. This is wrong and I welcome the British Government's announcement last week that it is to stop. We need to control the activities of arms brokers throughout the EU. I was stunned recently to discover that there are up to 300 arms brokers in the south-east of England alone. Modern civilisation is rightly offended by this unregulated trade in death. That is why progress has to be made on the German presidency proposals to control arms broking. That should be a priority now.
Lastly, the greatest safeguard against abuse of arms exports is transparency. The annual report is a large step forward but its transparency depends on the transparency of the national reports which it is created from. Some are better than others. Since 1997 my own government has published annual reports on arms exports which have been praised for their transparency. I urge all other governments to do the same.
I commend my report to the House. I urge the Council to act on my recommendations in order to enhance the EU's commitment to global peace and stability.
Mr President, I have to confess to a certain nostalgia for the times when the European Parliament - and the various pacifist movements and trade unions - used to call urgently for dedication and action in order to steadily reduce arms manufacturing, and we would discuss ways of converting military production into civilian production.
I still feel that this must be our approach, that we must not give in before the inevitability of war and conflict and that the defence policy must not provide for large-scale arms production, but that Europe must adopt an defence policy of intervention where it is not weapons that count but the ability to intervene peacefully in order to find non-violent solutions to disputes.
That said, since I am a dreamer whose feet are firmly on the ground, I will hold onto my dreams and work towards their realisation. I feel that it is important, as stated in the opinion of the Committee on Industry, External Trade, Research and Energy itself, which is attached to the report, that the code of conduct - and we can deduce this from the annual report which we examined - has led to steps forward in the area of controlling and rationalising arms exports from the European Union.
In this sense, the Titley report is particularly efficient and highlights not only the merits but also the omissions, the innate limitations of the Council's report and of the feasibility of implementing the code of conduct.
I would like to emphasise certain points which appear to be particularly important: making the code of conduct legally binding, actively working towards drawing up an international code of conduct on the transfer of arms, making implementation of the code of conduct more transparent - in order to better assess its effectiveness - for example, providing information relating to the number and type of weapons for which licences have been granted and to the identity of exporting countries and countries of destination, conducting checks on intermediaries and brokers, putting an end to the current practice of selling European Union arms in areas of war or where human rights are blatantly violated. Another major point is the ban on exporting, promoting and selling equipment and expertise which is, in practice, to be used for the purposes of torture.
There are a great many other important points, but I would just like to end by saying that transparency dictates a greater involvement of national parliaments at decision-making level and the participation of NGOs.
Mr President, Commissioner, in taking the floor on the extremely difficult subject of arms sales, I should like to congratulate the rapporteur on the manner in which he has managed to clarify matters for Parliament in the outstanding and comprehensive explanatory statement in the motion for a resolution which is being discussed today and which will be voted on tomorrow in this House.
This statement focuses on the fear shared by the majority of our fellow Members, that arms of all kinds manufactured by the European Union may, if exports are not effectively controlled, be used by countries or armed groups that do not respect international law or human dignity. This is a not insignificant risk. The rapporteur was right to point out that, without such control, we have a situation where military personnel from EU Member States, acting in a peace-keeping capacity, have, in the recent past, been confronted by weapons manufactured and supplied by EU companies.
Mr Titley is right, however, to point out in addition that the future of the European defence industry, which is essential for pursuing the European Union' s peace and security objectives, will depend on the coherence between the policies of the Member states, particularly as regards exports, and that this should lead them to work towards drawing up and expediting the publication of a code of conduct based on the terms given in the legally binding agreement signed in July by six of the Member States.
This is the objective of the Titley report, and that is why the Group of the European People' s Party endorses the report. That is also why it opposed those of the amendments tabled by our fellow Members in order to demand planet-wide general disarmament, with the European Union to set the example.
In consideration of the situation of the world today and of this continent, following the end of the cold War and the breaking of the balance established by the dread fear of weapons of mass destruction, such an attitude would be highly irresponsible.
Since this dream, as you rightly termed it, Mrs Morgantini, still remains today in the realms of utopia, as I fear it will for a long time to come, we should, as proposed, highlight instead the positive results that have already been obtained by applying the code of conduct and propose all the measures that are desirable and applicable in order to improve the efficiency of this method. I believe the report under consideration will contribute to this objective. I should like to congratulate the rapporteur once again.
Mr President, this Parliament has always argued in favour of improving EU laws on arms export and, partly as a result of these pleas, we now have a code of conduct which we are able to debate today for the first time. The PSE Group sees this as a good start but a code is no law. We continue to strive for legislation which is more binding and more up to date, in view of the developments within the arms market and in the arms industry. So, as far as we are concerned, we would emphasise the wording in Mr Titley' s report about also making the code legally binding.
Having said this, I would naturally like to congratulate the rapporteur, Mr Titley on his excellent report. He has scrutinised the code most comprehensively and has prepared a report for us which we can now readily discuss. One central point, of course, is that arms export policy should not develop in isolation. It must form an integral part of the common foreign and security policy. After all, it is an instrument of foreign policy which can and must contribute to the Union' s external policy which we would all like to bolster.
The European Union is currently developing a military arm within the second pillar. This requires more cooperation in the field of arms production and arms export. I hope that the bigger players in the arms export industry can see this as well. May the improved cooperation between six Member States, which came about recently, serve as a case in point. I would still like to underline that, within that framework, one of our objectives is to improve the so-called end-user regulation. We feel we should continue to work on this code and ensure that it can lead to a common arms export policy in due course.
The rapporteur is also right to highlight a number of persistent problems in the field of arms export. The proliferation of light weapons remains disconcerting, even close to home, in the Balkans, for example. In a sense, these arms have come to symbolise anarchy in many areas worldwide.
The EU would do well to grant this more priority. There is of course also a direct link with organised crime, which is actively involved in the arms trade. This can only be tackled through increased cooperation. I wholeheartedly back Mr Titley' s plea to grant the candidate states a more prominent role. I would also like to include the Balkans in this. Much of the so-called illegal arms trade is channelled through these regions.
As Mr Titley pointed out - rightly so - the code can be made more transparent by providing more and better information. I would like to underline this, also on behalf of my group. Unnecessary secrecy surrounding arms transactions must disappear. Here too we should continue to fight for more transparency. It is only by having hard facts that we can assess whether the EU Member States actually practise what they often preach, namely work on more security within and between countries.
Mr President, its undeniable merits notwithstanding, the report is very technical and sticks to the paradigm and framework of military security, and it lends disproportionate weight to considerations relating to the defence industry. There are only faint rumblings in the background when it comes to armed conflicts and human suffering.
We must extend our study, on the one hand, not only to matters of binding agreements, but also to instruments other than those intended specifically for military purposes, voluntary disarmament, conversion, and making the work of the police and customs authorities more effective, and, on the other hand, the applicant countries just mentioned by Mr Wiersma. The code of conduct, as part of a common foreign and security policy, will also be binding on the applicant countries. We would also like the important NATO country, Turkey, which is also an important market, to be mentioned in this connection. It is only by complementary action such as this that we can move towards a more sustainable security in Europe and the world, one that is founded on disarmament and stability.
Mr President, where Mr Titley' s report in general is concerned, I basically share the points of view presented by Mrs Morgantini and others. I shall here simply discuss a quite special issue concerning the draft resolution.
Recital R of the report talks about the ... 'development of a common defence policy in the context of the CFSP and the establishment of a European Security and Defence Identity within NATO' , and paragraph 1 e talks about the EU' s weapons policy' s having to 'contribute to the development of a Common Defence Policy' .
Mr President, these are wordings which have to be totally unacceptable to those Member States which are non-aligned and which want to remain so. That applies to my own country, Sweden, and I accept that it also applies to other non-aligned States within the EU. Sweden does not believe that activity within CFSP can be described as a defence policy because it does not involve any common defence obligation corresponding to NATO' s paragraph 5. CFSP covers crisis management activity outside the EU' s borders and nothing which can be described as a common defence policy.
Sweden participates actively, too actively I am inclined to say, in the development of a common weapons policy, but that is something different. The situation is not improved by Mr Titley' s writing about a common defence identity within NATO. As is well-known, Sweden is not a member of NATO. Nor, as far as I know, does it have any intentions of becoming a member.
All Swedish Members of the European Parliament obviously have to vote against the two above-mentioned wordings, and I also expect Parliament as a whole to reject them. If that were not to happen, the Swedish Government would, of course, have to lodge a protest against Parliament' s openly repudiating Sweden' s non-aligned status.
Mr President, I read Mr Titley' s remarkable report with very great interest. If you allow me, I would like to elaborate on two aspects.
In the explanatory statement, the rapporteur lists four "essential criteria" which European policy needs to satisfy in the field of arms exports. The third criterion, the needs and challenges of the European defence industries, and to a certain extent criterion 4, the development of a common defence policy, are potentially and factually at odds with criterion 1, namely the consistency of the Union' s external action, whereby its objectives regarding conflict prevention and promotion of human rights prevail.
After all, the European arms industry needs to export, and these exports often end up in countries which are not serviced by successful competitors for a variety of political and strategic reasons. Unfortunately, practice has shown that these are often countries which should not be supplied with arms in the interests of conflict prevention. Think of the warring parties in Congo and countries in the Middle East. On the basis of this consideration, I would argue in favour of clarity: which criterion prevails in the event of the criteria quoted by Mr Titley clashing?
Secondly, the rapporteur is completely right in putting his finger on the sore point of supervision by national governments of the conduct of their own arms dealers. Not the slightest obstacle is put in the way of these dealers, as long as they only use the telephone to set up deals between parties in other countries.
A useful addition to Mr Titley' s practical proposals could perhaps be the introduction of a licensing system to finance the trade in weapons used in war, as well as to settle arms deals. Monitoring the money circuit is bound to make it more difficult to avoid arms trade regulations. At the same time, when the financial flows are monitored, it means that governments use one and the same yardstick, unlike in the present situation, where they are intent on monitoring the real flows whilst turning a blind eye to the virtual, financial flows.
Mr President, this is an interesting and important debate. I apologise that I shall not be able to be here for the end of it, but I have already been struck by the number of contributions to the debate by people who know a great deal about the subject, including Mr Titley. I would like to thank him very warmly for the excellent report, which addresses a number of extremely complex issues. I can assure him that the Commission has read his report with very great interest and I hope that Member States have also done so, since so much of the action is in their hands.
We certainly stand ready to collaborate with the Member States to ensure that the report's recommendations are sensibly implemented. Mr Titley has highlighted an essential element of the CFSP. Indeed, as ESDP becomes operational, issues such as arms exports must be seen as forming part of a comprehensive approach. Our aim must be coherence and that I take to be a very important underlying message in the report.
The EU code of conduct establishes a set of detailed principles governing conventional arms exports. These aim at preventing the export of weapons to governments which abuse human rights, to areas of conflict or to regions engaged in arms races.
It is clear that the ultimate responsibility for arms exports belongs to national governments. But the arms trade is currently dealt with in the context of the common foreign and security policy, with which of course the Commission is fully associated. The code has been in existence for one year and, as acknowledged in the first annual report, Member States' initial experiences of its operation during this period were positive. The code has already increased mutual understanding of Member States' policies, it has established an efficient consultation mechanism and it has encouraged dialogue on the implementation of its provisions. It is undeniable, however, that there are grounds for further strengthening of the code and its implementation, as Mr Titley has mentioned.
The aim of the annual review is to identify such potential improvements. Any amendments to the code must enjoy the support of all Member States. In this respect we welcome the adoption of a common list of military equipment covered by the code during the Portuguese presidency, as requested by this report. The Commission services are currently exploring the possibilities of drafting EC legislation on non-military items to which the provisions of the code should apply. This would certainly include instruments which can be used for torture and other cruel, inhuman and degrading treatment.
A few weeks after the adoption of the code, the associated countries of Central and Eastern Europe and Cyprus plus Iceland and Norway issued a declaration aligning themselves with the criteria and principles in the code. Since then many of those countries have made considerable efforts to comply with the code. We share Mr Titley's concern that associated countries should take the necessary steps to attain European Union standards in the field of arms exports. The Commission services, in the course of their regular meetings with associated countries, continue to encourage them to abide by the code's provisions and fully implement its criteria and to monitor their compliance. Furthermore, the European Union is interested in broadening the acceptance of the main principles contained in the code so as to cover the world's main arms exporters.
The European Union is committed to combating the destabilising accumulation of small arms in many parts of the world. The Commission, in close collaboration with the Member States, was actively involved in the drafting of the European Union joint action on small arms and light weapons. We fully intend to strengthen policy in this area as part of a coherent approach. We agree with the rapporteur that further efforts are needed in establishing common rules for controlling the legal trade and for eradicating trafficking and smuggling in such arms. We are committed to providing financial and technical assistance to countries, international organisations, regional arrangements and NGOs, as proposed by the joint action.
A number of projects are currently in progress or under consideration. Under the EU project in Cambodia, technical, administrative and financial support is provided to the government and to selected NGOs for actions aimed at promoting the control, collection and destruction of weapons.
The European Union is currently considering the continuation of the project beyond its expiry date in November of this year. We are also supporting Operation Rachel, a joint South Africa/Mozambique operation, on the collection and destruction of small arms. Other projects are under consideration in South Ossetia and West Africa.
The Commission attaches great importance to the 2001 UN Conference on the illicit trade in small arms and light weapons. In this respect it is going to be necessary to build credible EU common positions in the coming months. We will continue to consult closely with our partners during the preparatory process and we will work together towards the adoption of effective guidelines for the conference.
These could result in politically or legally binding instruments and a comprehensive international programme of action for the small arms problem. The point I believe is to see our efforts in this regard as part of a comprehensive approach to arms policy in general and as part of the overall endeavour to make ESDP coherent.
May I thank the rapporteur again for his excellent report, which provides a great deal of useful guidance on how to develop our policy in this extremely important area.
Thank you, Commissioner.
The debate is suspended until 9 p.m.
European research area
The next item is the Commission communication on the European research area.
Mr President, Ladies and gentlemen, today the Commission adopted a Communication that is important for the future of research in Europe. It proposes guidelines for future Union research activities, for the period 2002-2006, and more especially for the Union's future Research Framework Programme. The aim is to define the specific contribution that this will make to the creation of a European Research Area.
By means of its Resolution of 18 May 2000, this Parliament lent its firm support to this project, which is now being put into action. A group of representatives from the Member States has therefore been set up to deal with the issues of benchmarking and the mapping of excellence, and this group is currently working with the Commission. A methodology and indicators have been defined and will be presented at the next Research Council. The initial results will be presented to the European Council meeting scheduled for next March, which aims to address general economic and social issues.
But it is clear that the Union's Research Framework Programme also has a more specific role to play. Before it can do so, however, there is a need for a comprehensive review of its design, the conditions under which it is implemented and, more specifically, its methods of intervention. The guidelines set out in the Communication adopted this morning have been defined with this in mind, on the basis, in particular, of the conclusions of the report on the five-year assessment of research programmes, drawn up by a panel of independent experts, and the mid-term review of the Fifth Research Framework Programme, carried out by the Commission.
The guidelines have been defined in such a way as to enable European research to be structured more efficiently via the European Union's research programme. They are based on the following principles: a switch from an approach centred on individual research projects to a broader approach, based on a set of cohesive actions of which European Union measures will constitute but a part. A real concentration of efforts in areas where action at Community level will generate a plus: that of European added value. Such areas would be pinpointed by applying criteria for defining this added value in terms of creating rankings and exclusion. The introduction of types of intervention of longer duration; half-way houses between support for projects and institutional financing, the use of the variable geometry instruments available under the Treaty, and, more specifically, European Union participation in national programmes, as provided for in Article 169 of the Treaty.
In tangible terms, there is, among other things, a proposal to have recourse to formulae such as the networking of national programmes through support for the mutual opening-up of programmes and, above all, European Union participation in programmes carried out in a coordinated fashion; the creation of European networks of excellence by networking existing capacities in the Member States around joint programmes of activities; the carrying out of large targeted research projects conducted by consortia of companies, universities and research centres, on the basis of overall financing plans; greater backing for regional and national efforts in support of innovation and research conducted by small- and medium-sized companies; reinforcing and diversifying action in support of research infrastructures of European interest; the increasing and diversification of mobility grants and, in general terms, measures in the field of human resources.
These new methods of intervention are the result of new methods of management. They will significantly enhance the impact of the measures taken under the current framework programme to increase the scale of projects and to simplify procedures. The guideline document adopted today is designed to trigger debate immediately, beginning with debate within the institutions. On the basis of the outcome of this debate, the Commission will present its formal proposals for the Research Framework Programme for 2002-2006, next February. These proposals will become part of a series of specific Communications, each of which represents a contribution to the establishment of a European Research Area.
I will have be able to present these guidelines in detailed fashion and discuss them at length at the meeting of the Committee on Industry, External Trade, Research and Energy, which is scheduled for 12 October, but I look forward to hearing Parliament' s views on this document.
Thank you, Commissioner. I can see that you are tackling the task of bringing in the framework between 2002 and 2006 in a very efficient and workmanlike way.
You say that you intend to concentrate on projects where there is considerable European added value and that you will therefore be applying criteria. Could you tell us a little bit more about what those criteria might be? Could you also say how you envisage the role of the Joint Research Centre in undertaking an evaluation of technological foresight programmes which might indicate to us the sorts of areas where this European added value might be most useful?
Mr President, I have a question. In the Committee on Budgets, the European Parliament has earmarked 10% of resources for small and medium-sized undertakings. So what is the picture in this new area, especially as regards cooperation between the research institutes, the major research institutes, between groups of undertakings, small businesses and individuals? Does the programme go into that question specifically?
Mr President, Commissioner, in your communication on the European research area you also referred to the poor mobility of researchers and to the problems within Europe. Hence my question: do you intend to follow up this communication on the European research area with legislative initiatives, with a view, for instance, to improving mobility as well as social protection during periods spent abroad?
Mr President, I would like to respond succinctly to the various Members who have spoken, by saying that I hope that next Thursday's debate will be more in-depth.
First of all, I would like to reply to Mrs McNally: the issue of European added value formed part of the criteria for calls for proposals, which already comprised a series of elements such as, for example, the multinational dimension, the fact that there are several Member States, the fact of these being projects which were more or less European in scale. These were therefore elements which already existed. But to date there had not necessarily been any form of ranking or factors dictating exclusion. This ranking is precisely the characteristic that we want to enhance, and it is dependent on the level of the method of intervention. There is a need to strike a balance between a genuine ranking and avoiding additional bureaucracy. This is the discussion on criteria that we will be having with the Member States, of course, and also with Parliament.
As regards the Joint Research Centre, the idea is to make this a key centre for common reference, for joint expertise. It has an important role to play. You are well aware of the need to centre the actions of the Joint Research Centre on areas in which it can fulfil this role of European added value, by virtue of the fact that it does not depend on the private sector and is independent of the Member States.
As regards the issue of SMEs, we have, of course, been careful to ensure that SMEs play a part in the framework programme, as was stipulated in the budget decision. Only this afternoon I witnessed a fine demonstration. I do not know whether you have seen the new types of fireman' s helmet that have been developed as the result of a partnership between German, French and Dutch firms and the TNO Research Centre, which constitute a new generation of fireman' s helmet developed by SMEs. This is a very striking example of what we have achieved in this area. With regard to the actions that we propose, page 16 of the policy paper sets out the new ways in which we are thinking of working, with greater decentralisation towards associations and towards national structures.
Lastly, as concerns mobility, Mr Linkohr, you will be aware of just how much this issue, and all its social implications, is of concern to us. The Mobility group has been set up at Commission level, with the various Member States, and is to hold its first meeting on 20 October. This group consists of the representatives of Research Ministers, but also actual Ministers for Social Affairs and Home Affairs, to overcome obstacles to mobility, such as problems concerning pensions and freedom of movement on European territory.
Mr President, I would like to thank the Commissioner for his introduction but I am still left with a few questions. You said that you have a total shake-up of the framework programme in mind. We have tried to do this with the fifth framework programme and, as it now transpires, with very little effect.
In a resolution quoted by yourself, which was adopted in this Parliament on 18 May and for which I was rapporteur, I recommended multi-disciplinary teams for research, since innovations often occur on the cutting edge of different disciplines. I cannot find any reference to this in your report which I have now read and which you adopted this week. My second point, Commissioner, is that you recommend the European Union to take part in national programmes. I have also written that, in Europe, we need to move away from techno-nationalism, but once again if the framework programme is what we are concerned with, this Parliament - and I repeat this very Parliament - plays a crucial role, and how will Parliament' s role take shape if we apply variable geometry?
Commissioner, I would like to draw your attention to a very long-standing issue for whoever has been involved in research. In discussions and contacts I have had with the research community, especially in Greece, there is great concern about whether the Commission is in favour of downgrading basic research. At least that is what seems to be coming out of the budget debate in Greece, and many people are calling upon the European Union to make its views clear. Is this true, and at the very time the United States appears to be doubling its funding for basic research? If it is not true, should basic research not be intensified in all countries, large or small, in line, of course, with the value placed on their centres and researchers?
Mr Busquin, thank you very much for your Communication, which shows that you are being very swift in giving effect to the proposals for guidelines that you have set out with regard to the common research area.
I would like to ask you whether you consider that it will be possible to launch, as early as 2001, pilot actions regarding the preparation of the Sixth Framework Programme, and, in particular, the networking of research that you have talked about. I would also like to ask you to award particular attention to the relations between the STOA Unit and matters that concern your Directorate for which you have responsibility, because problems exist in this regard. Many research-related matters selected by the STOA Unit are then poorly received by the Commission departments. This issue should therefore be discussed with you, particularly in connection with the Joint Research Centre (JRC).
Lastly, I would like to ask you whether we could quite rapidly develop research activities within a Euro-Mediterranean context, since you recently had a meeting at Capri with the Research Ministers of countries from both sides of the Mediterranean, and because this is an issue of great concern to Parliament.
Mrs Plooij van Gorsel, thank you for your intervention. I am aware of the significant support that your report gives to the European Research Area. I feel that we must take into due consideration the fact that our objective is not part of a traditional framework programme. You, who have experience, will perhaps say that this has already been stated several times.
I feel that what is currently required is something that structures the European Research Area, which is to say something that goes beyond the framework programme and supplements national programmes; we need a structuring element, which means that we have to agree on certain rules. And here I am referring to the flip side of variable geometry. Yes, with an opening-up of the national programmes of several Member States onto an area with European added value, the Commission and the Union can intervene. But they must intervene by applying criteria that facilitate access which is as broad as possible for all the elements of the European Union, which is to say for all the Member States, and even for third countries too.
There are new proposals to champion. We have never made use of Article 169 of the Treaty; this Article could be used to harness more frequently and more cohesively the activities of the various Member States.
I share your views on multidisciplinarity. This issue is certainly not developed particularly extensively, but it is nevertheless brought to light in the criteria. The third paragraph of page 9 of the document reads as follows: "need to combine complementary expertise in the different countries, particularly in the case of interdisciplinary issues, and to carry out comparative studies on a European scale" .
It is clear that in the future - and you have stressed this in your report - development will take place on the borderlines between different technologies and sciences such as biology and information technology. It is therefore clear that the multidisciplinary aspect must be taken into consideration, and will moreover constitute one of the elements of European added value.
Concerning the question about the European Union and its disinterested approach to basic research, I do not feel that this is the case. I moreover believe that this dichotomy between basic research and applied research is a thing of the past. In many fields, it is immediately apparent that certain basic research elements are, in fact, applied research elements. The current framework programmes are therefore a mixture of basic research issues and applied research issues. So I do not feel that there is any need to make a distinction. This is my belief, and also that of the scientific community, which does not seem to be of the opinion that that European Union programmes systematically disregard basic research. I believe that we will have the opportunity, Mr Papayannakis, to address this issue again in our discussions, but there is no intention on our part to make a distinction. Moreover, no one is talking about making a distinction, and industry has not called for one.
Lastly, I would like to reply to Mr Piétrasanta, who I thank for his intervention and constructive intent. As concerns discussions with the STOA Unit, I feel that we have to act together, since this is something that concerns this House, the Joint Research Centre and the technological foresight institutes in the various Member States. It is in our own interests to cooperate more effectively and more closely. I would therefore welcome any form of debate or discussion on this issue.
As concerns the Euro-Mediterranean context more specifically, I believe that you too will have noted the interest shown by the countries on both sides of the Mediterranean in conducting joint research and technological development activities. I would, however, like to say before Parliament that it is important for this need, which has been expressed and which is, moreover, a force for economic development and innovation in this area, to be considered at the level of the MEDA programmes and at that of all the external relations programmes.
There is often a tendency, at external relations level, not to view research and technological development as priorities. I, for my part, believe that these are key factors for increasing understanding among researchers and their mobility around the Mediterranean basin. In any case, these were the conclusions that the Ministers for Research and Science reached on this subject at Capri last weekend.
Mr President, I would also like to welcome Mr Busquin's statement. Many of the ideas that we discussed in the report from the Committee on Industry, External Trade, Research and Energy have been taken on board.
There are two points that I would like Mr Busquin to explore a bit further with us this afternoon. The first is that he specifically mentioned in his statement EU participation in national programmes. Could he expand a little on what he envisages and say whether that will entail the EU partly funding national programmes and acting as a coordinator or will the JRC become one of the actors in a broader research network on an equal basis, for example, with other national research teams.
I would also like to press Mr Busquin on a point that Mr Piétrasanta made, because I do not think he answered that and it was a point that I certainly supported. Can he confirm that he will be considering some pilot programmes in 2000-2001 in order to develop some of the networking concepts ahead of full implementation?
Mr President, Commissioner, I have three points to make. First, I was glad to hear you say the management is to be improved. Indeed, the management of the programmes is sometimes rather creaky. What concrete steps do you have in mind here?
Secondly: research is constantly changing our society and the consequences of research change our society. What is the position of socio-economic research in the European research area?
Thirdly, the ECSC Treaty will be expiring in 2002. At that point considerable funds will be available for coal and steel research. Will that research be incorporated in the sixth framework programme? To what extent will there be coordination, and how much power of codecision would Parliament have on what happens here?
Commissioner, I would like to thank you for being here today and for your statement. The Commission appears to be moving quickly towards shaping the European Research Area.
I have two questions: firstly, the term 'added value' that you used, although this is not the first time it has been used, refers to economic criteria for the development of research and may lead to the commercialisation of research. Without wishing to pour scorn on the commercial and practical side of the use made of the results of research, I am somewhat concerned that this will become the prime criterion. Could you possibly allay my concern?
My second question relates to the centres of excellence. Does the Commission have any criteria in mind for choosing these centres of excellence?
Mr President, Mr Harbour and Mr Piétrasanta - I apologise for not having replied to your question - firstly, as concerns pilot experiments for 2000-2001, we will make every effort to accurately assess the feasibility of certain elements, including that of networking. As you will see in the policy paper, discussions are already underway on two or three issues, which will be put into effect as of next year, bearing in mind, of course, the constraints associated with legal aspects of the Fifth Framework Programme. A degree of flexibility can, however, be shown in respect of certain issues. You will have three examples of this in the policy paper, and I hope that we will have the opportunity to discuss this matter again soon.
As regards the question that you refer to, you have spoken of participation in national programmes. I believe that this will be one of the key issues. If I am unable to give you an immediate reply on this today, it is because it was precisely my intention, in this policy paper, to invite the Member States to adopt a position, for there will never be a European Research Area if it stems solely from the will of the Commission. The Commission and the framework programme only account for 5% of research-related public expenditure. There can therefore be no talk of a European Research Area if we are only responsible for 5% of that research.
That is why it is important that on the 16th, at the meeting of the Ministers responsible for science, the Member States undertake to open up their national programmes. At that juncture, the contribution that we can make will consist of providing some sort of coordination. The States who agree to open up their programmes will foster coordination and mobility within a relationship yet to be defined - on a project by project basis, of course. Not all the projects will be opened up; some will be easier than others to integrate at a European level.
In response to Mr Lange, I would like to say that we are already beginning to take management measures. There is Mr Gerold' s report, certain elements of which I am still waiting to receive, but I can tell you now that, as it says in the policy paper, there is a need to increase the size of projects. We currently find ourselves somewhat overwhelmed by a host of projects that are too small, which make administration cumbersome, and which exacerbate constraints and lead to errors.
With regard to social and economic research, it is quite clear that there is a place for this. There will be an entire chapter on science, society and the citizens. We are going to draft a Communication on this subject. I indeed feel that, in Europe, research and development must be conducted with the citizens. There is a whole series of avenues that must be explored in the field of social and economic research, in the fields of foodstuffs, new technologies and, in particular, biotechnologies.
As regards the ECSC programme, you will be aware that an agreement has been reached, and that research will continue. It will not, until there is a proven need to the contrary, be totally incorporated into the framework programmes. It will retain its specific character. This, moreover, is the wish of those who negotiated the ECSC research programmes with the Commission.
In reply to Mr Alyssandrakis, I feel that commercial issues should not be allowed to predominate. In any case, the type of research that could be labelled 'disinterested' , which is to say research that has no commercial goal, is often the type of research that produces the best results in economic and basic terms. I believe that everyone now realises the need to maintain an area which guarantees freedom of development to researchers, independently of purely commercial imperatives. Your question is very relevant, but we will have to wait to see what happens in practice. We do not intend to push commercial issues to the fore in all fields of research. Much targeted research has a highly prominent commercial aspect, but there are also more basic forms of research which serve general European Union policies and, at times, also have beneficial spin-offs for commercial interests.
Lastly, as regards centres of excellence, we are at precisely the point of preparing the applicable criteria. I would nonetheless like to emphasise one sentence which you will see in the policy paper that I feel to be very important, because the issue of centres of excellence has prompted many questions. It is inadvisable to define what exactly is excellent and what is not. We therefore feel that we should refer to the terms as they stand in the policy paper, namely the 'networking of capabilities for excellence in the public sector (in particular university teams) and private-sector centres of excellence, which would be achieved with long-term joint programmes of activities' . This is therefore a bottom-up operation to be carried out not with hyper-centres, but with different teams working as part of a network. High-performance European- and international-level teams which link up to work as a network, regardless of where they are based. The information technologies now available make this quite possible, whatever the size of the teams.
Thank you very much, Mr Busquin.
That concludes this item.
Question Time (Commission)
The next item is Question Time (B5-0540/2000). We will examine questions to the Commission.
First part
Question No 1 by (H-0726/00):
Subject: Budgetary implementation of the Cohesion Fund The Cohesion Fund's budgetary implementation rate has in recent years been extremely high.
Given that the amendments to the rules governing this Fund have been extremely limited in scope (unlike those affecting the Structural Funds), how can the Commission justify the fact that the rate of implementation for the first half of 2000 is lower than 1%?
I am very pleased that Mrs Torres Marques has asked this question because it gives me the opportunity to sum up, before the plenary session of the European Parliament, the situation with regard to Cohesion Fund commitment appropriations, which affects not only the country for which she is a Member but also other countries - Ireland, Greece and Spain. I would also like to state my concern at the very low level of commitment of Cohesion Fund appropriations at the end of August - only 16%, Mrs Torres Marques - and, while things have changed for the better since the end of August, I would like to reiterate this concern, which I shared with Parliament' s Committee on Regional Policy, Transport and Tourism on 11 September.
Meetings have been held with the Greek, Irish and Portuguese authorities to ask the governments of these countries to speed up their presentation to the Commission of their Cohesion Fund projects.
We have received a set of projects from Spain which give me cause to hope that, in the case of this country, there will be a complete implementation of appropriations for the year in progress, subject, of course, to these projects fulfilling the requirements in terms of technical expertise.
In the case of Portugal, Mrs Torres Marques, but above all in the case of Greece, the number of projects received does not give me the same cause to hope for a satisfactory implementation of appropriations. Please understand me when I say that I would not wish to be misunderstood in the slightest by you or any of the MEPs concerned. I do not want to point the finger or hand out good or bad marks. It is my responsibility to manage as rigorously and as actively as possible the European Union' s second largest budget, that for Regional Policy and the Cohesion Fund. I have to report not only to the Court of Auditors and to the tax-payers, but also, first and foremost, to the European Parliament, which is responsible for budgetary control and for adopting this budget, and I believe that it is my duty and role to say what is happening, at such times as I judge fit, and to do so in a transparent manner, with respect for the budgetary authority of which the European Parliament forms part.
There are reasons why so few projects have been submitted to the Commission to date. On the one hand, as a result of the efforts made to commit all the appropriations at the end of 1999, there was inevitably a very sharp drop in applications for the financing of new projects at the beginning of this financial year. On the other hand, as this is the first year of the new programming period, I have to say, and this is an objective assessment, that the Cohesion Fund countries, including your own, have centred their efforts on Objective 1 programming. I have, in fact, publicly stated, notably at Lisbon in the presence of the Prime Minister and Mrs Lisa Ferreira, that the Commission was extremely satisfied with the quality of the work carried out by the Portuguese authorities in conjunction with the local authorities as concerns Objective 1 programming.
However, due to the very major efforts made it has been impossible to make a simultaneous and commensurate effort in respect of the Cohesion Fund. I would like to say to the countries concerned that they now have to make this effort and swiftly present a sufficient number of tangible projects. Otherwise, there will be a risk of certain Cohesion Fund appropriations made for the financial year 2000 being lost for ever.
Indeed, contrary to the provisions of the interinstitutional agreement on the Structural Funds, no form of rebudgeting in subsequent financial years is provided for in the case of the Cohesion Fund. Those countries that are Cohesion Fund beneficiaries should therefore be under no illusion that there is little time left for projects to be submitted and appraised under the budget year in progress. That is the point that I wanted to make as clearly as possible, Mrs Torres Marques. Thank you for providing me with the possibility to do so.
Many thanks, Mr Barnier, for coming on behalf of the Commission to answer this question, which is very important to us. But I think, Mr Barnier - and I am sorry to say this - you are not very well informed. Perhaps the lack of staff you have just mentioned exclusively devoted to the Cohesion Fund - who did exist in the former Commission - prevented you from having more concrete details. According to the details I have, and after what you said in the Committee on Regional Policy, Transport and Planning, I know that Portugal has already submitted projects that exceed the Cohesion Fund in both the transport section and the environment section.
You know that this fund has always been very well managed by the four countries and has always had 100% take-up rates. You must be very concerned to know why countries that have always complied so well seem not to be complying now. I think the ball is in your court: your staff have the details, but they must be allowed to provide an answer. What I am afraid of, Mr Barnier, is that the Commission may be taking the opportunity to cut the Cohesion Fund appropriations in the 2001 budget. We will not accept that!
. (FR) - Mrs Torres Marques, I have listened very closely to what you have to say, but I do not quite understand what you mean when you talk about the possibility of our cutting the budget. The previous programming period finished at the end of 1999. We are now in a new programming period, and it is this period that I basically have to worry about in terms of my accountability, which does not prevent me from being highly attentive, in conjunction with Mrs Schreyer, and under the control of the Committee on Budgetary Control and the Committee on Regional Policy, Transport and Tourism, to the balancing of accounts for previous programmes. Now, I also have some concerns in this area, some of which concern Objective 2, Objective 1 and Cohesion Fund appropriations that date some way back.
I would, however, reiterate that Portugal did indeed handle matters well in the previous period. I am simply observing, and I have given you the figures as at 26 September, that the appropriations actually committed by Portugal, for the new period - I have only been a member of the Commission for a year - stand at 2.6%. You have heard me: 2.6%.
I am quite familiar with the General Regulation on the Structural Fund and on the Cohesion Fund, and I am aware that they are not governed by the same rules. I would thus issue a warning: Watch out! It will not be possible to re-programme or rebudget for subsequent years, and there is a risk of losing a number of Cohesion Fund appropriations.
I have written to Mrs Ferreira, with whom I have had very good and constructive relations, to state my concerns. I know that your country is making great efforts to present a sufficient number of projects. We will validate the technical content of these projects as swiftly as possible so that your country, like the other Cohesion Fund countries, is not made to suffer and is able to benefit from all the appropriations in question.
Commissioner, I would like to ask you two things. You quoted a figure of 2.6% for Portugal. Could you give us the figures for Spain and Greece?
My second question is this: besides the Cohesion Fund, there are also the Community Support Framework, the Structural Fund, regional programmes, etc. From which countries have you received definitive projects, and which programmes from which countries have you already approved?
I am unable to provide you, off the cuff, with details of the projects being conducted under the Community support frameworks for countries that are eligible for Objective 1 funding under the Structural Funds. I provided all this information to the Committee on Regional Policy, Transport and Tourism on 11 September, but, if you really wanted, I could arrange for this information to be transmitted to you this evening or tomorrow, in the form that it was submitted, in all transparency, to the competent Committee on 11 September, under a month ago, for all the countries concerned.
I have no major worries, regarding Objective 1 funding, for any of the countries concerned, nor any major worries regarding Objective 2 funding: things are moving forward and, by and large, discussions on the Single Programming Documents are already under way. I believe that negotiations are in progress on 83 of the 102 SPDs to be signed, although I am only speaking from memory.
Why am I laying the emphasis on the Cohesion Fund? Because, once again, the General Regulation treats the Structural Funds (Objectives 1 and 2) and the Cohesion Fund differently, and because, if I were forced to, I could not enter into reprogramming in the case of the Cohesion Fund. There would therefore be a risk of losing the money. That is why I am sounding the alarm without, I repeat, pointing the finger at any particular countries, because planning everything in one year for the seven years to come makes major demands on regional and national administrations, national governments and Commission officials.
You asked me to give you the figures for the other countries. As at 26 September, the level of appropriations committed stood at 26.2% for Spain, 4.9% for Greece and 2.6% for Portugal. No appropriations had been committed at that date for Ireland, but the situation in that country is a special one. In overall terms we had, as at 26 September, committed 17.6% of the Cohesion Fund appropriations.
Question No 2 by (H-0730/00):
Subject: Fuel duty The current level of fuel duty in the United Kingdom is very substantially in excess of that prevailing in any other Member State. The burden imposed by this tax is especially heavy on remoter parts of the country, in particular the Scottish Borders and the Scottish Highlands and Islands. This has a severely distorting effect on competition as between small and medium-sized undertakings in these localities and multinational or other large-scale undertakings operating throughout the United Kingdom, as between tourist industries in these localities and hotel chains concentrated in large centres nearer to mainland Europe, such as London, and as between farmers and fishermen in remote parts and farmers and fishermen more advantageously located.
Will the Commission therefore carry out an inquiry into the question whether the excessive level of fuel duty in the United Kingdom constitutes a breach of competition law under the Treaties and is therefore illegal. What action does the Commission intend to take on this matter?
The question raised by the honourable Member is extremely topical but, in order to be able to give a clear answer, I have to remind you of the origin of Community law on fuel tax. In 1987, the Commission submitted several proposals on indirect taxation in order to abolish the fiscal borders as part of completing the internal market. Regarding duty, the aim of the Commission was to achieve complete harmonisation of taxation on mineral oils within the Community by introducing a unique duty for each type of product. Had these measures met with approval, unfair competition, as intimated by the honourable member today, would almost certainly have been ruled out. However, this proposal instead met with heavy protest from certain Member States.
In 1989, the Commission submitted a new proposal which was to offer more flexibility. That proposal which, in addition to minimum rates, also provided for narrow rate bands and target rates, was once again rejected by the Member States. Eventually, in 1992, the Member States unanimously decided on the introduction of a Community system of tax levies on mineral oils which only provided for a minimum tax rate for each type of mineral oil on the basis of its use; i.e. as fuel for motor vehicles, for industrial and commercial use or for heating. I would thus like to underline that the Community minimum rates have not been reviewed since 1992 and that today, in practice, duty levels often far exceed the Community minimum rates and also differ greatly from country to country. As the honourable Member pointed out, the duty on fuel and diesel used as motor fuel which applies in the United Kingdom is the highest in Europe, but duties on fuel oil and kerosene, at least if - and insofar as - these are used for industrial and commercial purposes or even for heating, remain far below the highest values applicable within the Union, as is also the case with the duty on heavy fuel oil. It is thus a mixed bag and it is not the case that all duties on mineral oils are higher in the United Kingdom than elsewhere in Europe.
Finally, if duties on mineral oils are laid down at a high level, this does not lead to non-compliance with Community regulations in terms of competition. Government aid, on the other hand, could exist, as a form of government aid, only if certain specific sectors were to enjoy exemptions from general regulations, and the compatibility or otherwise of such aid measures with the Treaty would then have to be examined. This concludes my response for the time being.
Mr President, I am grateful to Mr Bolkestein for his very careful answer to my question, but I am not quite sure that he has answered it fully. To make matters clear, as the Commission will know, this question was tabled before the protests began and it was prompted by complaints from people in my constituency. For example, there is a company on the island of North Uist which is engaged in quarrying and road maintenance. It seems a very good idea that there should be small- and medium-sized enterprises that are able to tender for and compete for road maintenance work on islands of that kind. It is good for employment and for social cohesion. If the fuel costs of a company like that are more than double those of multinational companies with other bases elsewhere in Scotland which can bid for the same contracts, obviously this severely distorts competition, to the disadvantage of outlying communities.
I appreciate the points Mr Bolkestein made and I know that the principal rule in the treaties prohibits charging foreigners more than home companies, but the general law of fair competition in Europe ought to apply and where levels of taxation are totally disproportionate we should look at the effect competition law can have on the situation, despite the general rule that these matters are the prerogative of Member States.
Mr President, I would say to Mr MacCormick that the Commission has no means of influencing the level of excise taxes for mineral oil products in Member States. I want to be clear and insist on this point, because, as I said in my answer in the first instance, the Commission has made several attempts to get Member States to agree to the harmonisation of excise taxes precisely to avoid distortions in trade which may arise as a result of the differences therein. Mr MacCormick will realise that these attempts by the Commission have been rejected by the Council. Therefore once again, the Commission has no instruments to get Member States to change the level of excise taxes. That is the first point that I would like to repeat and insist upon.
Secondly, as Mr MacCormick knows, where Member States favour by fiscal means a certain sector of industry, they thereby infringe the rules on state aid, in this case fiscal state aid which is akin to a subsidy. Mr MacCormick rightly strives for equality of treatment and equal and fair competition. If a particular sector or region is favoured through fiscal means then the laws of fair and equal competition are infringed and the Commission, in the form of my colleague Mr Monti, will take action.
Thirdly, Mr MacCormick will know that there are a certain number of derogations from the principle of certain and definite levels of excise taxes. These derogations stem from Article 8(4) of Directive 92/81 of the European Union and are approximately 100 in number. These derogations are called the 8(4) derogations.
At the moment, the Commission is looking at all these derogations and examining whether they should be prolonged and if so, for what length of time. In the course of this examination, the Commission will also answer the question of whether such derogations are an infringement of the Treaty rules on state aid, because obviously a derogation may border upon fiscal state aid and if there is an overlap, there may be a case for the Commission to take action.
Returning to the case in point, which had not yet come to my attention, I assume that the conditions under which large and small companies operate are connected with the excise taxes for the minerals oils that they use and as long as the excise taxes are similar or more or lessthe same for these various sectors of industry, there is not much scope for the Commission to intervene. I hope that I am clear in this. If I have not persuaded Mr MacCormick, I hope that I can do so perhaps after this meeting.
Mr President, the reason that prices differ between the islands and the mainland has nothing to do with excise duty. Excise duty is absolutely identical in all parts of the United Kingdom. I should like to ask this: is the Commission aware of a recent highly reputable Swedish academic study which has demonstrated that taking all costs into account, transport costs in the UK are in fact average compared with the European Union as a whole? Taking account of non-wage labour costs, the cost of licensing and insuring vehicles and road tolls, the UK is no more expensive to drive in than any other part of the European Union. Given the Community's commitment to meeting its Kyoto commitments, I wonder whether the Commissioner would accept that the best way of doing so is by higher fuel duties, as opposed to raising the other transport costs. If you want to conserve fuel, the way to do it is through fuel duty, not other forms of taxation.
I would say to Mr Martin that there is obviously a connection between the price of any kind of fuel to the consumer and the demand for that fuel. That is the price elasticity of demand. It is a mechanism which I suppose is familiar to Mr Martin. Although the precise shape of the elasticity curve is something we may debate, the fact that it exists is certain if one looks at the oil-intensity of the economy and how that intensity has changed.
Since the oil crisis in the 70s is has approximately halved. There can be no doubt that in the longer term intensity plays an extremely important role. If, therefore, Mr Martin bears in mind that if we want to attain the aims and purposes of the Kyoto Agreement and a high price of oil to the consumer would be beneficial to that end, then he has the logic of economic reasoning behind him. The logic of economic reasoning supports the statement made by Mr Martin. One may, of course, expand on his wish - which I deduce from his words - to comply with the undertakings which we entered into in Kyoto, by saying that other forms of energy may also help us attain that aim. For example, nuclear energy is a very clear case in point. It is not part of my portfolio to deal with energy, and particularly not with nuclear energy, but since Mr Martin has embarked upon an economic line of reasoning then I feel free to make this remark.
There are other sides to this picture. If one increases the price of oil, one influences economic growth in an adverse manner. In both the Western world and for developing countries calculations have been made which show that an increase in the price of oil - USD 5 per barrel or USD 10 per barrel - means that economic growth will suffer by 0.2% or 0.5% or whatever. So it is not a simple picture. Kyoto is important. We all want to achieve that. The high price of oil is conducive to achieving that end but there is also a negative factor on economic growth with its attendant consequences in the form of more unemployment.
It is not a simple picture. I would caution Members - insofar as that may be necessary - against a one-sided approach to this whole problem.
Mr President, I accept the Commissioner's very balanced arguments about Kyoto and the economic repercussions thereof but we are talking here about particular problems in peripheral and remote areas. If the Commission has no instruments to influence levels of excise taxes in Member States, and if favouring certain industries is not allowed under the competition rules, surely where a region suffers special disadvantages because of peripherality and remoteness, it would only be a case of equalising matters, not of giving any special preference if there was some differential in excise taxes permitted in those special and particular circumstances?
I should like to say to Mr Purvis that the matter of natural, regional disadvantages is probably a matter for the national governments since a part of their electorate lies in those outlying areas and peripheral regions. They may also fall under the competence of my colleague, Mr Barnier, who spoke to this Assembly a little while ago.
From my point of view, I look after the fiscal matters of the Union, insofar as I am allowed to do so by the Member States. It would not be right if I said that a geographical advantage were to be achieved by fiscal means so, to that extent, I must disappoint Mr Purvis. However, if he comes to me with a particular case in point, a particular region, or whatever if may be, then I would be happy to raise the matter with my colleague, Mr Barnier.
Question No 3 by (H-0743/00):
Subject: Budget line for minority languages The budget line of the European Union for minority languages was introduced in 1983 and increased steadily to reach a peak in 1995 with EUR 4 million. Since then the appropriations have been cut, for no apparent reason, with the result that in the current year they amount to EUR 3.5 million.
This is all the more surprising in that the European Union is moving closer towards enlargement to the East and the question of minorities is becoming increasingly important as a result, particularly in the context of a proper exchange of information. Furthermore, activities hitherto - for example, the creation of an online network for regional and minority languages, operated by the European Bureau for Lesser-Used Languages and the three Mercator centres - have had a very positive response.
Can the Commission therefore state what level of appropriations are intended for promoting minority languages for the coming year, and whether any increase over 2000 is envisaged?
Mr President, in response to the question asked by the honourable Member, I would like to say that the preliminary draft budget, which was adopted by the Commission on 10 May, includes an appropriation of EUR 1 million for the European Bureau for Lesser-Used Languages and for the Mercator centres under the budget heading A-3015. The Commission has not entered in the budget any specific appropriations for the financing of projects directly intended to promote regional or minority languages, for reasons that I will now attempt to explain.
The Interinstitutional Agreement of 6 May 1999 between Parliament, the Council and the Commission on budgetary discipline and improvement of the budgetary procedure specifies that appropriations relating to activities with no legal basis - as with the case in point - for projects concerning the promotion and safeguarding of regional and minority languages and cultures, may be entered in the budget for only three financial years at the most, and on condition that the establishment of a legal basis for them is subsequently envisaged.
Bearing in mind this limitation, and in view of the scope for financing projects concerning minority languages as part of the European Year of Languages 2001, the decision was taken not to enter specific appropriations in the budget for 2001 but to consider the possibility of providing a more sustained form of support to the future of these languages, and this within the framework defined by the 1999 agreement. In other words, I am relying very much on the European Year of Languages to set things in motion and to enable us, at the end of that year, to come together and arrive at a lasting solution that does not oblige us to return to the lists each year and do battle to obtain funding.
It should nevertheless be noted that regional and minority languages and cultures are eligible for support under a number of other programmed actions. For example, preparatory activities designed to encourage the use of digital content on worldwide networks in order to promote linguistic diversity in the information society - Culture 2000, MEDIA - insofar as the projects proposed contribute to the achievement of the objectives of these actions. While no amount is specifically set aside for minority languages as part of these activities, this does not prevent these programmes being used for that purpose.
Mr President, thank you, Commissioner, for that information. Of course I would have liked you to be more like Santa Claus and tell me now how much extra money we will have to produce in future for the minorities and for promoting minority languages. Naturally, I am aware of the legal framework. I want to look at the issue as a whole and ask, in that context, whether in future we might not be able to draw on the Structural Funds.
A few weeks ago, the Braunmüller Verlag published a book by Dr. Christoph Pan entitled "Volksgruppen in Europa - Ein Handbuch" [Nations in Europe - a Handbook], which listed some 60 minority groups in the European Union, 300 in the continent of Europe. Out of a total of 750 million inhabitants, 100 million belong to minority groups. If the Central and Eastern European countries were members of the European Union, we would have another 50 or so minority groups on top of the existing 60 in the European Union of Fifteen.
Dismantling the internal borders is certainly a substantial step forward, but we must be able to prepare these minorities. Would it be possible to fund that through the pre-accession programmes and the Structural Funds?
Mr President, I am sure my parliamentary colleagues know that the Structural Funds - and this is something new - earmark very substantial funds for cultural activities, for both I and Michel Barnier considered it important to ensure that the Structural Funds do not invest only in roads and airports but also in people.
But the fact is that applications to the Structural Funds have to come not from the Commission or the European Parliament, but from the governments. So in the event that the governments want to use the Structural Funds for the development and promotion of minority languages, they can do so. Of course, it is also most important for the national parliamentarians to urge their government to take action.
As the author is not present, Question No 4 lapses.
Question No 5 by (H-0762/00):
Subject: Campaign against child sex tourism Since 1998 ECPAT Sweden has been running a project for a code of conduct for tour operators against child sex tourism with a view to persuading tour operators to undertake to eliminate demand for this type of tourism. As the project also covers Germany and Austria, it has been receiving 60% EU funding since November 1999. A new decision by the Commission is required to continue financial support after November. No new application procedure for assistance has yet been initiated. There is therefore concern that funding may cease. As I assume that action against child sex trafficking is one of the Commission' s priorities, will a new application procedure be initiated to carry on funding the ECPAT project?
I will answer the questions from Mr Sacrédeus and Mrs Theorin on the same subject together.
The Commission agrees on the importance of the fight against child sex tourism. The Commission will pursue its actions to protect human dignity by preventing and combating violence against children, including child sex tourism, in the field of cooperation in justice and home affairs.
Last spring and summer the European Commission carried out a general review of its activities and human resources. On 26 July 2000 the Commission concluded that it needed more than 1 200 extra posts to be able to manage all its tasks.
In the past the Commission's executive tasks have increased while its political and legislative work has decreased in relative terms. In July the Commission decided to reverse this trend and reduce its executive tasks in order to have sufficient human resources for the political, legislative and conceptual tasks.
For a wide range of sectors this means the reduction and phasing out of activities. In particular activities financed by small budget lines will be reduced because they are very intensive in terms of human resources.
The sex tourism information and awareness campaigns have had an important role to play. However, in view of the lack of resources and in line with the general trend of cutting small budget lines, these activities will be phased out. Thus the Commission will not make new financing commitments next year. Nevertheless the Commission will do its best to use appropriations for these activities in this year's budget. I have instructed my services to find the most efficient solution in the next few weeks.
Discontinuing support for the information campaign does not, however, mean that the Commission will abandon its other activities to protect children against violence and abuse, notably the STOP programme. The Commission is preparing a proposal to renew the programme later this year and child sex tourism will be one of its concerns.
The Commission is also preparing legislative proposals on the sexual exploitation of children and child pornography in accordance with the conclusions of the Tampere European Council. Proposals will seek to approximate definitions, offences and penalties and the extra-territorial application of Member States' criminal laws on sexual exploitation of children.
In this field Member States have a major responsibility. Nevertheless the Commission will, in close collaboration with the Member States, continue to play an active role in developing and maintaining a coherent European policy to protect children against violence.
I should like to thank Commissioner Liikanen for that answer, even though I am not entirely happy with it for obvious reasons. I wonder if the matter has been shunted backwards and forwards between different EU Commissioners without anyone in the end taking real responsibility for the issue. Tasks of that kind do exist. The second thing I want to ask about is whether you believe that the matter has been handled in an acceptable way.
Thirdly, how, in the light of enlargement towards the East, do you interpret the decision to remove resources from a practical fight in Sweden, Austria and Germany against child sex tourism when we know that there are special problems involving the sex trade and trade in human beings in a large number of the candidate countries?
Fourthly, President of the Commission Prodi recently attacked the power of the Council of Ministers. What would you think if, during its Presidency, the Swedish Government demonstrated this power by taking action to reinstate economic support for ECPAT Sweden?
I should first of all like to emphasise that, in the previous Commission, it was Anita Gradin who was very active in this area. She was responsible for issues of justice. It was also therefore quite logical. It was an important activity, and I value the work she did. I have also spoken with her.
Where concrete financing proposals are concerned, it is not possible for me to adopt a position here, because we must respect the normal procedures. As I said, I have asked my officials to find a solution which would enable us to use the current budget grant, that is to say the money we budgeted for the year 2000. I nonetheless believe that we have to find a partner who operates internationally.
Thirdly, each presidency must clearly have its own programme. If such a situation were to arise, we should have to discuss it later.
I want to say again, however, that we must concentrate our efforts on this area. At the same time, it is important to do so at a more political level and to concentrate on the Stop programme which covers the same area.
It is obviously a good thing if the Commission has re-thought this issue. It would be devastating if support for the work on combating child sex tourism were to be withdrawn. That cannot reasonably be the EU' s policy. Every year, more than one million children are forced into prostitution. These children are increasingly exploited by tourists and businessmen who, remarkably often, come from Europe. The fact that the major paedophile scandal in Belgium is now no longer making the headlines in the media does not, of course, mean that the child sex trade has disappeared.
Support for ECPAT is incredibly important. It is completely in line with the Council' s 1999 decision concerning efforts to combat child sex tourism and with the resolution adopted by Parliament as late as March of this year. To withdraw support for this work would therefore be to go both against the Council' s and Parliament' s demand for priority to be given to the fight against the child sex trade. How the Commission is to solve the problem technically is, I think, a matter still to be resolved, but the main thing is that this important work should continue to receive support from the European Union.
I have thought of a number of different possibilities. One of these is to cooperate with the World Tourism Organisation, or the WTO. This is therefore not the same WTO we most often talk about. The World Tourism Organisation acts globally, not only in industrial countries but also in the developing countries where these problems exist today.
We have still not made any decisions, but we hope to be able to take measures either with the WTO or with some other organisation in order to finance the project this year. I know that, as you mentioned in the discussion, the Swedish organisation has already cooperated with the WTO in the past, so these two organisations know each other well. I hope that we can find a solution in conjunction with the WTO and in such a way that the three remaining months of this year may be sufficient for activating this budget line.
Question No 6 by (H-0781/00):
Subject: Euro Can the Commission say whether it has carried out any investigation into the cost of adapting European undertakings to the Euro, what the outcome of that investigation is likely to be and what will be the average cost to each European firm, in particular small firms, of adapting to the changes required by exclusive use of the single currency as from 1 January 2002? Will provision be made for any Community financial contribution for European Union undertakings (especially those in the weakest position) in order to lessen the burden posed by the forthcoming changes? Some experts in the field believe that there is a risk that it will prove impossible for undertakings to adapt their computer systems and software in time. This would jeopardise their operation, and might force them to return to conducting all their business on paper. Does the Commission share this view, and what action will it take to prevent such problems?
Second part
Questions to Mr Byrne
Research shows that the creation of the single currency entails significant overall economic benefits. That is why the introduction of the euro should be seen as an investment rather than a cost for the economic operators involved.
Research on the potential changeover costs for individual undertakings would only provide a partial view and could be misleading.
As regards compensation, the Member States and the Commission take the view that the public authorities and the private economic operators will each bear the costs of the changeover in their respective fields. The Commission believes that all undertakings will be able to prepare themselves in time for the final changeover to the euro, including the adaptation of their computer systems and software. However, the present state of preparation is a matter for concern. Indeed many SMEs are still not fully aware of the implications of the changeover for their businesses, particularly as regards the legal tax and accounting rules and their software. The Commission and Member States are currently stepping up their efforts to provide information to remedy this situation.
I would like to thank the Commissioner, who spoke succinctly yet unequivocally on the issue. The problem is that SMEs, as well as large enterprises of course, are being asked to shoulder the burden in order to benefit from the introduction of the euro. But the question is whether the SMEs can bear this burden without appropriate support. If they cannot, although they may reap benefits later on, the result will be that they may close down, as we were told during a seminar that was held in Brussels three months ago. This must be addressed, as we are talking of millions of SMEs throughout Europe. Since the Commissioner doubts whether sufficient progress has been made in respect of information and preparation, I would also like to ask whether he has any statistics on what percentage of the changeover has been completed in SMEs - let us stick with them - in the different countries, and I would especially like to ask if he has any details on Greece.
Mr President, our plan is to discuss this issue in the Commission next week. Mr Solbes is to present a communication on special measures to accelerate the changeover to the euro. I am sure that Mr Solbes who is responsible for this matter will come to the details and I will transmit your message to the Commission next Wednesday when we take a position on the matter.
Mr President, what interests me most is how the euro-debate will go on from here, after the referendum in Denmark, and what changes the Commission intends to make to the information strategy?
I am not sure that this is supplementary to Mr Marinos' s question: it is very broad.
In any event, Mr Liikanen may answer if he wishes or is able to, but it is a very broad question.
On the basis of what I have said, Mr Liikanen may decide.
Mr President, very briefly, 11 countries have accepted the euro. For them everything continues as usual. These countries are preparing everything to change their notes and coins. This philosophical political discussion is no longer on the agenda, but in general we can discuss the dangers of a referendum, but perhaps in some other context.
As the author is not present, Question No 7 lapses.
Question No 8 by (H-0724/00):
Subject: Foodstuffs hygiene and hunting The Commission has recently submitted proposals concerning foodstuffs hygiene, COM(2000)438. The provisions are extremely comprehensive and touch upon various rules affecting hunting. Has the Commission assessed the effect of the proposals on reindeer husbandry and elk hunting in Sweden and Finland? Do the requirements relating to hunting, for example of elk, also cover the treatment of meat for own consumption?
Mr President, the proposal on food hygiene referred to by the Member in question is a consolidation and simplification of the existing set of hygiene rules contained in 17 different directives. These include Directive 92/45 of 16 June 1992 on public and animal health problems relating to the killing of wild game and the placing on the market of wild-game meat which already lays down a number of hygiene rules with respect to wild game.
With the new proposal, the existing food hygiene rules have been simplified. They are presented in a clearer way and unnecessary detail has been deleted. The proposed rules are definitely less extensive than the existing rules. Within the proposal on food hygiene the rules on meat from hunted animals are a minor but important part. It must first be emphasised that the proposal on the hunting of wild game does not apply to reindeer nor is it the intention that it should cover meat that is destined for the hunters' own private consumption. The proposal gives more responsibility to the hunter for judging the fitness for human consumption of wild game meat that is directly delivered to the consumer. The proposal aims to ensure that hunters are able to make a judgment about the safety of such wild-game meat. The Professional Hunters' Association would play an important role in ensuring that the hunters have the qualifications to make such a judgment.
This applies also to moose. The impact of the proposal is limited. Already at present there is an obligation in Finland to present moose that is shot and sold to restaurants for inspection by the competent authority and some Member States already apply the rules as proposed. The proposal has been elaborated in close consultation with the Federation of Field Sports Associations of the European Union. It is believed that with the increased responsibilities for the hunters, consumer confidence in food safety are increased.
Mr President, I should like to thank the Commissioner for his answer, and I have a supplementary question. The fact is that elk hunting is extremely widespread in Sweden and Finland. Tens of thousands of people hunt elk, and the meat they obtain is an important contribution to their households.
Most people who hunt use the meat themselves. It is consumed within their own families or by friends, acquaintances or relatives. I should like a guarantee from the Commission that under absolutely no circumstances will the rules in this document apply to meat consumed by people for their own household needs. Meat of this kind must be exempt from these rules. If these rules were to be applied to meat consumed by people within their own households, this would constitute a bureaucratic disaster for elk hunting.
I am happy to be able to give the honourable Member the assurance that these rules will not apply in circumstances of private use.
Question No 9 by (H-0738/00):
Subject: Live animal transports A new Commission report on a mission that it carried out in France in November 1999 and a recent investigation in Italy by Compassion in World Farming and Animal Angels, show that several Member States are still not properly enforcing Council Directive 91/628/EEC on the Protection of Animals During Transport (as amended by 95/29/EC). It emerged from this report that some transporters are failing to stop and give animals rest at the places which they have indicated on their route plans.
The report also notes serious breaches on vehicle standards and maximum journey limits regarding animals arriving into and travelling through France. Would the Commission indicate the Member State from which the animals and vehicles referred to in Section 5.4.2 of the report come, and the Member State from which the animals mentioned in Section 5.3.1 of the report come? What sanctions is the Commission taking against France and these Member States?
I share the concern that has been expressed that rules on the transport of animals are not being sufficiently enforced in certain areas. While Member States are responsible for the day-to-day enforcement of Community legislation, the Food and Veterinary Office of my Directorate-General undertakes specific control and inspection missions to check that Member States apply Community legislation in an effective and uniform manner.
Under Community legislation, transporters of livestock must submit a route plan in advance to the competent authority of the place of departure when the journey exceeds eight hours. On their return, the transporters must send back completed route plans to the same competent authority. The competent authorities of the place of departure must check in particular that completed route plans have been returned and verify that the journeys have been carried out according to the plans.
During the mission referred to, carried out in France in November 1999, it was found that the route plans stamped by the competent authorities of the place of departure were not properly implemented and that travelling time limits were often exceeded. The FVO mission report mentioned refers specifically to transporters whose journeys originated in Ireland.
Concerning France, the Commission is waiting to be informed about the actions taken by the competent authorities regarding some of the recommendations of the FVO mission report, especially of the action taken to ensure that route plans are properly used and signed. A reminder has been recently sent to the French authorities. Irish authorities have been informed of the findings of the FVO and details of the deficiencies detected have been sent.
The Commission is currently monitoring the situation in both cases. If it appears that a Member State repeatedly fails to enforce Community legislation, the Commission would consider opening an infringement procedure under Article 226, as has already been initiated against other Member States in relation to the protection of animals during transport.
I will present a report on the implementation in the Member States of the Community legislation on the protection of animals during transport to the Council and to the European Parliament. The Commission's report will include the findings mentioned in the FVO inspection reports. When this report has been concluded, I intend to present proposals to improve the transport of animals and the problem of insufficient enforcement of the travelling time limits will be addressed.
In conclusion, I assure you that animal welfare is very high on the Commission's agenda. I look forward to further discussion of these issues when I present the report on animal transport in the next few weeks.
Thank you for that response and for outlining the theory of what is meant to happen with this directive. As the Commissioner has indicated, the reality is often quite different.
I want to ask in particular about the border post of Gorica between Slovenia and Italy. Over the years the Italian authorities have ignored the requirement of the directive and have done almost nothing to alleviate the suffering of live animals arriving from Eastern Europe.
The latest complaint submitted by the Euro Group for Animal Welfare in April this year resulted in the Commission agreeing, at long last, to take out infringement proceedings against Italy. I would like the Commissioners to say a little bit more about the specific issue of infringement proceedings against Italy. What is the progress of this? Has it started and, if not, when will it?
In relation to candidate countries I can tell you that meetings have taken place with them in relation to this issue of transport of animals and preliminary agreements have been reached. The view of the Commission has been made known and noted.
In relation to Italy, I have had an informal conversation with the relevant minister on this issue. He has indicated to me his concern to ensure improvements in the area. We are considering infringement proceedings in relation to this Member State but no such proceedings have been initiated as yet.
This is a related question. Perhaps it is not related to the issue of the transport of animals over long distances, but to that of transport to abattoirs and what happens before then.
By adopting a number of reports, we in Parliament have embarked upon the long road towards making food in Europe safe. When does the Commissioner intend to produce draft directives to make animal husbandry safe, that is to say the breeding of animals, how we treat the animals we eat, how we transport them to abattoirs etc.? When will these directives be part of the long chain?
. As I indicated, the Commission is currently working on a report on the operation of an animal transport directive in the Member States. This report is at an advanced stage of preparation and will, I hope, lead to further proposals for improvement in the existing situation, in particular in the existing directive.
We discussed this issue previously at my meeting with the Green Group. The report will be transmitted to Parliament in due course.
Question No 10 by (H-0755/00):
Subject: Adverse effects of imports of genetically modified seeds on cotton cultivation Imports of cotton seeds contaminated with small quantities of genetically modified seeds originating chiefly from the USA have caused serious problems for cotton growing in Greece and will have adverse long-term consequences. These problems have arisen because the EU and the Greek government have deliberately neglected to set up the necessary Community or national legal framework to prevent imports of seeds and propagating material contaminated with genetically modified organisms from third countries.
Since the above omission has still not be rectified, despite the adverse consequences it has caused, will the Commission say what measures the EU intends to take to prevent imports of seeds and propagating material contaminated with genetically modified organisms in future ?
Under the current Council Directive 92/20 on the deliberate release into the environment of genetically modified organisms, products containing or consisting of GMOs may not be placed on the market unless consent has been given under the provisions of this particular directive. Although this is not yet reflected in the relevant Community seeds legislation, this principle would apply also to those seed lots of conventional plant varieties of the different genera and species, including cotton, which contain impurities of EU-unapproved genetically modified seeds. Member States are responsible for inspection and control to ensure compliance with Directive 90/220.
The Commission White Paper on food safety has foreseen the need to amend the annexes of the existing directives on the marketing of seeds in order to first of all lay down the growing conditions and other requirements for purity concerning the adventitious presence of genetically modified seeds in seed lots of traditional plant varieties and secondly to lay down the details of the labelling requirements for seed of genetically modified plants.
The Commission services are currently preparing a draft Commission directive covering these issues and including cotton seed. However, in this year's spring sowing season the Commission was informed of interceptions of imported seed of conventional varieties of different species including cotton containing traces of GM seed. The Member States concerned reacted differently with regard to the interceptions. As far as the measures taken by the Greek authorities are concerned, I would also refer to the answer given my colleague, Mrs Wallström, to Oral Question H-742/2000.
The Standing Committee on seeds and propagating material for agriculture, horticulture and forestry has discussed a plan for coordinated and harmonised interim action in respect of GM seed impurities in seed of conventional varieties. Under this plan the Member States would immediately organise testing of a significant number of seed lots of conventional varieties to determine the presence of GM seeds until the coming into force of related new Community legislative measures.
A set of criteria was identified to establish a common approach for sampling and testing for the presence of GM seeds and for appropriate action in the case of detection of GM seeds. The criteria are currently under discussion. This interim action plan is designed to cover the period until the coming into force of related new legislation in order to avoid an unsatisfactory situation similar to that earlier this year in the forthcoming sowing seasons.
Our question was clear: what measures is the Commission taking? The Commissioner has told us about some general measures that are going to be taken. But he did not mention a single substantive, practical measure to prevent the importation of GM seeds. How are we to interpret this? Of course, we may get an expression of wishes, as today, and of good intentions. But there continues to be a lack of any practical measures to prevent imports from the United States and from third countries of genetically propagating material infected by genetically modified organisms. I take the view, Commissioner, that you should ask, for example, that cargoes are accompanied by a supporting document, a certificate from a reliable, accredited international body or laboratory to testify that the imported seed lots are free from GMOs. But you are not asking for anything like this. This is a practical measure which you could introduce immediately.
I am pleased to report the Standing Veterinary Committee responsible for seeds held a number of meetings in June, July and September on this particular issue with a view to reaching an interim agreement between Member States as to how to deal with this kind of situation, pending the enactment of the legislation that I referred to. Active consideration is therefore being given to this issue and an attempt is being made to seek agreement with Member States as to how to address this particular problem. That, in my view, addresses the short-term aspect.
The long-term aspect, referring to the issues you identified in your supplementary question, is the subject of ongoing work at the moment in my DG and the particular issues you referred to - issues such as labelling and traceability - are being addressed. These are important and complex issues which deserve full consideration and I am happy to tell you that they are being considered in that light.
Question No 11 by (H-0774/00):
Subject: Health and safety warnings relating to the private use of visual display units Further to my exchange of letters on this issue with Commissioner Byrne, can the Commission give a firm commitment that it will further examine whether a Directive is required to provide health and safety advice to parents and teachers whose children/pupils use computer equipment either at home or at school? Can the Commission give an indication as to when it will announce the results of its examination of this area? Finally, can the Commission comment on the progress made by Member States who, pursuant to Council Resolution of 17 December 1998, were encouraged to consider developing voluntary agreements between manufacturers and consumer associations on the production of informative and consumer-friendly operating instructions?
This is a matter which, strictly speaking, falls largely within the competence of my colleague, Mr Liikanen. However, having consulted with his services, I am in a position to inform you that essential safety requirements concerning computer equipment to be used privately or in the working place are prescribed by a directive relating to electrical products, the Low Voltage Directive, as well as by the Directive on Radio Equipment and Telecommunication Terminals.
Specific standards have been developed by standardisation bodies on a number of these safety aspects. There are also some safety requirements for eye protection at work in the Directive on the Safety in the Workplace but none yet for private use. Moreover, the Council recommendation on the limitation of exposure of the public to electro-magnetic fields is applicable to safety aspects of computer equipment. Concerning these aspects, the Commission has already prepared a mandate for the standardisation bodies to draft standards on the use of computers over long periods.
As far as advice to be given to parents and teachers, whose children and pupils use computers, is concerned, manufacturers are obliged, under the present legislation to provide an instruction for safe use of the equipment if deemed necessary. The general product safety also puts an obligation on producers to provide consumers with information on risks.
This autumn the Commission will ask CENELEC to consider the development of standards on the effect on eyes of display units and computer screens for private use, as well as the inclusion of information and warnings for parents and teachers on this aspect. Ergonomic aspects will also be assessed to find if action at Community level is needed. At this stage the Commission does not consider that a specific directive is required to cover the issue of warnings for parents identified by the honourable Member. Standardisation can meet the concerns expressed. This is the same approach which has been followed to address, for example, the specific needs of the elderly and the disabled in relation to information and communication technologies.
For the more general question on the follow-up by Member States to the Council resolution on operating instructions for technical consumer goods, it should be noted that this resolution is addressed to Member States and to the economic operators and does not involve any specific follow-up by the Commission. However, the Commission will ask the Member States to provide information on the follow-up given the resolution.
Mr President, I am grateful to the Commissioner for that information and for some signs of progress in the study of this issue. Would he agree with me that it is a false distinction to draw here, however, between safety in the workplace and safety in the schoolroom or safety for a child working at home?
Is it not the case that there should be at least as much consideration given to the safety of people in the latter environment, particularly since, in the time since the 1999 directive came in we know a great deal more about the possible harmful effects of ionising and non-ionising radiation on young people?
From a logical point of view I entirely agree.The difficulty in this issue is that the Commission and the European institutions have far greater powers in legislation governing the workplace than in, for instance, legislation governing private homes. The answer to your question is that the Commission's powers do not extend that far.
Questions to Mr Patten
As the author is not present, Question No 12 lapses.
Question No 13 by (H-0728/00):
Subject: Maryam Arubi sentenced to death by stoning for adultery Is the Commission aware that Maryam Arubi (30), found guilty of adultery, was sentenced to death by stoning under the Iranian penal code based on the Islamic sharia? Could EU representatives and representations abroad take this serious human rights situation in Iran into account when the forthcoming UN resolutions are being prepared and adopted, including those being drawn up at this moment for the Millennium Summit?
Maryam Ayubi's case is extremely disturbing. As the honourable Member knows, Iran's penal code is based on Islamic sharia law. The death sentence is widely used. The Iranian authorities are well aware of our opposition to the death penalty. We have repeated that position on numerous occasions. In February 2000, the European Union asked Iran to introduced a moratorium on the death penalty in the wake of death penalties handed down against four student leaders.
We have no reports as to whether the death sentence on Ms Ayubi has been carried out. According to European Union diplomats in Teheran, however, no death sentence by stoning has been carried out in Iran during the last three years. The Commission is very concerned at the poor human rights record in Iran in general. The Iranian authorities are well aware of the importance we attach to these issues. The recent parliamentary election in Iran will we hope offer an opportunity to develop a more productive dialogue on human rights with the Iranian government. In doing this we will regularly review the progress of reform in Iran including in the field of human rights.
In the third committee of the 55th session of the UN General Assembly a resolution on Iran is being prepared and the presidency has informed Member States of meetings with the Special Rapporteur of the Human Rights Commission. Consultations are continuing to determine the European Union's position which will of course reflect our deep concerns regarding the situation in Iran.
Mr President, I would like to thank the Commission for being receptive to my question. It seems incredible that today, in the year 2000, in a world which is globally interconnected, women are being sentenced to death for adultery. If Maryam did not live in a theocratic regime she would be free, she could enjoy the right to life, but as she lives in Iran, she will be stoned to death. The Spanish Prime Minister - Mr Aznar - is to make an official visit to that country in October. Perhaps he will shake hands with President Khatami. Commissioner, is it not inconsistent for us to form friendships and ties with regimes which violate human rights in this way, to the point of stoning its women to death?
This is the thirteenth time under the Khatami regime. Is that not inconsistent? You know as well as I do that there are many ways of exerting political influence. What will the Commission do in this case?
Whatever the allegations made against Ms Ayubi or against anyone else, nothing in my judgment can justify the death penalty, let alone the death penalty by what is called lapidation which is a rather cleaned up way of referring to stoning. It has to be said that if we avoided any political contact at all with governments or regimes whose human rights record we profoundly disapproved of, there would be a lot less foreign travel by governments and heads of government. It is only by talking to people like President Khatami that one is able to get across our deep human rights concerns. My own view is that we should continue to argue our position on human rights with considerable vigour. We should do that bilaterally with the Iranian government and, where appropriate, in international fora and we should certainly give every encouragement to those more moderate elements in countries like Iran who believe, as the honourable Member and I do, that human rights are universally valid and not some colonial implant.
Question No 14 by (H-0745/00):
Subject: Burma Aung San Suu Kyi, the opposition leader and Nobel Prize winner, has ended up under what amounts to house arrest, and all contact with outsiders has been forbidden by the country' s military rulers. The EU has deplored her treatment and might cancel a planned delegation visit to Rangoon later this year. Does the Commission take the view that constructive engagement with the Burmese Junta has any value? In view of what Aung San Suu Kyi continues to endure, will the Commission' s view be that the EU should not attend the EU-ASEAN Ministerial Meeting on 12-13 December 2000?
I am delighted to say that I agree with you Mr President, and agree with the honourable Member.
The record of the Burmese regime remains appalling. Like Members of this House and decent civilised people the world over, the Commission deplores the continued violation of human rights by the military regime in Burma, in particular the extra-judicial killings, the widespread imposition of forced labour and forced displacement of local populations, as well as the repression of political opponents and the prevention of the free functioning of legitimate political parties.
The regime's treatment of the Nobel Laureate, Aung San Suu Kyi, is all of a piece with their treatment of the Burmese people. The dignity and courage with which she responds is an inspiration to all of us and a symbol of hope to the people of Burma of a brighter future.
I join with the honourable Member in expressing my admiration of Aung San Suu Kyi and her fellow members of the NLD. Today Aung San Suu Kyi is now under de facto house arrest. Even when this is relaxed, as we hope it soon will be, she will be far from free as we are now wearily familiar with the array of wholly unjustified restrictions that the regime maintains on her freedom of movement. These restrictions apply sometimes in an even more draconian way to the National League for Democracy. The NLD is a legal political party but it is subject to continual harassment and its members are routinely subject to arbitrary arrests.
I am particularly concerned by reports that party members, waiting with Aung San Suu Kyi at Rangoon station two weeks ago, were attacked and even chloroformed before being evicted from the station premises.
The Commission remains convinced that a lasting solution to the current situation must be based on agreement between the regime, the democratically elected opposition and the representatives of the ethnic minorities.
Aung San Suu Kyi has long pressed for such a dialogue. We continue to support fully the desire of the General Affairs Council to establish a meaningful political dialogue with Burma in order to express forthrightly the European Union's concerns and to press for change.
The agenda for the EU-ASEAN ministerial meeting in Vientiane in December is due to include an open discussion on the situation in Burma with our ASEAN partners. It offers an opportunity to express our concerns firmly, directly and in detail to the representative of the SPDC. The EU's attitude towards that ministerial meeting in Vientiane and indeed, whether it should take place at all, or at what level the EU should be represented at it, will depend on developments in Burma between now and December. We will be watching developments closely but we should also be clear that the December meeting is about the EU's political relations with ASEAN as a whole. We do not want to permit the generals in Rangoon to be allowed to hold that relationship hostage. We are determined not to let the behaviour of the regime in Rangoon prevent us from developing our relations with the other nine members of ASEAN.
Thank you very much, Commissioner, for that comprehensive answer. Can I assume from your answer that the Commission still believes that constructive engagement has any value? After the catalogue of terrible events that you have just given us, it seems to me that constructive engagement has seen its day.
Do you not think that we should now be exploring other ways of tackling the problem of our relations in Burma? Should we not be looking at investment issues as the French Government are doing? Should we not be challenging the whole tourism issue as the British Government has been doing? If the European Union is not prepared to call for economic sanctions then why not, for instance, suggest that the SPDC should be challenged in the UN and its legitimacy as the Government of Burma challenged in the UN General Assembly? I wonder if you consider that a viable option for the Commission and the Council at this time?
As the honourable Member knows, we have taken a number of tough measures in relation to the regime covering issues like visas and assets. There is a serious argument about whether one should go further. Speaking for myself, though I have always wanted to go to Burma and particularly to see Bagan, I would not dream of going to Burma in the present circumstances and I would advise other people similarly.
When it comes to the overall question of trade and investment, I will be absolutely candid with the honourable Member about my assessment and about my concern. My assessment is that the main reason why there is not more investment in Burma is the policies pursued by the regime there. So long as a regime like that is behaving in that way, it would be extraordinary if anybody was to think that it made much sense to invest there.
My other problem, whenever I think about or talk about sanctions, is a concern about how smart sanctions ever are in practice. The living conditions of people in Burma, thanks to the appalling government under which they suffer, are bad enough as it is and I would not like to do anything that made those living conditions worse. So I am reluctant to go further on trade or to advise further action on trade or investment.
As for further declaratory political action, I am always prepared to consider the case for that. This is where the whole question of whether or not it is worth engaging in a dialogue is one that has to think about very carefully. For example, if we were to send a commission still to Rangoon we would only conceivably consider doing so if there was a guarantee that a delegation could meet with Aung San Suu Kyi, if there was a guarantee that it could meet with her party colleagues, if there was a guarantee that it could also meet with the ethnic minority leaders. In those circumstances it may well be that a mission would be justifiable. One has to discuss issues like this with the balance of advantage very much in mind as to whether or not it really is going to provide some discernible positive effect if one connects with people who pursue policies which most of the rest of the world regards as being appalling.
One last point. I think it is very important that the ASEAN countries themselves put pressure on Burma. Burma is exporting instability to the rest of the region, it is exporting drugs, it is exporting HIV/Aids, and I hope the rest of the region will do what it can to change policies in Rangoon.
I was very glad that the Commissioner mentioned the ethnic minority groups and the need to open a dialogue with them. In practical terms can he tell us what, if anything, the European Union can do about a policy which has been virtually one of genocide over many years towards the Karen, Shan, and other minority groups?
Mr President, apart from the political measures that we have already discussed, the most practical thing we can try to do is to provide some humanitarian assistance. We have been trying to do that through NGOs. There are many living in wretched conditions outside the country in refugee camps and others living in wretched conditions within the country. I hope that we will be able to continue to provide humanitarian assistance to them, but obviously what is most important - this would encourage them to return from Bangladesh and from other countries in the region - what is most important is that there should be a political settlement which recognises those rights as well as the rights of those who were democratically elected over ten years ago and whose election was swept aside by the generals.
Question No 15 by (H-0769/00):
Subject: Democracy in Kosovo What is the Commission' s view of the local elections in Kosovo and the development of the various democratic forces in the run-up to them, and what are the region' s medium- and long-term political prospects?
Mr President, the Commission fully supports the decision of the UN Secretary General's special representative for Kosovo, Bernard Kouchner, to hold the Kosovo municipal elections on 28 October and the efforts of the UN mission in Kosovo, UNMIK, to organise these elections.
Within the UN mission, OSCE Pillar III of UNMIK has lead responsibility for the elections. EU Member States provide the bulk of the OSCE budget, and the European Commission has also provided EUR 5 million for equipment for the registration process. The European Commission has full confidence in the ability of UNMIK to implement the results of the municipal elections in the short and medium term. The elections are an important step in involving the people of Kosovo in the running of their own communities.
Commissioner, first I want to ask about the Commission' s approach to the preparations for these elections, whether there is (a) any support for the parties, (b) training of local politicians and (c) support for the media in connection with the municipal elections? So these are the three points in relation to support. Moreover I think that following the Serbian elections, Kosovo must also be given a democratic platform beyond the municipal level. So I would like to ask the Commissioner when he thinks a general election could conceivably be held in Kosovo, since that would surely be necessary in order to create a negotiating partner for Serbia with a view to a future settlement in this region.
The most important thing for the stability of the region is that what everybody recognises was the election result in Serbia or FRY ten days ago is recognised by Mr Milosevic who, if he was to recognise that election result, would be out on his ear immediately. That would have a considerable effect on the whole region.
As for elections beyond those for the municipalities, we must take one step at a time and ensure that the elections for the municipal administration are properly conducted and involve the people of Kosovo more in managing their own affairs. One thing we can all be certain of is that the electoral process in Kosovo will be fair, unlike the electoral process in Serbia.
The OSCE is responsible within UNMIK for the election organisation and for the sort of issues which the honourable Member referred to. It is worth recalling that EU Member States, as OSCE members, pay about 67% of OSCE's budget. That does not count any other bilateral donations that they may be making to particular projects. We have provided from the Commission EUR 5 million for registration and identity card equipment.
When I was in Kosovo the other day I was very struck by those who told me that the initial stages of the election campaign had been conducted with considerable professionalism and style. They referred to some of the election meetings, for example, that they had gone to. Maybe they do not yet have decorous televised debates with Jim Lehrer, with everybody avoiding being rude about one another, but they certainly have started their election campaign with a good deal of brio. I hope that will continue, that the election process will produce results in which everybody in Kosovo from every group will be able to feel that they are sharing in the administration of their local communities.
I would like to dwell a little on the answer given by Mr Patten on the elections in Serbia. I happened to be there together with 200 other election observers from 52 countries. Regardless of the opinion one may have about the regime there, I have to say that the elections were beyond reproach. I can tell you that these elections were conducted democratically, and were better than elections in our own countries, which I have happened to take part in or observe on many occasions. The issue, Commissioner, is not whether Mr Milosevic will accept the outcome of the elections. The question is whether the leader of the opposition, Mr Kostunica, will accept the results, and whether he will go to a second round next Sunday in order to complete the elections and to give the people of Serbia, the Yugoslavian people, the opportunity to decide on their future, without interference from you and without interference inside Serbia. As regards Kosovo, it would have been better had it taken part in these elections, which were simultaneously presidential, parliamentary, regional and municipal elections. This is how the European Union could help to remedy the situation, and also by putting an end to the genocidal sanctions which are still in place today.
I must put the point very gently that I am not sure that many people in Europe would recognise the description of the elections in Serbia which has just been given by the honourable Member. Even fewer people in Serbia would recognise the description of the electoral process which has been given.
The people of Serbia - including, I suspect, Mr Milosevic - know perfectly well who won the elections on the first round, which accounts for the fact that Mr Kostunica not unreasonably has argued that the election process should now be recognised and he should enter into the responsibilities for which the people of Serbia have clearly elected him. The sooner that happens and the sooner Serbia can rejoin the European family the better, as far as I am concerned. Whether, when that happens the honourable Member will be looking back nostalgically to the days of Mr Milosevic, we will see. Most of us believe that Mr Milosevic has played a signal and criminal part in the instability which has wracked the region for the last decades, which has produced countless deaths, misery and impoverishment. The sooner he goes the sooner the people of the whole region can look forward to a brighter future which will include rather fairer elections than the ones that Mr Milosevic recognises.
That concludes Question Time.
Questions 16 to 44 will be replied to in writing.
(The sitting was suspended at 7.45 p.m. and resumed at 9.00 p.m.)
Arms trade code of conduct (continuation)
The next item is the continuation of the debate on the report (A5­0211/2000) by Mr Titley, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on the Code of Conduct on arms exports.
Mr President, I congratulate Mr Titley on his report, as others have done earlier today.
As many of us said at the time in 1998, we saw the code of conduct as a very important first step towards having common and responsible arms export policies. But we saw it as a beginning and not by any means the end of the process. It is important to recognise that, at a time when our European concerns can seem somewhat abstract and rhetorical, controlling weapons is a real way in which Member States' governments, the Commission and Parliament can demonstrate the positive benefits of being able to work together here for a common approach to arms control.
Now we have to look at how we can further strengthen that code of conduct and in particular make it legally binding. We see dealers buying Cold War weapons in Eastern Europe, flying them into African war zones and creating terrible suffering. It is important to develop ways in which EU candidate countries can be brought into the information exchange and into consultation mechanisms. Candidate countries should also be involved in discussions on the further development and strengthening of the code.
Secondly, it is important that we reach a common understanding of what the code's criteria actually mean in practice. The acid test of the code will be whether it deters undercutting. There should be in-depth multilateral consultations before one country can grant a licence that another has rejected.
In a democratic Europe we have a right to know which countries are selling arms and where. Therefore all Member States have to publish arms reports. What we would like to see is a consolidated European report which should be published and scrutinised by this Parliament. All proposed transactions organised by arms brokers should be subject to the licence approval of national governments and all countries should require all arms broking activities to be licensed.
Finally, arms fuel conflicts all over the world. We urge our governments in Europe to tighten up the controls on the movements of these lethal weapons.
Mr President, the European defence industry is important, but at least as important is world peace. Mr Titley' s report provides a balanced response to this recurring theme. It argues in favour of better and stricter controls in the arms trade and greater transparency. It is, for example, necessary to develop better marking and tracing techniques for arms, by analogy with car coding. This must be done in a harmonised manner and at international level. Only in this way can obscure and illegal practices be traced and penalised more easily because - and this appears to me to be the key problem - the discrepancy between the legal and illegal arms trade is becoming increasingly smaller. The globalisation of world trade makes arms cheaper, more readily available and more difficult to trace. According to Oxfam, fifty-five percent of the total trade in light weapons is illegal. Needless to say, a stricter code of conduct only makes sense if the Member States assume their own share of the responsibility. In certain air- and seaports, arms control leaves a great deal to be desired. In addition, cooperation with candidate countries must be stepped up in this area. They may subscribe to the code, but in certain cases act as the hub of the illegal arms trade. Some will claim that the code of conduct is not ambitious enough, but it is better to have a code of conduct which is flawed than not to have one at all.
In any event, future annual reports should contain more complete and transparent information, and the code of conduct should become legally binding in due course. This code of conduct is a first step in the direction of greater coherence, but I share the rapporteur' s hope that we will not leave it at that.
Mr President, the real solution to the whole problem of arms exports and arms production is that we should convert to non-weapons production. We are in the 21st century now. The technology and expertise that is available should be used for something constructive in society, something that will benefit people rather than something that is going to annihilate and destroy people. We should be focusing on the conversion to non-weapons production instead of on how we will compete with the other weapons manufacturing countries around the world. Countries with very few resources and very little money are coerced and forced into buying weapons when they should be using that money for social and health problems in their own countries instead of contributing to insecurity in the region and in many cases to the abuse of their own people with these weapons. We only have to look at Indonesia and the fact that the European Union could not wait to lift the arms embargo, or to not reinstate it. That was deplorable.
If you look at the other countries in Europe which are now getting involved in the arms industry it is extremely disturbing. I come from Ireland, which has a track record of non-weapons production and no involvement in the arms industry. Now I find that contracts for arms and components for arms are increasing every year. In Northern Ireland, where there is a so-called peace process one of the big companies that has come there and been welcomed with open arms is Raytheon one of the biggest arms manufacturers in the world. That is a complete contradiction in terms. We should tackle this. We should keep the arms industries out. That is not where we should be providing jobs. We should be providing jobs for people in something that is constructive and positive for society.
Mr President, ladies and gentlemen, the fact that we are debating the code of conduct is a positive step. Nonetheless, several legitimate questions arise. Is it possible for those who used their weapons in Yugoslavia to murder civilians, destroy buildings and bridges, and cause irreparable destruction to the environment, and those who murdered, and continue to murder, children in Iraq, to be really interested in arms control? Is it possible for those who acknowledge that the European arms industry is important both economically and strategically to be sincere when they say that the external actions of the European Union must be inspired by the values of democracy and the protection of human rights?
Rather, as has already been said, they are far more concerned that their weapons will end up in the wrong hands, or that their acts of aggression will accept enemy fire from weapons they have made themselves. But the weapons are already in the wrong hands, and we would be deluding ourselves if we believed that procedures such as the code of conduct could put a stop to the acts of aggression and crimes of the new order of things. We are convinced that the existence of the code of conduct is not the result of the philanthropic feelings of those who inspired it, but of the intensified resistance of people against the barbarity of imperialism. We place our hopes for a world without conflict and weapons in the universal, peaceful and, more generally, popular movement.
Mr President, special attention deserves to be paid to the European Parliament' s first report on the export of arms since the Member States adopted a Code of Conduct on this matter in 1998. If the European Union' s action beyond its borders is to be coherent in the way that the European Parliament never tires of asking that it should be, must not the priority of the arms-exporting States, in a sphere ultra-sensitive to public opinion, be that of simultaneously paying attention to human rights, conflict prevention and the European Union' s external security?
Our rapporteur, Mr Titley, is proposing a bold resolution to Parliament. He emphasises the entirely inadequate nature of the code of conduct which, it should be remembered, is non-binding. The code ought therefore to be made legally binding. Controls must be tightened up, and the ultimate use to which exported arms are put must be strictly monitored In a word, the trade in death must stop.
The supervisory mechanism must above all be extended to the light, small calibre arms used in a great many regional and ethnic conflicts throughout the world, which are often turned against the civil and military personnel of EU countries.
Finally, Mr Titley proposes cooperating with the United States - and why not, I might add, with Russia and China too? - in order to devise a common approach to conventional arms export controls similar to that established for chemical weapons control. The five permanent members of the Security Council, who are supposed to watch over our security, should listen to these proposals and negotiate an arrangement truly worthy of the twenty-first century as quickly as possible.
Mr President, I fully share the hope and the opinion of Mrs Morgantini and Mr Brie, whose first amendment clearly states that the Union' s aim must not merely be to establish a code of conduct on arms exports, but to work for international disarmament and to end the arms race altogether. This should be the European Union' s fundamental objective.
Whatever the case, arms exports exist and it is therefore useful and it is a step forward to have a code of conduct on arms exports, which sometimes run counter to the principles that should be the identifying features of the European Union: conflict prevention and the defence of human rights. We should therefore take this opportunity to make the code more efficient and to ensure that our young soldiers engaged in peace missions do not have to confront, as they occasionally do, arms exported by the European Union.
There are four issues which we should examine thoroughly. Firstly, given the diversity of policies within the Fifteen Member States of the European Union on controlling arms exports, we should seek to bring about the extension of the binding agreement that was signed by six Member States in July of this year. There should be greater transparency to improve monitoring of this trade, a legally-binding code and, finally, Mr President, a ban on the manufacture, promotion or sale of any equipment designed for torture, cruelty or the death penalty.
Mr President, I believe that the Titley report and the code of conduct, which we are debating together today, are two initial steps in the right direction. Of course, we must regard them as just a starting-point. I would like to make a few general points, which I think may contribute to the debate.
The arms trade is characterised by the fact that the major purchasers are poor countries, which seem to be able to find the money for arms but not for anything else. This should trouble us, since the money comes from smuggling, from the sale of drugs and from a compliant banking system. But the sale of weapons is often made easier by the dealers themselves.
I believe that it is not enough for us to seek out the end user. We must seek out the producers, who must be made to defend themselves and to explain what they have done with their entire weapons production, because usually weapons smuggling starts with the producer and not with any other sector. I would like to add that, in addition to the countries of the European Union, all the countries of Central and South-Eastern Europe that have close ties with the EU, Cyprus, Canada and others have contributed to this positive development.
However, Amendment No 21, which I do not agree with because of the way it is worded, gives me the opportunity to say that Turkey, to which this amendment refers, must send a representative to appear before this House to explain its position to us. This may seem like a different issue, but it is not. We cannot take practical decisions based on false information and distorted realities. This relates to the specific statement made about Turkey' s behaviour in this regard. Anyway, I repeat what I have already said: Parliament cannot waste time debating an issue without a representative from the Turkish Government providing answers to our questions. Without these answers, we are simply struggling to take practical decisions based on false information and assessments.
Mr President, I do not know whether to laugh or to recoil in horror at this report. If it were adopted, it would show up the European Parliament for what it is and for what it is good for. We have a situation in which the sale and manufacture of arms constitute a massive waste for humanity, a situation in which the market for this highly individual trade consists of present, future and potential wars of a kind which tear the world apart, and in which arms expenditure and local wars are an exacerbating factor in the underdevelopment of a large part of the planet, and yet the European Parliament proposes to regulate, and lend moral legitimacy to, a trade that has no use for ethical codes and regulations.
The report even has the temerity to present arms exports as a means of preventing conflicts, combating poverty and promoting human rights. The weapon used to target and kill a Palestinian child in cold blood is no doubt a product of the duly regulated, ethical arms trade, as no doubt were the bombs dropped upon the former Yugoslavia and the fragmentation mines left in Africa. Given that armaments are the flagship product of international trade and a huge source of profit for a number of large industrial groups which like to think they are respectable, the only role left to the European Parliament is that of attaching the fig leaf of hypocrisy to the traffic in arms and the loathsome state of affairs which enables it to thrive.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Separating financial control functions
The next item is the report (A5-0260/2000) by Mr van Hulten, on behalf of the Committee on Budgetary Control, on the proposal for a Council Regulation amending the Financial Regulation of 21 December 1977 and separating the internal audit function from the ex ante financial control function (Article 24, paragraph 5, of the Financial Regulation) (COM(2000) 341 - C5­0293/2000 - 2000/0135(CNS)).
Mr President, I am pleased to see so many members of the public here today because, as everyone up there can see, there are very few people down here at this time of night.
Today's debate marks an important step in the reform process that was initiated by the Prodi Commission just over one year ago. It is the very first legislative proposal to be considered by this House as part of the reform package. The proposal to separate the internal audit function from the ex ante financial control function flows directly from the recommendations formulated last year by the Committee of Independent Experts, which Parliament endorsed in my report of 19 January of this year.
This draft legislation is more important to the future of the Commission than its less than thrilling title suggests. In its first report the Committee of Independent Experts stated that internal control and internal audit were entirely separate - even conflicting - activities, which do not belong in the same department. They reached the conclusion that a priori control and internal auditing are activities which employ completely different techniques and address completely different concerns. The arrangement whereby they have been kept together within the same DG should be reviewed. Internal auditing must play an effective supporting role in the service of the Commission so that the latter can exercise its responsibilities. With that aim in view, the human resources allocated to internal auditing should be greatly increased. In addition, internal auditing must take its place independently.
The Court of Auditors took the same view in 1997, when it wrote that there was a latent conflict between the power to grant approval - and thus expenditure - and the responsibility for subsequently evaluating the same expenditure in accordance with the criteria for sound financial management.
The Commission's fast-track proposal seeks to implement the recommendation of the Committee of Independent Experts by creating an internal auditor who operates separately and independently from the financial controller. I have no doubt that its implementation will be one of the keys to the success of the reform package announced by Vice-President Kinnock in April.
I am proud of the fact that the Committee on Budgetary Control has been able to agree unanimously on a draft opinion within a very short period of time. Many thanks, therefore, to the other members of the committee for their help and in particular to Mr dell'Alba, whose work as rapporteur for the Committee on Budgets proved invaluable. Let us hope that the Council will now take a leaf out of our book and develop the same sense of urgency.
While our committee welcomes the broad gist of the Commission's proposal, my report presents a number of changes which must be made in order to make the proposed separation of powers work.
I cannot help but feel that in the race to produce a proposal within the time limit set by the Reform White Paper, the Commission failed to focus properly on the detail. The changes proposed by our committee are designed to clarify the Commission's text, to impose certain minimum reporting standards and to tailor the text more closely to the specific circumstances of the different European institutions, all of which are affected by any changes to the Financial Regulation.
First, the division of responsibilities between the financial controller and the new internal auditor must be clarified. It is not enough to state that an internal auditor must be appointed. The Financial Regulation must also contain a job description. Our committee's amendments seek to draw a clear distinction between the role of the financial controller who remains responsible for ex ante financial control, and the internal auditor, who is responsible for ex post control, and in particular reporting on the quality of management and control systems.
Secondly, the Commission's proposal would have the effect of making the appointment of an internal auditor compulsory for all institutions. While this makes sense for an institution with a large operational budget or those with a relatively large administrative budget, such as the European Parliament and the Council, it does not necessarily make sense for the other small institutions which have a financial control staff of no more than four. While these institutions must have the option of appointing an internal auditor, it is sufficient to impose certain minimum audit requirements on the financial controller. It must be clear, however, that this distinction can only apply during a transitional period. When the recasting of the Financial Regulation is completed, hopefully within one to two years, it must apply fully to all institutions.
Some members of the committee have argued that the appointment of an internal auditor should be made compulsory for all institutions at this stage. Of course such a notion has superficial appeal, but if it leads to the appointment of at least 20 additional officials without a clear prospect of direct efficiency gains it should be resisted. It is important, however, that institutions which do not employ an internal auditor take the job of internal audit seriously. I was surprised to discover that in at least one of the smaller institutions no audits were carried out by the financial controller despite the clear requirement to do so in the Financial Regulation.
The third change to the Commission's proposals contained in my report is therefore the spelling out of a minimum reporting requirement. One of the problems Parliament has faced in recent years is a lack of standardised information on financial control from the institutions. I therefore propose that both the financial controller and the internal auditor should produce annual reports detailing their activities.
Finally, institutions must learn from each other instead of constantly reinventing the wheel. My report proposes that the annual internal audit report produced in one institution should be made available to all other institutions to enable them where appropriate to apply the conclusions arrived at elsewhere to their own management and control systems.
As I have already reminded the House, this proposal is only the prelude to a full recasting of the Financial Regulation. Parliament has not yet received the official text of the proposal but we have been able to see a preliminary version of the text and although I hope the full text will be forwarded to Parliament soon I also understand the Commission's wish to ensure that the text is legally and linguistically watertight. It is a very substantial document. Some in Parliament have already referred to it as the "beast", but it is going to be one of the most important items of legislation before us during the term of this Parliament.
One of the key changes advocated by the Commission is the abolition of the system of ex ante financial control. This proposal does not meet with unanimous approval in this Parliament as, the Commissioner well knows. Many Members are concerned that the existing system of financial control will disappear before a new system which now exists only on paper has been proven to work. We have therefore asked the Commission to give us an undertaking that during the transitional period which is about to begin the system of centralised ex ante control will be maintained and will not be affected by the introduction of the internal audit function.
I would ask the Commission to confirm today the undertaking it has already given Parliament in relation to this point. I would, however, like to make my personal point of view very clear. I welcome the proposed change in principle. As the Committee of Independent Experts pointed out last year, most of the irregularities highlighted by the committee stem from decisions approved by the financial controller, that the supposed quality guarantee provided by the approval is a myth and put forward two strong arguments for changing the system. First, ex ante checking, whether it be universal or based on sampling, is unlikely to be a cost-effective process. The effort put into checking all transactions is clearly disproportionate, while sampling is unlikely to have sufficient deterrent effect. The second and fundamental principle is that any retention of ex ante control runs up against the crucial objection that, de facto if not de jure, it displaces responsibility for financial regularity from the person actually managing expenditure to the person approving it.
Although the Court of Auditors has never explicitly backed abolition of centralised ex ante financial control and we have yet to hear its views on the proposal at present before us, it has raised the possibility of moving to a different system. In its 1997 opinion it wrote: "As for completely abolishing the requirement of prior approval, this would not be acceptable unless it were to be replaced by other procedures that provided at least equivalent safeguards and that could also involve financial officials other than the financial controller." The Commission's challenge will be to convince Parliament that it can create those safeguards.
Mr President, this evening, we are discussing the tightening of controls on expenditure by the European institutions. An important topic, I might add, as Europe has a bad reputation among its electorate in this area. Too much European money disappears to unknown destinations, both at Brussels level and within the Member States. The objective of the Commission proposal we are discussing today is to separate the internal audit function from the ex ante financial control function.
The Van Hulten report is right to define further the discrepancy put forward by the Commission and sets the right tone for exchanging best practices among institutions. There might be some reservation with regard to the exception Mr Van Hulten makes in his report for smaller institutions where the appointment of auditors is concerned. However, I can understand the pragmatic reasoning behind this idea. I too believe that the staffing levels in those institutions are too low to warrant extra manpower.
I would like to pay special attention to one point in particular, namely the fact that the separation of ex ante control and the audit may not have any bearing on the position of ex ante control. After all, these are administrative-official institutions where the option of ex ante control remains an absolute necessity. This does not mean that permission must be gained from the financial director for the purchase of every single pencil. What it does mean, however, is that an assessment is carried out, according to modern methods on the basis of risk analyses, to find out in what cases of expenditure ex ante control is absolutely essential. It also means that ex ante control must still be required when the services request this. If this possibility were not to exist, this could lead to a situation in which people no longer dare take decisions.
Also important is that the ex ante control continues to be carried out independently, admittedly in a decentralised manner, but certainly not under the Director-General of the Directorate-General under scrutiny.
In summary, independent audits are compulsory but cannot be carried out without modern and efficient ex ante control. The two are strictly separated but jointly responsible for the sound supervision of the European institutions' expenditure.
Mr President, Commissioner, ladies and gentlemen, the Socialist Group in this House supports Mr van Hulten' s report and therefore also the unanimous decision and proposal from the Committee on Budgetary Control. So - nothing against an independent, internal audit service, to which we are giving the green light today with Mr van Hulten' s report!
A professional audit is an essential component of modern management in the public and private sphere. However, a good audit is not in itself a miracle cure. I will not name any names here, but one could give a whole list of companies where renowned auditing firms have attested that all is well, only to find a few weeks or months later that they have collapsed.
That is why I find it worrying that the Commission is obviously still intending, as before, to introduce the new audit service not as a useful complementary service but as a substitute for the traditional financial control. As previous speakers made clear, that means it is on a head-on collision course with a majority in this Parliament, which after all is responsible for scrutinising and assessing the Commission.
Nor, unfortunately, is the independence of the new audit service beyond all doubt. Under the so-called fast-track procedure we are discussing today, the Commission guarantees that independence, but the draft document on the general reform of the Financial Regulation, of which we already have a provisional version, is a step back again in that respect.
Why, for instance, Commissioner, does the Commission not want to grant the internal auditor the power to initiate proceedings before the European Court of Justice in the event of his independence being impeded? And is the independence of the internal auditor not also impeded if - even before he is appointed - a fait accompli is established by recruiting his staff in advance? We have other examples of where that leads. We need only think of OLAF. Here too the Commission faced the new director with a fait accompli by simply transferring the entire team of the former UCLAF task force to OLAF, even though it was clear that some of the officials were totally unqualified for the job. Result: the new director may come from the outside, but he immediately finds himself ensnared in a system that is already firmly established. I hope we will not see a repeat performance here!
I can understand the Commission wanting to show that it can produce quick results; but when you talk to Commission officials, you get the sense of a mood of growing depression over the past months, and not only among the so-called losers, for of course some people are bound to lose out in any reform. Like several Member States, I think there is still some doubt as to what this general reform will cost at the final count or what benefits it will produce. We are still starting out from the simple idea that in the end the purpose of reform is to achieve greater efficiency. Today we still do not know whether it will and until we do I would advise this House to take a rather sceptical view of the European Commission' s reform process. After all, we owe it to our voters!
Mr President, Commissioner, I would like to start by congratulating the rapporteur. I have a feeling that these kinds of topic, and this report, are right up his street, and I would almost go so far as to say that it is not a coincidence that this sitting is so well attended this evening.
The proposal under discussion is a direct result of the report by the Committee of Independent Experts. An internal control service is to be set up. Yet, my group feels it is too early at this stage to make a final decision on centralised ex ante control or decentralised ex ante control within the Directorates-General themselves. We need to give this some more thought and weigh up the pros and cons very carefully. I also believe that, as far as this is concerned, we need the advice from the European Court of Auditors. We cannot make a decision until we have the proposal on the new financial regulations, and within the framework of the discussion on these new regulations, a number of aspects will need to be laid down definitively.
We will be backing all amendments which help clarify the division between financial control and internal audits, as currently proposed. We are also in favour of providing information more effectively. In our view, there is one note of discord in the report, although this is not the view of the entire group, and that is the question: should internal control only be set up in respect of the Commission, the Council and Parliament, or should it also extend to smaller institutions? In my opinion, it should also apply to smaller institutions. This may not be practical - it is indeed the case that only a few people deal with financial control in those institutions, but the principle that the person who gives ex ante approval also self-assesses after the event is wrong. These two activities should always remain separate. This also applies to smaller institutions even though they have fewer staff. If we lay something down for large institutions, the neutrality principle proposed by the Committee of Independent Experts should then apply across the board. I am not in favour of making any exceptions to this rule.
Otherwise, my group is able to support all the rapporteur' s amendments, especially those which stipulate that annual progress reports should be compiled. Public opinion is so sensitive in this area that I feel this Parliament should deal with this topic every year, and not only at the discharge stage. It should also deal with the question of how matters can be improved in terms of control, and, in the light of public opinion, we cannot do enough about this.
Mr President, our group also supports the rapporteur and thanks him for his good work. I think the Committee on Budgetary Control held important discussions on this subject and the Commission would certainly be well-advised always to draw on that committee' s authority during the further reform process. I believe that constructive cooperation really can make a contribution to improving the reform.
We believe it is urgently necessary to modernise the management. We support the Commission' s steps in that direction. But we also have some criticism regarding the question of final control. We too believe there is a need to look again at the situation with regard to the independent final control. All this has to be brought together again in the form of overall responsibility on the part of the Commission. We also support those groups that are already thinking about extending the reforms to the small institutions. I believe the administration has to be modernised at European level in all the institutions. Parliament certainly still has something to learn too and there is room for improvement in its own procedures. We hope that in general with this process we will manage to restore European public confidence in the European institutions.
In future, the administration must be able to react more quickly. We expect great gains from that. In the past we often found that excessively lengthy decision-making processes disappointed the applicants and led to a loss of confidence in the European institutions. Modernisation can do much to allay that. But the annual audit report process is also important; it must not be confined to the discharge but must be continuous, in the form of annual reports through which we pinpoint where progress can be made, so as to restore confidence at that level too.
Mr President, Commissioner, Mr van Hulten' s report was very broadly endorsed in the Committee on Budgetary Control. No doubt the same will happen during the vote here in plenary. So, my compliments to Mr van Hulten, but may I also ask the Commission to interpret this endorsement correctly. By it we are showing that we continue to support the reforms it has embarked on. We want these reforms. They must lead to greater transparency and efficiency in the handling of the taxpayers' money and help improve the control systems. We need these reforms so that we can manage substantially to speed up the payments to the legitimate recipients of aid and at long last reduce the number of budgeting errors the Court of Auditors criticises every year.
Setting up an independent - and I emphasise the word independent - audit service is a step in the right direction and responds to Parliament' s requests in its January resolution on the reform of the Commission.
However, we want this audit to complement rather than replace the traditional financial control. That is another thing this House decided in January and confirmed again in the 1998 discharge. Unlike the internal audit, the traditional form of financial control checks budgetary processes even before agreements are signed and payments made. These ex ante controls are essential because, unlike their national colleagues, the Commission officials have wide discretionary powers in many areas of financial decision-making. Independent counter-checks are essential in order to avoid errors. If in future these audits are conducted decentrally and in a targeted manner for risk areas, we will also manage to prevent the controls from being too unwieldy.
It is essential for the financial controllers to remain independent, which means they must not come under the same directors-general they are checking. In short, the controllers must not be under the orders of those whom they are checking! Parliament has repeatedly made that clear too. Unfortunately, we are still waiting in vain for a signal from the Commission in this respect. I would ask the Commission to take the necessary steps together with Parliament! That is in the Commission' s interest too.
Mr President, I should like to begin by congratulating Mr van Hulten on this very thorough report, which has deservedly received the unanimous support of the other members of the Committee on Budgetary Control.
I wish to say, Commissioner, that this report is only an interim measure, which means that it is the first step towards building a bridge between our present system of control and the system that we would like to achieve through the reform.
The draft version of the reform of the Financial Regulation is still not available in all languages. Furthermore, the White Paper states, quite unnecessarily, that at the end of the interim period, the Council will be able to take into account whether or not the Financial Regulation has been approved.
The need for legal certainty requires us to bring forward the deadlines for this interim period, which has given rise to many reservations in this Parliament, since it seems that we want to have our cake and eat it; in other words, we want to move ahead, but without giving up the precautions that are currently in place. There are overlaps, which means that responsibility is being diluted. Expenditure is doubling but there is no assessment of posts, and so many people are doing the same thing. The staff involved are neither being given responsibility nor being motivated. This interim period, as stated in the White Paper presented by the Committee on Budgetary Control, is being extended indefinitely.
I urge you, Commissioner, to ensure that the interim period ends as soon as possible. We know what we want and it is the will of this Parliament, but it is crucial that the transitional period should not be extended beyond what is strictly necessary. I therefore feel that, when it comes to drawing up and suggesting the agendas for the Presidencies, you should not ask us to head straight for the objective we wish to achieve, regardless of the time needed to make the changes in the audit.
There has also been a certain carelessness, of which I am sure the Commissioner will take note, so that we will, as soon as possible, achieve the aim of this reform which we began with the van Hulten report.
Mr President, ladies and gentlemen, the Commission' s great reform project as summarised in the White Paper is primarily aimed at boosting efficiency, i.e., at making a real improvement in financial management, covering in fact every aspect of the budget. In future the money is to be spent in a more targeted and effective manner, and of course we also want a better guarantee that the funds are actually spent for the purposes decided by the budgetary authority.
That is the primary aim and my colleague, Mr Kinnock, has repeatedly set out all the steps we will take in seeking to achieve it, for the reform process consists of a great many measures. Let me point out that we have already implemented a large number of these individual steps, be it in relation to workplace definition or to setting up a central financial service in the Budgets Directorate-General, to name only two important ones.
We are now concerned with amending the Financial Regulation, a process which in fact only began in 1998 when people realised how important it is to conduct not only an ex ante control, but also an internal ex post control, i.e. to have an internal audit service. It is only since 1998, with the seventh amendment of the old Financial Regulation, that the independent financial controller has been responsible for both activities. Shortly thereafter, the Committee of Independent Experts informed us that this system is not the ideal solution either, because it contains latent conflicts.
Regardless of whether such conflicts have in fact arisen, there is a potential for conflict. That in itself can lead to the question whether the person who gave the go-ahead for expenditure ex ante really is in a position to conduct an accurate ex post control - with the necessary objectivity. If even the slightest impression could arise that the controller might no longer be independent, that is reason enough for us to split this function again. That is the proposal before us.
It has also been pointed out that this proposal should, of course, be incorporated in the general revision of the Financial Regulation, but since that revision will take quite a long time - if only because it is such a complex business - the Commission has asked for this single issue to be decided in a fast-track procedure.
On the question of the Financial Regulation in general, let me say very briefly that I really am very sorry that the revised version is still not available in all the languages. I personally will do my utmost to speed things up, so that Parliament finally has this document in all the languages.
I want to thank both committees - the Committee on Budgetary Control and the Committee on Budgets - for this intensive debate and in particular the rapporteurs, Mr van Hulten and Mr Dell' Alba, who was unable to be here today. I really do appreciate the fact that Mr van Hulten made such personal efforts to find a good solution for this change to the Financial Regulation and thus to get this key component of the reform up and running.
Turning now to the proposed amendments, let me say briefly that the Commission approves the insertion of the extra recital. This recital - as also the amendments to Article 2(a) that you proposed - relates to your concern, expressed here, that the financial controller' s function of ex ante control could be weakened during the transitional period. That will not be the case, because we have decided - speaking only in terms of posts now - that 80 posts will be available for this ex ante control during the transitional period. Let me point out again - since misunderstandings sometimes arise here - that ex ante control is in fact based on a sampling method. In the past, 10% of operations were controlled, which, however, accounted for 89% of the total budget. That is why this always has to be taken into account too. The percentage has now been cut to about 80%, but it is based on a risk assessment. That means that we have 100% control for some high-risk areas.
I can understand the concern that in the absence of this ex ante control - before the money is spent - a deficit could appear. Of course the Commission has taken note of Parliament' s concern here. So I can only underline again that we have developed a very accurate procedure for checking whether the individual Directorates-General that are to be responsible for this ex ante control in future are in a position to conduct it. Only if they are able to do so will we revert to sampling, to selecting, which is often controlled. Obviously that is a guarantee that must exist.
Let me say briefly that the Commission accepts Amendment No 2, which - most importantly - provides for an annual report by the financial controller, to ensure greater transparency. In my view, the concern set out in Amendment No 3 is also most important, namely that a differentiated approach should be taken to the different institutions. That means the Commission, the Council and Parliament must under all circumstances separate ex ante control from the independent audit service, while the small institutions, which do indeed have a far, far smaller operational budget, should be free to choose whether to separate them. That is, of course, also a question of experience. Perhaps it will be concluded at some point that this should be made compulsory; but for the time being it should be left to their discretion. I think that will also make it easier to implement this reform.
I really find this proposal so useful that I am only sorry I did not think of it myself. But that also shows how important it is for the Commission and Parliament to interact constructively. Let me therefore thank you for your proposals and your opinions.
Thank you very much, Commissioner Schreyer.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Parental control of television broadcasting
The next item is the report (A5­0258/2000) by Mrs Angelilli, on behalf of the Committee on Culture, Youth, Education, the Media and Sport, on the communication from the Commission to the Council, the European Parliament and the Economic and Social Committee: Study on Parental Control of Television Broadcasting (COM(1999) 371 - C5­0324/1999 - 1999/2210(COS)).
Mr President, Commissioner Reding, ladies and gentlemen, this report on the possibility of establishing parental control of television broadcasting in order to protect minors tackles an issue which is extremely important and topical, all the more so when we consider the growing number of television programmes on offer and the increasingly wide and increasingly uncontrolled distribution of the Internet.
To this I would add two further observations: on the one hand, the number of minors with direct access to televisions and computers is constantly increasing and, on the other, there is a worrying increase in the broadcasting of violent images - portraying all possible types of violence - both in television programmes and over the Internet. For example, last week in Italy, a racket trafficking paedophile pornography via the Internet was uncovered. This discovery was then broadcast on the television network. However, some of the images taken from the sites investigated were also shown, causing great consternation amongst the citizens over the unscrupulous use of such pictures, which are or were certainly inappropriate and harmful for the minors who were watching television at the time.
To return to the report, as you are aware, the European Commission is preparing a report on the implementation of the 'Television without frontiers' directive, to be published in the next few months. Guidelines and considerations on the protection of minors must be included in this report in an appropriate manner.
I would also like to point out that Article 22, Paragraph 2 of the directive explicitly specifies that all the Member States must take appropriate measures to ensure that broadcasts by television broadcasters do not include any programmes which might impair the physical, mental or moral development of minors, in particular programmes that contain pornography or gratuitous violence.
Therefore, we are all aware that, in practice, this is certainly not a simple undertaking. However, in the light of these considerations, our task is to define the objectives which we can reasonably expect to achieve in order to be able to establish genuine, reliable protection for minors.
Firstly, we must identify all the technological systems in order to be able to manage in an informed manner the increase in the broadcasting via television or Internet of material which could be considered harmful to the psychological development of minors: I refer, in particular, to filtering systems and programme classification systems. However, we must also take into account the introduction of the digital system, which will facilitate the use and broadcasting of such programmes.
Secondly, we must specify that, in addition to the technological control systems which I have mentioned, a further two elements are essential to prepare the ground, so to speak. Firstly, we must promote the development at national level of information and awareness-raising policies targeting families and the world of education in general. Secondly, we must encourage producers to take responsibility for the quality of television programmes and broadcasters to take responsibility for broadcasting procedures for these programmes.
Clearly, we cannot attempt to harmonise legislation on the protection of minors in that, under the principle of subsidiarity, each Member State is sovereign in this matter, but also because cultural and moral concepts and therefore views on these issues differ widely from country to country: for example, there are differences in the definition of who exactly is a minor and the definition of violence, etc.
However, having said this, if we are to produce more than empty words to protect children we do need to provide clear recommendations on the protection of minors in the media context.
I would like to summarise the proposals made in this report which I feel are most important and most viable in practical terms: firstly, the setting up of an group of experts consisting of high-level individuals appointed by the Member States to contribute to the definition of common criteria for the protection of minors in the media context; secondly, the establishment by all the operators in the sector of a code of self-regulation in respect of the protection of minors; thirdly, the possibility of promoting filtering systems and making them available for use on both television programmes and the Internet.
I would like to end by saying that, in accordance with the vote which took place in committee, I cannot accept Amendments Nos 1 and 4 tabled by the liberal group or Amendments Nos 5 and 6 tabled by the Group of the Party of European Socialists, whereas I welcome Amendments Nos 2 and 3 tabled by the Group of the European Liberal Democrat and Reform Party.
Mr President, ladies and gentlemen, today we are debating a report that gave rise to much controversy when it was discussed in our committee, all sparked off by the term subsidiarity. But at a time when we not only have a surplus of audiovisual offerings but also excess consumption of these offerings, we cannot retreat behind the word subsidiarity. As politicians, we simply have a responsibility, in all the areas in which we act, to protect young people from that surplus. At a time when we are witnessing so much violence, hatred and intolerance in all our countries, we surely have to ask ourselves where it is coming from. Now, I cannot say: it all comes from television. But no doubt much of it can be traced back to the excessive consumption of these television offerings, some of which incite to hatred and intolerance, including intolerance towards other nationalities. So we must give serious thought to how we can check this. We have a responsibility towards minors!
Subsidiarity is to be welcomed. And we want to preserve it; but I beg you, let us not hide behind it. It is our job to do something, and indeed we have already tried to introduce this kind of protection of minors with our first "Television without frontiers" directive. I am thinking now of Mr Hoppenstedt, who fought for the V chip. But what can we achieve with that kind of technological barrier? Not much; children usually know how to handle it better than adults, which means we really must think very seriously about how to remedy this situation.
We do not intend to replace anyone who is doing a good job at national level, but we do want to introduce common criteria and minimum requirements at Community level and propose rules that help people effectively to implement measures to protect minors in their country.
Of course I also think that we are not in a position, either as politicians or as technicians, to tackle this problem on our own. Far more important than all this, of course, is the role of the teachers and the parents, and handling this medium correctly. Television and the Internet have to be learned and, of course, also taught. So what we are doing today is just a small part of the job that society as a whole has to perform. I believe we must bring up our children to enjoy this medium in the right way and to get parents to encourage their children to watch suitable programmes and disregard the less suitable ones. That is why we should do both, do our job as politicians and urge society to do its bit. Unfortunately, I cannot endorse the Liberals' demands. I find them too liberal and not really geared to the interests of the minorities we are considering here.
Mr President, ladies and gentlemen, Mrs Pack, how much television violence can a child tolerate? The question is not nearly as easy to answer as some people think. And that is one of the findings that has come out of the highly commendable "Study on Parental Control of Television Broadcasting" that is the subject of the Commission communication. Despite an impressive number of international studies, there is still no clear evidence of any direct link between violence and media consumption. Someone may commit a particular act under the influence of an image seen on the media, but that does not mean that the cause of that act is also to be found in the media image. That is a most important finding, for we must not overshoot the mark in our legitimate concern for the well-being of children and young people and, in particular, we must not mistake the real causes of the sad reality of youth violence.
Youth violence is the result of a build-up of several factors, such as experiencing violence in the family, suffering serious social disadvantages, having poor chances for the future because of lack of education, which leads to frustration, which in turn finds its outlet in violence. That fits in with the experience I myself have gleaned during ten years of voluntary jury service at a number of juvenile courts. Technical measures to control television offerings cannot resolve these problems.
Fortunately, however, the vast majority of children and young people grow up in an environment free of all these types of problem. That is the best youth protection there can possibly be. Here we see parents who are committed to passing on their own moral values and life experiences to their children. As a rule these are rooted in a particular cultural, social and societal background. Systems of parental control must therefore also leave room for individual action on a pluralist basis. That is also what the Commission is seeking to do, with reference to the findings of the study. Basically, the report we are to vote on here also supports that approach. At the same time, of course, no-one disputes that media images can influence moral values.
But we must make it equally clear that even if we place our confidence in a differentiated supply of filter systems, that in no way takes away from broadcaster responsibility. The Committee on Culture, Youth, Education, the Media and Sport has therefore called in so many words for the programme and provider responsibility to be established. That is and remains mainly the task of Member State legislation, although it certainly does not preclude a consensual agreement on certain basic values in a dialogue with all concerned at European level. Finally, the Committee on Culture, Youth, Education, the Media and Sport also considered it important to urge the Commission to extend all youth protection measures to multimedia offerings of all kinds, since images of violence and other harmful content are certainly no longer confined to conventional television. Europe' s children have been surfing the Internet for a long time now, and they are doing so more and more.
It is more important for the children and their parents to learn to use the media properly than to introduce legal restrictions and electronic filters. That is an educational and social task.
Mr President, Mrs Pack is right. We are concerned here with the proximity principle. The EU is facing a number of challenges - enlargement towards the East, the intergovernmental conference and the Treaty in Nice. These questions are at the top of the agenda. The problems relating to democracy and to the EU' s closeness to the people are other crucial issues. It is a question of the EU' s political legitimacy in the eyes of the people - and time is rather pressing. I believe that solving these problems is a prerequisite for the success of the European project as a whole. In his splendid major speech yesterday, President of the Commission Romano Prodi mentioned that, for the sake of the EU' s political legitimacy in the future, it will be necessary to produce a list of those subjects the EU is to deal with and those which the Member States are to deal with. I entirely agree with the President of the Commission about the need to prepare such a list along the lines of a constitution, and I am quite clear about the fact that the subsidiarity principle must be reinforced and that the EU must therefore refrain from making policy on the wide range of areas in which the political problems are not of a cross-border nature. The EU should stick to the key political issues.
In so far as the President of the Commission has had any ideas about which areas belong where, I hope that he shares my view that issues of parental control of children' s television viewing do not belong on the EU' s agenda. On behalf of the Group of the European Liberal, Democrat and Reform Party, I have therefore tabled a number of amendments, the purpose of which is to limit the effects of this report in so far as it may be adopted. Allow me finally to emphasise that the Group of the European Liberal, Democrat and Reform Party is also concerned about the increase in the number of TV programmes containing sex and violence. We are also convinced that these programmes are in no way of benefit to viewers and certainly not to children. But, all other things being equal, I think it is the job of parents to prevent their children from seeing that sort of thing at home.
Mr President, our sitting is not being broadcast on television! It would be good for the world to be able to see your imposing figure presiding over the House, and a live television programme broadcast at this time of day showing our alluring Commissioner would be just the thing. But there are no television cameras here. We are not being filmed.
Sadly, as the previous speakers have said, our televisions show scenes of violence and rampant sex, some of which feed money into the State coffers through the infamous advertisements publicising sex chat lines, and yet we, the European Union, ban the sale of toys containing phthalates - and rightly so for they are dangerous if children put them in their mouths. It is not enough to leave parents to keep watch over their children: we ban the toys! That is what we do. And why, in this case, then, do we not just ban all programmes which are harmful to us all? Oh, no. In this case, we leave parents to keep an eye on their children. But consider how often are parents at home, how often they have to go out. We should also ban mobile phones, the WAP phones we hear so much about, which all the youngsters will soon be carrying about town, putting their lives at risk from traffic because they are watching television programmes and absorbed in material from all the different States of the European Union displayed on their mobile phones.
I do not, therefore, agree with the words of the Liberal Member who has just spoken. I am afraid that the heavens and the satellites will soon be raining signals from all over the Union down on all our States. And it is therefore important for a European directive to be adopted to prevent the transmission of harmful material.
Mr President, Commissioner, our children access and use televised, printed and new media on a daily basis and as a matter of course. Information from all over the world and from every sphere of knowledge is delivered to the home in record time and our children can communicate all around the world on an everyday basis. At the same time, a huge selection of different entertainment programmes is available to them, usually without any controls.
Aside from all the positive aspects, we must not disregard the negative side-effects of this ease of access. Children are being faced day by day with a growing wave of media brutality and violence, which is simply too much for them, especially because no limits are imposed on these offerings. So all those concerned, starting with the children, via the parents, the teachers, the countries, the European Union and, beyond them, the suppliers and producers must come to grips with this question and learn how to deal with these offerings and their effects.
The public must be made more aware of the effects of this constantly growing wave of violence and support measures must be taken. Parents are in particular need of help here, and in the following form: parameters to protect minors in the media context throughout the European Union, the introduction of filter systems available at low cost, legislation to protect minors and assumption of responsibility by the media, enterprises and private and public-sector providers.
These measures must not be restricted to television but must apply to all accessible media. The candidate countries must of course also be integrated in this process even at this stage. Since the media market is a matter of supply and demand, i.e., a question of hard business, the providers pay no attention to the consequences of various offerings. All that counts is the ratings. So we must introduce protective mechanisms that are impossible, or at least not easy, to circumvent.
Furthermore, I believe programmes that help reduce and overcome violence and aggression should also be on offer. No doubt they could not be marketed so spectacularly and would therefore produce lower ratings, but in return they could make a considerable contribution to damage limitation and to combating the adverse effects. We are responsible for ensuring that our young people can shape a future society in which violence and aggression are not presented as hip or cool or as examples to be copied but as deeply reprehensible. We have to match up to that responsibility by adopting the appropriate directives and providing the necessary support.
Mr President, Commissioner, ladies and gentlemen, one Sunday evening a fortnight ago in the South of France, Johan, aged 17, and Robert, aged 16, murdered their childhood friend, Romain, with a firearm and a baseball bat, for no reason or motive, just like on TV. Arrested very soon afterwards, they told the police, "It' s funny, they don' t get caught that easily on the telly." They also said that they wanted to see what it was like to kill someone in real life. This occurred not far away and not very long ago. It happened on 17 September, close to home, in Europe.
There is no question of simplifying matters or engaging in generalisations, even if we do have a limited time for speaking in the European Parliament, but there are a great many examples. It may be remembered that, a few years ago, Oliver Stone' s film, 'Natural Born Killers' , generated the same controversy by giving rise to copycat crimes by youngsters in the United States and France. So when I hear some people stating in debates in committee that there is nothing to prove that television violence in all its forms may have a harmful influence upon children, I am, to put it mildly, surprised.
We are often alarmed at the television programmes our children watch. The on-screen violence of all kinds to which children are subjected, whether it be on television or through the computer, has short-, medium- and long-term consequences. The purpose of this report is to help us, as parents and grandparents, to protect minors and to provide us with a tool enabling us to make better, informed choices for our children. Just how is that an attack on the principle of subsidiarity? The audiovisual media continue to be the exclusive domain of the Member States. At no point does the report suggest potential harmonisation. At the very most, the talk is of tentative convergence. With regard to the protection of minors in the media context, the definition of common criteria is therefore, of necessity, minimal, given the cultural, moral and social variations in our Member States. Establishing minimum criteria is the very least the European Union can do for its children.
I would also support the rapporteur when she explains the need to make sure that all families are guaranteed the right to an affordable filtering system. That being said, these devices must not, and cannot, exonerate broadcasters and educators from fulfilling their responsibilities. Children will very quickly learn to manipulate these filtering systems better than ourselves. Legislators - and I have almost finished speaking now - cannot regulate everything, but they must occasionally remind everyone what their rights and duties are. I believe that that is what we are doing today.
Mr President, I should like to thank both the European Parliament and its rapporteur for the important work which has been done on this issue. I remember that, when the V-chip was discussed in this House, I was among the MEPs who banged their fists on the table and demanded that parents have the opportunity to exercise supervision.
The Commission shares the view expressed in the report that cooperation between Member States and the Commission is essential if minors are to be better protected over the next few years. This does not mean harmonisation. No one wants this, no one has talked about it and no one intends to implement it. The idea is to draw up minimum rules. I am the last person to attack subsidiarity. I defend it, because it is essential. Subsidiarity must serve some purpose, however, and not act as a screen. I am convinced that, when it comes to protecting young people, we are in prime position of responsibility, and I am also convinced that there are ethical considerations more important than the strictly legalistic ones.
With regard to the introduction of a self-regulation code, it should be noted, particularly in terms of the technical aspects, that, in a number of Member States, broadcasters have already introduced coding systems for television sets to enable parents to cut off the power. The Commission is also consulting the Digital Videobroadcasting Group, or DVB, about the technical aspects of systems for protecting minors, particularly digital filters. Like Parliament, the Commission also thinks that each family ought to have access to these filtering devices at affordable prices. As you know, however, no effective systems are yet to be found where television is concerned. However, filters are available to the public for use with the Internet, and this should speed up the development of similar filters for television, especially digital ones. In short, when more programmes are put on the market, parents will have the technical means of preventing their children from watching certain broadcasts.
Let us not, however, forget the ethical and legal aspects. The problem is certainly not to be solved at the touch of a button or just by pulling a plug. As has been said in this House, journalists, programme makers and broadcasters are also responsible. I should like to remind you that the Commission has adopted an action plan designed to promote safer Internet use and also to make users more aware of the problem. I think too that, even if this public awareness campaign relates to the Internet, it will also have a knock-on effect on television programmes.
It is true, as Parliament acknowledges, that the Member States do not share the same ideas about what minors should or should not be permitted to see. The report considers there to be good reason for aiming at progressive convergence, even if it is premature at this stage to define the criteria involved in such convergence. Although I do not think it is feasible to adopt uniform criteria, I think it is our responsibility to arrive at some classification of the contents of television programmes, while leaving parents the option of deciding whether the programmes may or may not be watched by minors.
I should also like to say something in response to the contents of a national television channel which showed offensive pictures on the pretext of providing information. Let me tell you that, in journalism, there has always been an ethical code and a system of self-regulation for applying this code, and this has operated quite well, I have to say. There are always exceptions, when things go wrong, but exceptions are precisely what they are and all the more shocking for being so. In my opinion, the profession has to be made more responsible so that it takes responsibility itself for the content of broadcasts and for what will and will not be shown. I myself was a professional journalist for twenty years. I will tell you something: journalists cannot write and show everything they know about or are aware of, or divulge all the information they have, because it may do a lot of harm to third parties.
In its report, Parliament also invites the Commission to encourage the creation of a think tank with the job of drawing up a memorandum containing the basic legal principles applied in the Member States for the purpose of protecting minors in the media context. The Commission will respond to this invitation because, as you know, we are due to table the 'Television without frontiers' directive again in 2002, with a view to testing the water. I think it will be very important, in that context, to launch a broad debate on our society' s responsibility where the media are concerned. When I say society' s responsibility, I am thinking not only of European governments but also of political responsibility at national level, the responsibility of media practitioners and the responsibility of parents and of society in general.
I am also very aware of the remarks made about education, about training in the interpretation of images and about making younger people more aware of the need to approach the media in a critical frame of mind and not to watch any old thing, at any time and in any way. I would also say that the industry has already devised an international system of self-regulation called the Internet Content Rating Association, in which the Commission participates. Consideration could be given to encouraging the creation of a similar initiative covering audiovisual content. Your thoughts on this matter would be welcome, as they would be in the context of 'television without frontiers' .
Where, finally, the protection of minors is concerned, I should like to point out that there is a Council Recommendation of 24 September on promoting national frameworks designed to ensure comparable and effective levels of protection of minors and of human dignity. There are plans for the Commission to prepare a report for Parliament and the Council on the measures taken by the Member States to apply this recommendation. The objective of such a study will be to evaluate the effectiveness of the approach proposed, an approach based on the principles of self-regulation, and my officials have just set the work in motion and have sent a questionnaire out to the Member States.
One thing is certain, I think. The problem will not be solved through technical, technological or other such measures. It is society as a whole which has to assume responsibility. We are in the process of assuming our own share of responsibility. Let others assume theirs and, believe me, I shall call for everyone to play their part in applying a solution.
Thank you very much, Commissioner Reding.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Education and training: mobility within the Community
The next item is the report (A5­0255/2000) by Mr Robert J. E. Evans, on behalf of the Committee on Culture, Youth, Education, the Media and Sport, on the proposal for a recommendation of the European Parliament and of the Council on mobility within the Community for students, persons undergoing training, young volunteers, teachers and trainers (COM(1999) 708 - C5­0052/2000 - 2000/0021(COD)).
Mr President, this report covers a very important issue and one that has been prominent in my post bag for nearly six years. If we are serious about the European ideal, we have to be able to ensure that it is easily sold to those who are convinced about the concept and those who are not.
I was a teacher for 16 years and now, as an MEP, I have spent a lot of time in schools, colleges, and at conferences arguing for just this sort of action. It links in with many positive initiatives over the last few years with which we are all familiar - Socrates, Youth for Europe, Leonardo and so on. Young people in general are very positive about the European Union. They do not have the problems often associated with other age groups. They are used to multicultural and diverse communities. But confronted, as they so often are, by factors that work against the European ideal, they rely on their own experiences. We have to ensure that the experiences of young people - students and others in the educational world - are positive. Nothing will be more damaging to their developing views, than if a report such as this fails to make progress or if it fails to deliver greater mobility or if it fails to at least start to demolish the barriers that confront educational mobility today.
Back to the beginning. When it first presented its report, the Commission accepted that its recommendation was less than satisfactory. I understand that it even considered withdrawing it. Since then, a great deal of work by my own staff, by Parliament's staff and indeed by the Commission's own staff, to all of whom I pay warm tribute, has presented us with what I thought, until today, was perhaps a worthy if not perfect report, certainly one that was satisfactory and would go some way to achieving my aims.
Today, and at the eleventh hour, the Commission have advised me, albeit indirectly, of its difficulties. Firstly, I understand that the Commission now believes that all references to researchers to be outside the legal base as provided for under Articles 149 and 150. I ask the question: why is this information only available on the 4 October? Why has someone waited until now to come up with this? Was this legal advice not known when on numerous occasions I discussed its inclusion with members of the Commission staff? Indeed, when Mr Mantovani and I and the whole Social Affairs Committee were encouraged to progress the case, why was I told that the researchers would be the subject of a later Commission recommendation if there is no legal base for it? And why in 1996 did the Commission publish a Green Paper - Education, Training and Research - if there was no legal base for it? Was that, I ask, not a waste of Commission and Parliament time and indeed money, then and now.
No-one has more respect than I for Mrs Reding and her Commission staff so I am sure that tonight in her response she will be able to address the particular points that I raise and that she will not present a prepared statement.
I will now turn to some of the particulars which I addressed in the report - details which were defined and honed in response to discussions with a huge number of parties, from students to ministers, teaching unions to government, representatives from several, if not all, the countries. The report seeks to remove legal and administrative, and indeed cultural, barriers to mobility. It promotes the wider use of a variety of financial means of assistance. It tries to promote an EU-wide area of qualifications and specifically to make the lot of third-country nationals easier regarding mobility. Specifically my report replaces the worthy international generalisations by, in effect, repatriating the decisions to the Member States. I tried to make sure that the report only covers areas over which Parliament and the Commission has jurisdiction. I have endeavoured to ensure the recommendations with any fiscal implication are limited to a bare minimum.
As with any Parliament report, experience has shown that there is little chance of anything happening, or at best little possibility of uniformity across Europe, if there is no monitoring. For reasons which I understand, but which will have the effect of neutering the whole report, the Commission will, I am led to believe, be rejecting Amendments Nos 46 to 51. Indeed, they have already press-released it to the effect that they are going to do so.
Commissioner, I say to you that without an action plan, without any indicators to see who is doing what, and how well they are doing, without assessment of progress, there will be so many discrepancies, so many complaints, so many letters in your post bag, so many students and teachers knocking at your door, and indeed so many MEPs lobbying you, that I suggest you will wish, even allowing for the constraints under which you work, that you had accepted the amendments I proposed and which I hope Parliament will accept.
In conclusion, I was both pleased and flattered when this report was referred to by President Chirac in his speech to Parliament some weeks ago. If the French Presidency are now serious, then I suggest that Council will have to work very hard to salvage both their and the Commission's reputation as a matter of urgency for I suggest the failure to endorse this report in its entirety will send all the wrong, and very confusing, messages to important groups of our society.
, draftsman of the opinion of the Committee on Employment and Social Affairs. (IT) Mr President, as draftsman of the opinion of the Committee on Employment and Social Affairs on this proposal for a recommendation, I would like to express my satisfaction at the end document, which was the result of a joint effort by Mr Evans, Mrs Martens and myself. I would especially like to thank Mr Evans and Mr Martens for their fruitful cooperation.
During the nineties the Commission produced several recommendations on the issue but no practical solutions were found. I therefore hope that, this time, a solution will be found once and for all, so that mobility throughout the European Union - of students, young persons undergoing training, young volunteers, teachers and trainers - will become one of the crowning glories of the European Union, putting paid to that paradox whereby it is easier for goods, capital or services to move within the European Union than it is for the citizens themselves.
The problems to be resolved vary from country to country: for example, regulations differ on matters of social security, study grants, right of residence and taxation, and there is no system for the mutual recognition of qualifications and work placements. Then there is a dearth of information on opportunities for mobility and there is the barrier of the lack of knowledge of languages.
I would draw attention, out of the amendments tabled, to the inclusion in this recommendation of the specific category of researchers, since this category was originally included in the Green Paper. I am firmly of the opinion that, rising above the problems of organisation and coordination, which cannot be avoided for they are a result of the reorganisation of the directorates-general of the Commission, it is vital to support and foster research in Europe, for research is a fundamental vector for the growth, international competitiveness and development of the Member States, particularly if we compare the situation with that of the United States and consider the negative implications of mobility problems which are driving young researchers to go to the United States rather than attempt to move within the European Union.
This is why the category of researchers should be included, Mr Evans. I therefore call upon the Member States to make every endeavour, alongside the Commission, to resolve the bureaucratic and other problems of mobility, and to set specific goals in the form of a two-yearly action plan and a final report. This is the very minimum necessary if we are to achieve that area of freedom which is the basic right of every European citizen.
Mr President, in my capacity as draftsperson of the Committee on Petitions, I should like to congratulate Mr Evans on his excellent report on the mobility of students, researchers and persons undergoing training and to thank him for having taken the concerns of our committee into account. Of all the petitions we receive, many relate either to mobility within the European Union, and in particular that of students, researchers and persons undergoing training, or to the recognition of qualifications. The difficulties encountered by the petitioners are due, on the one hand, to the lack, or the complexity, of legal texts and, on the other hand, to governments' failure to respond to the seriousness of these problems.
The Commission needs to draw up a list of the problems encountered by European citizens, particularly with regard to the issues of freedom of residence and freedom of establishment and, most especially, with regard to their right to work, study and obtain recognition of their qualifications in other Member States. This list must be accompanied by practical measures such as the establishment of objectives to be achieved by the Member States and the obligation on the latter to prepare periodic reports on the progress achieved.
Student mobility would be improved if the periods of study completed in each Member State, together with the qualifications and certificates acquired, were to be fully recognised within the European Union. The European Commission should take ambitious initiatives designed, in the short term, to provide for the reciprocal recognition of academic qualifications between Member States. By responding to the problems of daily life, this European Parliament and Council Recommendation should make it possible to bring Europe closer to its citizens, in particular its youngest citizens who should be the forces involved in creating a European identity.
Mr President, the 1996 Green Paper on mobility lists the obstacles to mobility. Four years down the line, we have to recognise that very little has been done. There are still major obstacles, for example in the field of social security, health cover, extending residence permits, taxation, etc.
I lament the fact that, as a consequence, young people are prevented from gaining experience - study, work or other experience - in another Member State. It is about time that Europe turned its attention once more to the sound implementation of programmes such as Socrates and Youth for Europe. It is thanks to these programmes that young people can come into contact with the thinking, the language and the culture of other countries. This is why these programmes which promote student mobility are so crucially important.
After all, the experiences which these people gather contribute to a broader understanding of European cultures, they enhance professional experience and the command of languages, encourage familiarity with the European patrimony and increase the chances of finding employment. This is why thresholds need to be lowered on behalf of students, volunteers, university teachers and researchers - yes, I include researchers in this as well. In line with the 1996 Green Paper on mobility, this group should also benefit from the recommendations in this report. I believe that the European Commission was wrong to exclude them.
As is apparent from the report by the Committee on Culture, Youth, Education, the Media and Sport, there are still many thresholds, and during my work visits in my country, I hear many complaints every time, not only about the obstacles to mobility, but also about the implementation level, the red-tape involved in applications, the number of bodies which carry out the same inspections and late payments. Some outstanding payments date back as far as 1996.
The French Presidency has prioritised improved mobility for this target group. Mr Evans has done sterling work and thanks to sound cooperation, the Culture Committee approved the report on mobility unanimously last month. This is a sign that the continuous obstacles to mobility which stand in the way of students, volunteers, university teachers and researchers should be swiftly removed.
Mr President, Commissioner, ladies and gentlemen, promoting the mobility of students, trainers and teachers is being seen as an ever more important part of the European strategy. It was given attention, for example, in Lisbon last March at the summit there, in which matters of employment, social participation and the information society were focused on. In the Lisbon conclusions, mobility was recognised as an essential element in the information society and in the promotion of lifelong training.
Robert J. Evans' s report therefore discusses an extremely important issue. The greatest credit goes to the rapporteur for an approach based on the point of view of the public and the practical problems involved. Mobility is not to be promoted by noble objectives but by removing the day-to-day obstacles. I hope that the main amendments adopted by the Committee on Culture, Youth, Education, the Media and Sport will be received positively by the Council, as they deserve to be, and that legislation is speedily brought into effect.
When it comes to student and teacher mobility, experience shows that the real problems of mobility are not found so much in the area of educational administration, but with the social, tax and immigration authorities. Problems with regard to retaining social security benefits, transferring benefits, and taxation still hamper mobility within the Union. Questions of responsibility have also been raised, especially when it is a matter of on-the-job learning.
Regarding our own problems in the education sector, we cannot steer away from the difficulties there are in approving study credits. Students are still pretty much dependent on the good will of the lecturers. If that is missing, study abroad might unduly extend the actual length of time a person studies.
I am very glad that the rapporteur pays attention in his report to the opportunities for nationals of countries applying for membership to be included in the recommendations on mobility. The most serious problems at present concern those coming from non-member countries. Improving their status will be an effective way of building a common Europe.
What is also important in this report is the attention given to the equal treatment of those who are the most disadvantaged, for example, the disabled.
Mr President, Commissioner, ladies and gentlemen, I would like to start by thanking Mr Evans and Mr Mantovani for their work.
This is an important report, although it does leave major question marks and give rise to serious doubts in certain areas. This report is a natural full stop to the conclusions reached in the Green Paper, which highlighted the remaining barriers to mobility, mobility which is not, as Mr Mantovani said, simply a question of goods and capital but must indeed be mobility of persons, with all the spiritual, human and cultural wealth which they can take to the different countries and thereby enrich them.
Our group - the Group of the European Liberal Democrat and Reform Party - has tabled amendments which include the category of researchers in the recommendation: we are therefore in favour of including researchers. Moreover, we would stress that, although the proposal is certainly a firm step in the right direction, in our opinion, there are certain gaps which will require us, or rather the Commission, to work on eliminating all the remaining barriers of an administrative, legal, linguistic and cultural, but also financial nature. At the same time, it needs to produce active measures firmly promoting the teaching of at least two Community languages in every country and developing and supporting the cultural and linguistic education of our young - and not-so-young - citizens. This should include the use of new methods and new technologies.
We also agree that there is a need to give all those who participate in this mobility system clear, comprehensive information regarding their social security rights. In addition, we agree that direct and indirect taxes such as the tax payable for renewal of residence permits should be abolished immediately.
Certainly, as Liberal Democrats, we agree that this mobility system should be extended to include the candidate countries as soon as possible, and we would like to express our regret at the continuing delay in the mutual recognition of qualifications, an issue with which Commissioner Reding is quite familiar and which we know to be very important to her.
Commissioner, we call upon you to act incisively within the Commission on this unresolved matter, so that, in full respect for national powers and sovereignty, we will indeed be able to talk of a Europe of peoples, a Europe of citizens, but also a Europe of culture. For if Europe is not a Europe of culture, it will never be Europe!
Mr President, I would like to join my colleagues in thanking the rapporteur for the tremendous work which he has done on this report and also to congratulate the members of the Committee on Employment and Social Affairs and the Committee on Petitions who have drafted opinions.
This is a very sensitive subject because, as my colleagues have already pointed out to the Commission and Council, a lot of hindrances are put in the way of students, lecturers, people undergoing training and volunteers with regard to mobility within the Community. Freedom of movement for persons, goods, services and capital is enshrined in our treaties and yet young people, who are the future of the European Union and perhaps have fewer prejudices than some of us adults are denied opportunities because of the bureaucratic barriers put in their way.
The SOCRATES Programme was mentioned as one example of this. A survey carried out by the Commission in 1998 on the ERASMUS Programme, covering 10,000 students, showed that less than 50% of the available places were actually taken up on a full-time basis and that over 60% of the students who took those courses encountered financial difficulties. What this highlighted was that unless some serious remedial action is taken on the financing of the ERASMUS Programme and the kind of support that is made available to students, there will be inequality between those whose parents can afford to send them and those whose parents cannot.
I spoke on this issue in this House in the last session, but I would once again urge EU education ministers to grasp the nettle and make sure that proper initiatives and proper funding are put in place. I would also call on the Commissioner to ensure that in the next round of proper funding is available for the ERASMUS Programme.
One point I would like to raise finally while we are on the subject of mobility is the ongoing case in one of the Member States of the European Union with which I have been involved for the last five years, namely the question of foreign lecturers in Italy. Despite several opinions from the courts, recommendations from Commissioners and actions at Council level, nothing has been done to regulate the position of these foreign lecturers whose status was reduced by the Italian education minister. Action needs to be taken to ensure that those inequalities do not continue. I would commend this report to the House and recommend support for the amendments put forward by Mr Evans.
Mr President, Commissioner, I wish, informally but nonetheless from the heart, to congratulate the rapporteur, Mr Evans and Mrs Martens, as well as the draftspersons of the opinion, because to my mind, these issues have not been addressed so directly, sincerely and authentically for a very long time. I believe this to be political honesty, even if it is not pleasant to hear.
We have spoken many times about mobility and the shortcomings that exist in its regard. I would say that in Europe we are currently living in a climate of considerable moral fraud. Fraud, not necessarily in the eyes of the law, but certainly moral fraud, because we are sending students to other countries and then we give no recognition to their studies and nor do we give them certificates. This is moral fraud, in which we are willing partners.
What can we do? I think that we can do a great deal. As the Commission and Parliament, we can demand compliance from programmes that are funded by the Commission. We cannot allow universities not to recognise qualifications. Europe' s universities, in France, Spain and elsewhere, are autonomous and have the power to decide whether they will recognise diplomas and the subjects that have been studied. Universities that do not comply, however, must forfeit their subsidies. There must be clear checks and monitoring, even if only of a sample, and above all, a web site, where students can register their complaints. This is not expensive at all.
We are not only protecting the rights of young people, since the same applies to researchers. It is pointless to talk about lifelong learning if we ignore researchers.
Mrs Reding, Mr Busquin and his Directorate-General are not doing anything about the training of researchers, nor about the recognition of postgraduate qualifications or about doctors' training. This has today created a void in the European Union and unless the Committee on Culture, Youth, Education, the Media and Sport addresses the problem, Europe will probably not be in a position to compete in the media, in the cinema or in research in information technology. Our human resources are our only future in a world in which there is no more valuable commodity than knowledge. We cannot allow this field to be taken away from us, even if this makes things uncomfortable in terms of the European Parliament working closely with the Commission. I think we should ask Mr Prodi to do everything possible to ensure that young people studying abroad do not feel like orphans and that researchers are not left without support, at the mercy of what their rectors decide.
Mr President, Commissioner, ladies and gentlemen, it is our declared aim to make Europe into the most competitive and dynamic knowledge society in the world, an economic area that is able to achieve sustained economic growth with more and better jobs and greater social cohesion. So we must make every effort to close the existing gap between words on paper and the actual, practical difficulties the European citizen still encounters every day.
Here, the European dimension in the field of education and training plays an important role. We must, therefore, ensure that the freedoms laid down in the Treaty such as the right of residence and free movement, do not remain empty words. Transnational mobility is not just an occupational and economic requirement but calls for a forward-looking basic approach. Precisely for that reason I am still very surprised to see how many obstacles remain to greater mobility and flexibility in Europe. We therefore call for research workers to be included in the scope of the recommendations. We call for measures to dismantle the existing obstacles and to ensure that persons undergoing training can enjoy social security and other benefits, to prevent the risk of double taxation, to promote the learning of at least two Community languages and to develop means of financial assistance. Finally, we call for measures to create greater transparency in the recognition of qualifications, periods of study and training. We call on the Commission to play a more active role in promoting the mutual recognition of training certificates, which advance mobility and flexibility, so that we really can achieve our declared aims.
Mr President, ladies and gentlemen, may I first of all thank the rapporteur and also all those, in the relevant committee and in this Chamber, who have committed themselves to making mobility a reality.
Believe me, I know what you are saying, and a lot more besides. It is through practical action and not through green or white papers or, for that matter, black or red ones, that problems are solved. And what we have here is practical action. Believe me, it is not easy. Do not imagine that, by setting a recommendation down on paper, there will be cheers of joy from all the Member States. No, a number of Member States will have to be forced to eliminate obstacles of a kind which may seem ridiculous. However, there are still definitely barriers to the removal of these obstacles, and I have not finished persuading all the Member States of the fact, but I am still optimistic.
I am an optimist for two reasons. First of all because, as a European Commissioner, if I want to make progress, I cannot allow myself to be pessimistic; and secondly because, in spite of all the problems of which I am aware, hundreds of thousands of students and hundreds and thousands of parents and grandparents thank me when I meet them and tell me that the experience they were able to have was terrific. Go into the street and ask young, and not so young, people which European programmes they have heard of, and they will tell you - Socrates and Erasmus.
So, in spite of the persistent problems, of which I am aware, these programmes are of positive value and contribute something to the people of Europe. I agree with you that the obstacles which still exist need to be removed. I would thank you for your cooperation on this matter. It is easy to talk in a speech about removing obstacles, but less easy to remove them in practice. What is more, most of the problems of which we are aware do not stem from the Commission but from the Member States and even the regions.
What, then, is the state of play regarding the financial problems? Mrs Pack, you are witness to the fact that the Commission and Parliament had agreed between themselves to request more money because they knew very well that the Erasmus grants were not enough and that only those who received help from their parents or grandparents or who worked during their Erasmus studies had the opportunity of benefiting from these Erasmus grants. All right, what was given was given. You have to make do. That is why I have asked the ministers, since they have not given me any more money, to ensure that supplements to the Erasmus grants are offered in their countries, and this is something we are discussing.
Last Saturday, I was in Paris for a Council of Ministers for Education, exclusively on the issue of mobility. Things are moving, and not just in the abstract. The rapporteur quoted President Chirac' s words on mobility. The French Presidency wishes to make mobility one of the key issues of its term of office, and will go on to do just that. In November, the Ministers of Education are going to take a decision not only on this recommendation, which is a small step in the right direction, but also on an action plan to be implemented in order to facilitate mobility and turn this into a reality. At the Council meeting in Nice, mobility will be one of the items for discussion. So you see, things are moving. Not everything needs to be seen in negative terms, because there is a lot of progress. I would say to you, however, that, for things to continue to move, some pressure needs to be exerted. So, help me to apply some pressure. You are doing so today and will do so tomorrow. I should like to thank you right now for doing this.
I should also like to say that the French Presidency is not the only one to have made progress in this area. The Portuguese Presidency did a marvellous and very useful job of preparing the ground, and I should like to pay tribute to both Presidencies for the way they wish to make progress. The Lisbon Summit was something of a point of departure for a long journey which we are only just beginning. Our Heads of State and of Government and the regional and national governments have realised that education has a role to play if we want to develop the economic and social sides of the European Union. The creation of a Europe of knowledge is therefore a very important step in the right direction, but we still have a very long way to go. I have no hesitation in telling you that we shall do more than just talk. We shall take practical steps, but it cannot happen overnight. We have to keep chipping persistently away at the issue and never give up applying the pressure. However, we shall get there.
With regard to the amendments, the following may be accepted: 4, 5, 11, 12, 16 to 18, 25 to 27, 28, 30, 31, 33 to 38, 40, 41, 44, 52, 53, 54 and 55. I am also able to accept the following amendments, as reworded: 7, 9, 13, 20, 23, 29, 32, 42, 52 and 57 on the basis of the English text. And, finally, I am able to retain the following amendments in part: 6, 10, 15, 19, 21, 22, 24 and 42. That is almost all of them.
Let us now turn to the amendments which present problems. These concern researchers. Ever since the beginning, it has been more or less clear that researchers could not be part of the recommendation. However, as is its proper role, Parliament has exerted pressure for researchers to be included in the text nonetheless. The Commission has responded to Parliament, and these problems were tackled in a communication adopted on 18 January on the European Research Area and, in the follow-up to this communication, Commissioner Busquin will be presenting a communication on the mobility of researchers. There will therefore be a specific communication on this subject, and I think it is partly thanks to the pressure exerted by Parliament that this is going to happen.
Allow me now to return to Amendments Nos 46 to 51 which, with a view to ensuring that the recommendation is followed up, request the Member States and the Commission to put in place a process which might be considered similar to the Luxembourg process in the case of employment. I agree with the objective, but there is an important reason why the Commission has adopted the position it has on these amendments, and that is because, by accepting them as they stand and in their present proposed wording, the same problem would arise as when we speak about the action plan which the ministers and the Commission want to have finished drafting by November. Considerable new human resources, which do not exist at present, would be necessary. I did not want to leave the matter as it stands. That is why I spoke about it this morning at the meeting of the Commission, and the conclusion drawn by the Commissioners was clear.
Following the communication of the 26 July on matching human resources to the institution' s tasks, the Commission cannot accept new tasks unless the budgetary authority allocates it the necessary resources for carrying these out. This is a position of principle, to be applied generally and not only to what is of concern to us now. It is a collegiate position adopted by the Commission, in view of the decisions taken, in view of the peer group and in view of staffing problems. From now on, the Commission will give the same answer on all topics. The budgetary authority will therefore have to ensure that we have the material resources for taking action.
That being said, I should nonetheless like to remind you that the Commission already has a monitoring system which will be placed within the framework of the new open method of coordination, recommended by the Lisbon European Council. This open method of cooperation is based upon the assumption that European guidelines will be established, the implementation of which it will be possible to adapt in relation to regional and national diversity. It will also, however, enable monitoring to be carried out periodically so that the Member States can progressively develop their own strategies where mobility is concerned.
I think, Mr Mantovani, that, over and above the questions of principle that bind me to the Commission' s collegiate decision, there is an avenue to be explored here, and it might perhaps be necessary to look for alternatives in this area. In any case, I am happy to have a discussion with you to see what can be done in this respect.
Finally, the Commission cannot adopt Amendments Nos 8 and 58, the former because the Lisbon conclusions, which have already been listed in recital 11, encourage the Member States to take the necessary measures to promote mobility, and I can assure you that the Member States are proceeding along the right lines. They demonstrated as much last Saturday in Paris when, for a whole afternoon, they discussed the issue in depth and made commitments to mobility. A good start has been made. Finally, Amendment No 58 cannot be adopted, quite simply because it duplicates Amendment No 37 proposed by Parliament on the same subject.
I think we are on the right road to reaching an agreement on the content, without necessarily having to resort to a second reading. This would allow the Education Council to adopt a text on 9 November enabling the French Presidency to present the Nice European Council with the 'mobility' package requested by the Heads of State and Government in the conclusions to the Lisbon Council.
We all want the same thing. We want there to be real progress on this issue in the real conditions in our regions and our Member States. I should also like to do much more when it comes to the recognition of qualifications. At the moment, and as the Treaties at present stand, it is a national responsibility, which is not to say that I am not doing anything. I am in constant discussion with ministers. I also know that account has to be taken of the autonomy and independence of universities but, by means of our network systems, we have brought the universities closer together, and they engage ever more frequently in joint ventures and recognise students from other universities and studies completed in those universities. Things are moving slowly, and that is frustrating because the objective can be seen there before us. It is a fine objective, and we should like matters to move more quickly. In politics, things do not, unfortunately, always move as quickly as one would wish. If, however, the pressure is kept up, we shall get there. So, help me to do just that.
Thank you very much, Commissioner Reding.
The debate is closed.
The vote will take place tomorrow at 12 noon.
(The sitting was closed at 11.12 p.m.)
Address by Mr Ciampi, President of the Italian Republic
Mr President, it is my great honour to welcome you to the European Parliament. I hope I will be forgiven for mentioning the excellent memories that I cherish of my official visit to Italy last March, the especially warm welcome I received, that you gave me, Mr President, and the depth and clarity of your approach to Europe.
Your visit today comes at what is a crucial time for European integration. We do of course have good cause for rejoicing in this regard, and we were talking about this a few seconds ago, following the adoption of the Charter of Fundamental Rights last Monday by the groups that make up the Convention. We are conscious, Mr President, that you have promoted this Charter right from the outset. You even believed in this project at a time when it was, for some, more a utopian dream than a tangible prospect. On many occasions, you have reiterated your desire for the Charter to be granted genuine legal effect. Even if the future of this text is now in the hands of the European Councils at Biarritz and then at Nice, this House looks forward to the results of these negotiations with a sense of optimism. This optimism has been heightened in recent days by the numerous interventions that we have heard from the Member States.
But now is also the beginning of a key stage for the Intergovernmental Conference. At Leipzig on 6 July, you issued a call for a vision for the future of Europe, based on a draft constitution. We would like to join with President Chirac and Minister Fischer in saying how much we value this move. It is one that has initiated a genuine political debate on the future of Europe, and I have no doubt that your speech today will provide us with an opportunity to take this debate still further.
Mr President, you can be sure of this Chamber's commitment to this great European project. We, for our part, are sure that we can count on a telling contribution from your country, whose actions have always been decisive each time that a major step is taken towards European integration.
Madam President, ladies and gentlemen, I am aware of the significance and responsibility of addressing Parliament, which is the sole European body to be directly and democratically elected. I wish to pay tribute to the strong European spirit of its President and to her resolute determination to make progress in the European political project.
Today, working towards Europe means no longer deferring the central issue of government of the Union, and implementing institutional reforms and enlargement. It means realising that the launch of the euro was a turning point in the process of integration.
We are once again deciding the fate of our continent, in a similar way to the great statesmen of the 1950s. Half a century of peace and peaceful and productive coexistence between peoples repeatedly torn asunder by war is testimony to the sense and value of European unification. Yet, as we know, the process is incomplete and, as such, it is not firing on all four cylinders.
Italy is one of the founding countries of the Union and it intends to continue to be an active Member. This determination is reinforced by a genuine groundswell of opinion which has already manifested itself many times in the Italian parliament in the form of broad consensus in votes on the basic issues of European and security policy.
These very successes provide us with new tasks. Enlargement, which currently demands that we implement radical institutional reforms, is the result of the triumph of a democratic, united Europe following the long confrontation with the Eastern bloc.
The stakes are high, starting with the imminent European Councils in Biarritz and Nice, which must produce a Charter of Fundamental Rights representing all those who are proud to call themselves citizens of Europe and a Union making progress on the path towards integration. The Councils must also instigate closer cooperation to strengthen the Union and introduce more flexibility. Each Member State must shoulder its responsibility for the future of the Union.
The experience of these last 50 years is confirmation of the fact that there is a constant need for a driving force: a non-exclusive vanguard made up of countries which are judged on their merits and which are convinced of the project's worth and determined to see it through.
Institutional reforms, enlargement, management of the economy, defence and a common area of justice are the new struts of a cohesive Union which is ready to take up the challenges presented to it.
The Commission must promote the common interests of the countries of the Union and further the management of the economy. I would like to congratulate the President of the Commission on his speech and I welcome his authoritative mention, in this Chamber yesterday, of the role, collegial nature and managerial capacity of the Commission.
We have outlined our objectives and the path we must follow to achieve them. Our consistency in implementing what we declare to be our intentions will be measured by the proportion of our goals which we achieve and whether we achieve them on time.
As things stand at the moment, the complexity of the European machinery makes institutional reform absolutely vital. This is not a new problem. It was raised when the Community first enlarged to 9 Member States in 1973, then when it enlarged to 12 in 1986 and during the most recent enlargement in 1995. It was at the centre of the 1997 Amsterdam European Council due to the evident need to adapt instruments and rules which had been devised for 6 Member States to a Union of 15 Member States, and for a Community which was more limited in its functions and its political aspirations. We put off dealing with the issue that time around, but we have reached the point where it is now impossible to avoid it.
Only as Europe will the individual national states continue to be credible protagonists in the international community. If the European States were to remain individual countries isolated in the world of globalisation, empty ambition and marginalisation would ensue. The Union must present a completely united front in matters of foreign policy, defence and common security.
Enlargement is essential in ethical as well as political terms: we must provide the candidate countries with exactly the same opportunity to contribute to the great process of European integration that our countries have had in the past, benefiting from the growth of their own democracies and from the security enjoyed by Western Europe. Enlargement requires reinforcement; reinforcement facilitates enlargement but does not compromise it.
In addition to the countries concerned with enlargement, there is a belt of countries to the east and to the west which are longing to establish firm ties with Europe. For our own benefit, the Union must project stability and prosperity beyond its present and future borders, with a far-sighted view to forging relationships with both candidate and non-candidate countries alike. A wider Europe exists which should be attached to the Union, marking a return to the historical soul of a more extensive geographical area.
Four hundred and fifty-three days from now, euro notes will enter into circulation. In a few years' time, national currencies will be nothing but a memory for the new generations. With the management of the euro centralised in the European System of Central Banks, the new currency has sent the integration process spinning past the point of no return.
The euro is only one stage in the achievement of an economic, social, political and cultural Europe and makes it absolutely essential. When the decision was taken on monetary union, we were aware that we were creating asymmetry, but we were confident that this would be eliminated in the move towards a common management of the economy.
The concerns generated by the current value of the euro are well-founded, but it must be remembered that all major currencies have, at one time or another, been subject to massive swings in their daily quotation on the markets.
The recovery of the European economy is now taken for granted. Let us exploit the current weakness of the euro, which is producing more competitive prices, to speed up the productivity boom which could be generated by innovation both in instruments and production methods and in the organisation of the markets.
Ladies and gentlemen, the debate embarked upon with regard to the European Constitution is an indication of vibrancy and confidence in European ideals and an awareness of a genuine community of values. One must be both realistic and idealistic in affirming an idea. The Charter of Fundamental Rights was drawn up in response to the need to insert Europe into the consciousness of civil society; it is proof of the fact that European integration is not an artificial construction but one with a soul: European identity.
The European Charter makes clear to the world and, even more importantly, ourselves, who we are and what we believe. If we do not make this clear now, in this sensitive, turbulent passage of European and world history, when will we be able to?
The scope of our community of values is more clearly defined and more advanced than we ourselves are sometimes wont to believe. The debate to which each country contributes with its unique sensitivity, traditions and culture is a medium for teasing them out, defining and affirming them.
With the Charter of Fundamental Rights, Europe is taking a significant step forwards in the transformation of an area which has hitherto been predominantly economic into a common area of rights, by establishing values and rules which define the concept of European citizenship.
It is important that, once the Charter has been endorsed by the European Council, it is published for the citizens to read so that they recognise their own European identity in its content.
A connection will then have to be established between the Charter and the revised Treaties. This can be achieved in several different ways: by inserting the Charter into the new legal corpus or by attaching it as the preamble. Personally, I feel that the Charter should form the first part of a Constitution,
(Applause)the second part of which should be dedicated to defining the different institutions, their responsibilities and the relationships between them.
The problem of whether Europe should be structured along federal or confederal lines is in danger of steering us off course. Now is the time to identify and tease out the elements of convergence and to proceed pragmatically rather than according to a set plan. The determination of the European people to reform must be met with solutions which will allow federal institutions such as the European Central Bank to work together with other institutions that are organised on the basis of an intergovernmental model.
Ladies and gentlemen, the image and role of Europe and the individual European States in the world of the twenty-first century depend on the outcome of the forthcoming meetings of the European Council.
The Americas, the Pacific and Asia are using the European Union as a model and interlocutor in the processes of regional integration. Time is not on our side in this respect either, for we are not the sole pace-setters of the European unitary process. The extra dimension which we can only exploit as a Union becomes vital if we are to keep up with the other great leading players on the international scene.
Two vitally important regions directly concern Europe: the Balkans and the Mediterranean. The political message to the Balkans has been and must remain quite clear: violence and ethnic sectarianism do not pay; what has happened there is unacceptable. The consolidation of the values of democracy and human rights cannot be put on hold.
(Applause)The recent elections in Yugoslavia have shown the intensity of the Yugoslav people's desire for freedom and of their democratic determination to bring about change. We must ensure that, in the European competition to rebuild the economy of the Balkans, words are systematically followed by actions. Lastly, we must provide the countries and peoples of South-East Europe with the hope that they will be able to penetrate the institutional bounds of the Union.
In the Mediterranean, there is still no true sense of a European presence and the role of the Union. And yet Europe is part of the Mediterranean!
(Applause)The Euro-Mediterranean Partnership is not sufficient in its current form. We need to turn it into a driving force for cooperation in interdependence, an interdependence which is illustrated clearly by the surge in oil prices.
We need a decision-making forum in order to address issues which are of primary importance to both sides of the Mediterranean, such as migration flows, the transfer of the factors of production and energy supply. Above all, we must believe in Europe's vocation in the Mediterranean.
The outbreak of violence during the last few days in the West Bank, Jerusalem and Gaza is deeply distressing. It is the result of the exasperatingly slow pace of the negotiating process. What has happened is confirmation of the fact that the only alternative to peace is a war which would entail intolerable loss of human life. The entire civilised world is calling for an end to all acts of violence, a return to normal and the reopening of negotiations. Europe must play an active role in this.
(Applause) Europe has a unique cultural, social, legal and scientific heritage; it is nourished by the variety and vitality of its national components. Due to its uniqueness, Europe has nothing to fear from any other cultural entity: its light only fades when its historical and cultural identity grows faint, when we behave as if our civilisation is only held together by economic and commercial ties.
The United Nations Millennium Summit closed with the identification of the great world-wide issues in which the international community is called to intervene in the interests of the whole of humanity: freedom, equality, solidarity, tolerance, respect for nature and sharing of responsibility. How could Europe fail to play a leading role in each of these areas?
Against the backdrop of the many centuries of our continent's history, the idea of Europe was translated in a relatively short space of time from a utopian ideal into agreements, institutions, into a community and now into a Union.
Anyone who has lived through our times and looks back sees that there is peace where there used to be war, the spread of unprecedented prosperity and the growth of open, democratic societies which mutually support each other. When I think of Europe today, I associate it with national interest for I can see the immeasurable benefits which Italy and other Member States have derived from the success of European integration.
As an Italian citizen and as President of the Italian Republic, I have never tried to hide my pro-European convictions. They in no way detract from the love which I feel for my country, which I have been serving for sixty years, and they are not incompatible with either my, or your, justifiable national pride. The Europe I believe in is not a negation, but a celebration of our national societies and their values.
(Applause)I would like to illustrate this sentiment with a quotation from the works of a great European and a great French writer, Charles Secondat de Montesquieu: '... if I had known something useful for my family that was not so for my nation, I would have sought to forget it; if I had known something useful for my country that would have been prejudicial for Europe, or which would have been useful to Europe but prejudicial for the human race, I would have rejected it as a crime.'
Ladies and gentlemen, the future we share begins here, in this Chamber. Being a Member of the European Parliament means considering the future and the inheritance which we wish to leave the new generations of our countries, of our entire continent. Being a Member of the European Parliament means contributing to the creation and consolidation of institutions which represent the best possible guarantee of stability, peaceful coexistence and prosperity.
In the space of half a century, the Union has changed the face of Europe and transformed relations between our peoples. The elimination of armed conflict from European life is in itself an epic victory. It is so very complete a victory that we are starting to take it for granted. We have reached the point where two whole generations know only this Europe, a Europe of interdependence and open borders.
As guardian and interpreter of the victories that have been won, the European Parliament is an active guarantee that the great changes which have been undertaken will be accomplished. The timetable we have set ourselves requires great cooperation between all the institutions. The exacting work carried out by the European Parliament, the Council and the Commission must, in the interests of the Union, interact with Member States' initiatives.
We must not be discouraged by the scale of the undertaking. We need determination, resoluteness and political will in following a path which has already been mapped out. At Biarritz and Nice, we have no choice but to tackle the Charter of Fundamental Rights and an institutional reform which can be put off no longer.
2002 will be the turning point for the euro, when, in addition to being an accounting currency, it will become a tangible banknote in the wallets of all European citizens. Subsequently, with the entry into force of the Treaty reforming the institutions, the Union will be in a position to manage the new, more substantial and more weighty responsibilities for which it is currently preparing: welcoming the first new Members to join, consolidating the common foreign policy, creating a common military force, implementing once and for all the area of freedom, security and justice and adopting the fundamental Charter of the European Union.
None of us can claim to know, here and now, exactly when and in what order we will achieve these goals, but we do all know that, if we firmly believe in and desire these things, then we will already be halfway to success.
The very content of the project and the international context in which we are acting mean that we must advance coherently, for the eyes of the world will be on us: countries and citizens are free to make their choices at each stage, but European integration can neither be delayed nor slowed down.
Long live the European Parliament! Long live the European Union!
(Loud, sustained applause)
Thank you, Mr President, for having shared with us your beliefs and your ambitions. You have delivered a speech stamped both with idealism and with resolute realism. It is a speech which, I can say in all sincerity, has provided us with a source of encouragement and optimism.
You have outlined, in an admirable fashion, the major challenges facing Europe today - institutional reform, control of the economy, the issues of defence and enlargement - and I have noted that you view these as a political imperative, but also as an ethical imperative.
Your intervention is also an act of faith in Europe, and one that you propose anchoring in our civil society. You have stated that you want the Charter of Fundamental Rights to become the first part of a Constitution, and it cannot have escaped you that this idea tallies with the wishes and will of a large part of this House.
You have reminded us of the responsibility that Europe has, within the international community, for establishing values in the fields of democracy and human rights, and of the dramatic events in the Middle East. The events in Yugoslavia, which give cause for hope but which are also at a highly critical stage, are also being followed by this House as closely as you would expect. We are aware, it is true, that much is expected of Europe and of the European Parliament. We were particularly conscious of this, Mr President, last September, when we welcomed the Speaker of the Knesset and the Speaker of the Palestinian Legislative Council, who came here together, to this very rostrum, to deliver a message brimming with peace and hope.
Finally, you have demonstrated your confidence - and I would thank you for this - in the role played by the European Parliament and in the cooperation between our institutions, and more especially between the European Parliament and the Commission. The way in which this House received the very powerful speech made by Mr Prodi yesterday showed not only that this cooperation is harmonious, but also that we have shared ambitions for the future of Europe. You can rely on our institutions to bring their full weight to bear to reach solutions which are commensurate to the challenges we face.
(Loud applause) (The formal sitting was closed at 12.35 p.m.)